Exhibit 10.1

 

Execution Version

 

$125,000,000

ABL CREDIT AGREEMENT

 

Dated as of October 20, 2014

 

among

 

MATTRESS HOLDING CORP.,
as the Borrower,

 

MATTRESS HOLDCO, INC.,

as Holdings,

 

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent and Issuer,

 

and

 

THE OTHER LENDERS AND ISSUERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.

AND

UBS SECURITIES LLC,

as Joint Book Runners and Joint Lead Arrangers

 

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

AMEGY BANK NATIONAL ASSOCIATION

AND

CADENCE BANK, N.A.,

as Co-Managers

 

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.

AND

UBS SECURITIES LLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

 

 

SECTION 1.1

Defined Terms

1

SECTION 1.2

Other Interpretive Provisions

75

SECTION 1.3

Accounting Terms

76

SECTION 1.4

Rounding

76

SECTION 1.5

[Reserved]

76

SECTION 1.6

References to Agreements, Laws, Etc.

76

SECTION 1.7

Times of Day

76

SECTION 1.8

Timing of Payment of Performance

77

SECTION 1.9

Pro Forma Calculations

77

SECTION 1.10

Currency Equivalents Generally

80

 

 

 

ARTICLE II THE FACILITY

80

 

 

SECTION 2.1

The Revolving Credit Commitments

80

SECTION 2.2

Borrowing Procedures

81

SECTION 2.3

Swing Loans

83

SECTION 2.4

Letters of Credit

84

SECTION 2.5

Reduction and Termination of the Revolving Credit Commitments

90

SECTION 2.6

Repayment of Loans

90

SECTION 2.7

Evidence of Indebtedness

90

SECTION 2.8

Optional Prepayments

91

SECTION 2.9

Mandatory Prepayments

92

SECTION 2.10

Interest

93

SECTION 2.11

Conversion/Continuation Option

93

SECTION 2.12

Fees

94

SECTION 2.13

Payments and Computations

95

SECTION 2.14

Special Provisions Governing Eurocurrency Rate Loans

97

SECTION 2.15

Revolving Commitment Increase

98

SECTION 2.16

Defaulting Lenders

99

SECTION 2.17

Extensions of Loans

101

 

 

 

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

105

 

 

SECTION 3.1

Taxes

105

SECTION 3.2

Illegality

111

SECTION 3.3

Inability to Determine Rates

112

SECTION 3.4

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

112

SECTION 3.5

Funding Losses

114

SECTION 3.6

Matters Applicable to All Requests for Compensation

114

SECTION 3.7

Replacement of Lenders under Certain Circumstances

115

SECTION 3.8

Survival

116

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

ARTICLE IV CONDITIONS PRECEDENT

117

 

 

SECTION 4.1

Conditions Precedent to Effective Date

117

SECTION 4.2

Conditions Precedent to Each Loan and Letter of Credit

119

SECTION 4.3

Determinations of Effective Date Borrowing Conditions

120

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

121

 

 

SECTION 5.1

Existence, Qualification and Power; Compliance with Laws

121

SECTION 5.2

Authorization; No Contravention

121

SECTION 5.3

Governmental Authorization

121

SECTION 5.4

Binding Effect

122

SECTION 5.5

Financial Statements; No Material Adverse Effect

122

SECTION 5.6

Litigation

123

SECTION 5.7

Labor Matters

123

SECTION 5.8

Ownership of Property; Liens

123

SECTION 5.9

Environmental Matters

123

SECTION 5.10

Taxes

123

SECTION 5.11

ERISA Compliance

124

SECTION 5.12

Subsidiaries

124

SECTION 5.13

Margin Regulations; Investment Company Act

124

SECTION 5.14

Disclosure

124

SECTION 5.15

Intellectual Property; Licenses, Etc.

125

SECTION 5.16

Solvency

125

SECTION 5.17

Subordination of Junior Financing

125

SECTION 5.18

USA PATRIOT Act; OFAC; FCPA

125

SECTION 5.19

Collateral Documents

126

 

 

 

ARTICLE VI FINANCIAL COVENANT

126

 

 

SECTION 6.1

Minimum Fixed Charge Coverage Ratio

127

 

 

 

ARTICLE VII REPORTING COVENANTS

127

 

 

SECTION 7.1

Financial Statements, Etc.

127

SECTION 7.2

Certificates; Other Information

129

SECTION 7.3

Notices

131

SECTION 7.4

Borrowing Base Certificate

132

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

133

 

 

SECTION 8.1

Preservation of Existence, Etc.

133

SECTION 8.2

Compliance with Laws, Etc.

133

SECTION 8.3

Designation of Subsidiaries

133

SECTION 8.4

Payment of Taxes, Etc.

134

SECTION 8.5

Maintenance of Insurance

134

SECTION 8.6

Inspection Rights

134

SECTION 8.7

Books and Records

135

SECTION 8.8

Maintenance of Properties

135

SECTION 8.9

Use of Proceeds

135

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

SECTION 8.10

Compliance with Environmental Laws

136

SECTION 8.11

Covenant to Guarantee Obligations and Give Security

136

SECTION 8.12

Cash Receipts

138

SECTION 8.13

Further Assurances and Post-Closing Covenants

140

 

 

 

ARTICLE IX NEGATIVE COVENANTS

141

 

 

SECTION 9.1

Liens

141

SECTION 9.2

Investments

145

SECTION 9.3

Indebtedness

148

SECTION 9.4

Fundamental Changes

152

SECTION 9.5

Dispositions

154

SECTION 9.6

Restricted Payments

157

SECTION 9.7

Change in Nature of Business

161

SECTION 9.8

Transactions with Affiliates

161

SECTION 9.9

Burdensome Agreements

162

SECTION 9.10

[Reserved]

164

SECTION 9.11

Accounting Changes

164

SECTION 9.12

Prepayments, Etc. of Indebtedness

164

SECTION 9.13

Holdings

165

 

 

 

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

166

 

 

SECTION 10.1

Events of Default

166

SECTION 10.2

Remedies upon Event of Default

169

SECTION 10.3

Application of Funds

170

SECTION 10.4

Company’s Right to Cure

171

SECTION 10.5

Actions in Respect of Letters of Credit; Cash Collateral

172

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT AND OTHER AGENTS

173

 

 

SECTION 11.1

Appointment and Authority of the Administrative Agent

173

SECTION 11.2

Rights as a Lender

174

SECTION 11.3

Exculpatory Provisions

175

SECTION 11.4

Reliance by the Administrative Agent

176

SECTION 11.5

Delegation of Duties

176

SECTION 11.6

Resignation of Administrative Agent or Collateral Agent

177

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

178

SECTION 11.8

No Other Duties; Other Agents, Arrangers, Managers, Etc.

179

SECTION 11.9

ABL Intercreditor Agreement

179

SECTION 11.10

Administrative Agent May File Proofs of Claim

179

SECTION 11.11

Collateral and Guaranty Matters

180

SECTION 11.12

Appointment of Supplemental Administrative Agents

181

SECTION 11.13

Secured Cash Management Agreements and Secured Hedge Agreements

182

SECTION 11.14

Indemnification of Agents

183

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

ARTICLE XII MISCELLANEOUS

184

 

 

SECTION 12.1

Amendments, Etc.

184

SECTION 12.2

Successors and Assigns

187

SECTION 12.3

Attorney Costs and Expenses

193

SECTION 12.4

Indemnification by the Borrower

194

SECTION 12.5

[Reserved]

196

SECTION 12.6

Right of Setoff

196

SECTION 12.7

Sharing of Payments

196

SECTION 12.8

Notices and Other Communications; Facsimile Copies

197

SECTION 12.9

No Waiver; Cumulative Remedies

199

SECTION 12.10

Judgment Currency

199

SECTION 12.11

Binding Effect

200

SECTION 12.12

[Reserved]

200

SECTION 12.13

Governing Law; Submission to Jurisdiction; Service of Process

200

SECTION 12.14

Waiver of Jury Trial

201

SECTION 12.15

Marshaling; Payments Set Aside

201

SECTION 12.16

[Reserved]

202

SECTION 12.17

Counterparts; Integration; Effectiveness

202

SECTION 12.18

Electronic Execution of Assignments and Certain Other Documents

202

SECTION 12.19

Confidentiality

202

SECTION 12.20

Use of Name, Logo, etc.

204

SECTION 12.21

USA PATRIOT Act Notice

204

SECTION 12.22

Reserved

204

SECTION 12.23

No Advisory or Fiduciary Responsibility

204

SECTION 12.24

Severability

205

SECTION 12.25

Survival of Representations and Warranties

205

SECTION 12.26

Lender Action

205

SECTION 12.27

Interest Rate Limitation

205

SECTION 12.28

ABL Intercreditor Agreement

206

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

SCHEDULES

 

Schedule I

-

Revolving Credit Commitments

Schedule II

-

Guarantors

Schedule 1.1A

-

Certain Security Interests and Guarantees

Schedule 1.1D

-

Mortgaged Properties

Schedule 1.1E

-

Credit Card Agreements

Schedule 1.1F

-

Existing Letters of Credit

Schedule 5.6

-

Litigation

Schedule 5.8

-

Real Property Liens

Schedule 5.9

-

Environmental Matters

Schedule 5.11(a)

-

ERISA Compliance

Schedule 5.12

-

Subsidiaries and Other Equity Investments

Schedule 8.12

-

Deposit Accounts

Schedule 9.1(b)

-

Existing Liens

Schedule 9.2(f)

-

Existing Investments

Schedule 9.3(b)

-

Existing Indebtedness

Schedule 9.8

-

Transactions with Affiliates

Schedule 9.9

-

Burdensome Agreements

Schedule 12.8

-

Administrative Agent’s Office, Certain Addresses for Notices

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

EXHIBITS

 

Exhibit A

-

Form of Assignment and Assumption

Exhibit B

-

Form of Revolving Credit Note

Exhibit C

-

Form of Notice of Borrowing

Exhibit D

-

Form of Swing Loan Request

Exhibit E

-

Form of Letter of Credit Request

Exhibit F

-

Form of Notice of Conversion or Continuation

Exhibit G

-

Form of Guaranty

Exhibit H

-

Form of Security Agreement

Exhibit I

-

Form of Borrowing Base Certificate

Exhibit J

-

Form of ABL Intercreditor Agreement

Exhibit K

-

Form of Intercompany Subordination Agreement

Exhibit L

-

Form of Solvency Certificate

Exhibit M

-

[Reserved]

Exhibit N

-

Form of Non-Bank Certificate

Exhibit O

-

Form of Compliance Certificate

Exhibit P

-

Form of Credit Card Notification

Exhibit Q

-

Form of Customs Broker Agreement

 

vi

--------------------------------------------------------------------------------


 

This ABL CREDIT AGREEMENT (“Agreement”) is entered into as of October 20, 2014,
among MATTRESS HOLDING CORP., a Delaware corporation (the “Borrower”), MATTRESS
HOLDCO, INC., a Delaware corporation (“Holdings”), BARCLAYS BANK PLC, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to the Purchase Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.1 below), Mattress
Firm, Inc., a Delaware corporation and a direct wholly owned subsidiary of the
Borrower, will acquire one hundred percent (100%) of the issued and outstanding
shares of capital stock of The Sleep Train, Inc., a California corporation (the
“Acquisition”).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, (i) the Lenders extend credit to the Borrower
in the form of Revolving Credit Commitments on the Effective Date in an initial
aggregate principal amount of $125,000,000 pursuant to this Agreement, and
(ii) certain other lenders extend credit to the Borrower in the form of a Term
Facility in an initial aggregate principal amount of $720,000,000 pursuant to
the Term Facility Credit Agreement.

 

On the Effective Date, borrowings under the Term Facility and the Revolving
Credit Commitments will be used to (i) finance the repayment of all amounts
outstanding under the Existing Credit Agreement (collectively, the
“Refinancing”), (ii) consummate the Acquisition (including to repay certain debt
of The Sleep Train, Inc. and its subsidiaries) and (iii) pay the Transaction
Expenses.  The proceeds of Revolving Loans made after the Effective Date will be
used for working capital and other general corporate purposes of the Borrower
and its Subsidiaries, including the financing of Permitted Acquisitions.  Swing
Loans and Letters of Credit will be used for general corporate purposes of the
Borrower and its Subsidiaries.

 

The applicable Lenders have indicated their willingness to lend, and the Issuers
have indicated their willingness to issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

SECTION 1.1                                             Defined Terms.

 

As used in this Agreement, the following terms have the following meanings:

 

1

--------------------------------------------------------------------------------


 

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
date hereof among the Loan Parties, the Administrative Agent, the Collateral
Agent and the Term Facility Administrative Agent, substantially in the form
attached as Exhibit J hereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

 

“Account” has the meaning given to such term in Article 9 of the UCC.

 

“Account Debtor” has the meaning given to such term in Article 9 of the UCC.

 

“ACH” means automated clearing house transfers.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person is merged, consolidated or amalgamated with or into
or became a Restricted Subsidiary of such specified Person, (but excluding
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging, amalgamating or consolidating with or into, or becoming a
Restricted Subsidiary of, such specified Person), and

 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

“Additional Lender” has the meaning specified in Section 2.15.

 

“Adjusted EBITDA” means, with respect to any Person for any period, the sum,
without duplication, of (a) Consolidated EBITDA of such Person for such period,
plus (b) Annualized EBITDA for New Stores of such Person for such period, minus
(c) Actual Fiscal Month EBITDA for New Stores of such Person for such period;
provided, that the difference of (b) minus (c) for any period shall not exceed
15% of Adjusted EBITDA for such period.

 

For purposes of this definition, (a) “Annualized EBITDA for New Stores” means
the sum of the Annualized EBITDA for each New Store, calculated on a New Store
by New Store basis in accordance with the following formula:

 

Annualized EBITDA for each New Store equals (a) Actual Fiscal Month EBITDA
multiplied by (b) the applicable Annualization Factor.

 

where:

 

“Actual Fiscal Month EBITDA” means, with respect to any New Store, the sum of
the amount of Consolidated EBITDA of such New Store for each Included Month.

 

“Included Month” for any New Store means, in respect of any period, each fiscal
month during which such New Store was in operation for at least one day.

 

2

--------------------------------------------------------------------------------


 

“Annualization Factor” means (i) with respect to each New Store, twelve (12)
divided by a whole number equal to the number of Included Months (but not
greater than eleven (11)).  For example, (i) a New Store that has been in
operation during the measurement period for four (4) fiscal months shall have an
Annualization Factor of 3 (or 12 ÷ 4) and (ii) a New Store that has been in
operation during the measurement period for four (4) months and ten (10) days
shall have an Annualization Factor of 2.40 (or 12 ÷ 5); and

 

(b) “Actual Fiscal Month EBITDA for New Stores” means, for any period, the sum
of the Actual Fiscal Month EBITDA for each New Store during such period.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Adjusted EBITDA under this Agreement for any period that includes
any of the fiscal quarters ended October 29, 2013, January 28, 2014, April 29,
2014 and July 29, 2014, Adjusted EBITDA for such fiscal quarters shall be
$74,804,000, $48,750,000, $48,756,000 and $60,718,000, respectively, in each
case, as may be subject to addbacks and adjustments (without duplication) for
the applicable Test Period pursuant to (x) this definition of “Adjusted EBITDA”
with respect to any New Store that becomes a New Store prior to, on or after the
Effective Date, (y) clause (vi) of the definition of “Consolidated EBITDA” and
(z) Section 1.9(c).  For the avoidance of doubt, Adjusted EBITDA shall be
calculated, including pro forma adjustments, in accordance with Section 1.9.

 

“Adjusted Eurocurrency Rate” means, as to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period divided by (b) one minus the Eurocurrency Reserve Percentage.

 

“Adjustment Date” means the first day of each February, May, August and
November, as applicable; provided, that the first Adjustment Date shall be
February 1, 2015.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.8, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates or any
entity acting as an Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Borrower or any of their respective Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Agent Fee Letter” means the Agent Fee Letter dated as of the date hereof, among
the Borrower and the Administrative Agent.

 

“Agent Parties” has the meaning specified in Section 12.8(d).

 

“Agent-Related Distress Event” means, with respect to the Administrative Agent,
Collateral Agent or any Person that directly or indirectly Controls the
Administrative Agent or Collateral Agent (each, a “Distressed Agent-Related
Person”), a voluntary or involuntary case with respect to such Distressed
Agent-Related Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Agent-Related
Person or any substantial part of such Distressed Agent-Related Person’s assets,
or such Distressed Agent-Related Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed
Agent-Related Person to be, insolvent or bankrupt; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent, Collateral Agent or any Person that directly or indirectly
Controls the Administrative Agent or Collateral Agent by a Governmental
Authority or an instrumentality thereof.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Co-Manager and the Supplemental Administrative Agents (if any) and the
Arrangers.

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 12.10.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
Parent as of January 28, 2014 and January 29, 2013, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows for Parent
for the Fiscal Years then ended, accompanied by unaudited consolidating
information that explains in reasonable detail the differences between the
information relating to Parent, on the one hand, and the information relating to
the Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

“Applicable Rate” means a percentage per annum equal to (a) until the end of the
first full Fiscal Quarter ending after the Effective Date, (i) for Eurocurrency
Rate Loans, 1.50%, (ii) for Base Rate Loans, 0.50% and (iii) for Letter of
Credit fees, 1.50%, and (b) thereafter, the

 

4

--------------------------------------------------------------------------------


 

following percentages per annum, based upon Average Historical Excess
Availability as of the most recent Adjustment Date:

 

Average Historical Excess
Availability as a percentage of
Maximum Credit

 

Applicable Rate for Eurocurrency
Loans and Letter of Credit Fees

 

Applicable Rate for Base
Rate Loans

 

> 66%

 

1.25

%

0.25

%

< 66% but > 33%

 

1.50

%

0.50

%

< 33%

 

1.75

%

0.75

%

 

The Applicable Rate shall be adjusted quarterly in accordance with the table
above on each Adjustment Date for the period beginning on such Adjustment Date
based upon the Average Historical Excess Availability as the Administrative
Agent shall determine in good faith within ten (10) Business Days after such
Adjustment Date.  Any increase or decrease in the Applicable Rate resulting from
a change in the Average Historical Excess Availability shall become effective as
of the first Business Day immediately following the Adjustment Date.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Revolving Credit Commitment at such time, subject
to adjustment as provided in Section 2.16.  If the commitment of each Lender to
make Loans and the obligation of the Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 10.2 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule I or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Unused Commitment Fee Rate” means, for any day, a percentage per
annum equal to (a) initially, 0.375% per annum and (b) following the end of the
first full Fiscal Quarter ending after the Effective Date, the following
percentages per annum of the Aggregate Commitments, based upon Average Revolving
Loan Utilization as of the most recent Adjustment Date:

 

Average Revolving Loan Utilization

 

Unused Commitment Fee

 

< 50%

 

0.375

%

> 50%

 

0.25

%

 

The Applicable Unused Commitment Fee Rate shall be adjusted quarterly on each
Adjustment Date for the period beginning on such Adjustment Date based upon the
Average Revolving Loan Utilization as the Administrative Agent shall determine
in good faith within ten (10) Business Days after such Adjustment Date in
accordance with the table above.

 

“Approved Bank” means any commercial bank that is organized under the Laws of
the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development or is the
principal banking Subsidiary

 

5

--------------------------------------------------------------------------------


 

of a bank holding company organized under the Laws of the United States, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development, is a member of the Federal Reserve
System and has combined capital and surplus of not less than $500,000,000 in the
case of U.S. domestic banks and $100,000,000 (or the Dollar equivalent as of the
date of determination) in the case of non-U.S. banks.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Account Bank” means a financial institution at which the Borrower or a
Guarantor maintains an Approved Deposit Account.

 

“Approved Deposit Account” means each Deposit Account in respect of which a Loan
Party shall have entered into a Deposit Account Control Agreement.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Approved Securities Account” means each Securities Account in respect of which
the Borrower or any Subsidiary Guarantor shall have entered into a Securities
Account Control Agreement.

 

“Approved Securities Intermediary” means a securities intermediary at which the
Borrower or a Subsidiary Guarantor maintains an Approved Securities Account.

 

“Arrangers” means Barclays Bank PLC, Bank of America, N.A., J.P. Morgan
Securities LLC and UBS Securities LLC, each in its capacity as a joint
bookrunner and a joint lead arranger under this Agreement.

 

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the collateral agent under the Term Facility
Credit Agreement, in which the proceeds from any Disposition of non-Current
Asset Collateral is held pending reinvestment pursuant to the Term Facility
Credit Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means all reasonable and documented or invoiced, fees, costs,
expenses and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, subject to the second paragraph of
Section 1.3, on any date, in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral or (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, the Collateral or the validity or
enforceability of this Agreement or the other Loan Documents or any material
remedies of the Secured Parties hereunder or thereunder; provided that
(1) circumstances, conditions, events or contingencies existing or arising prior
to the Effective Date and, in each case, disclosed in writing in any field
examination or appraisal delivered to the Administrative Agent in connection
herewith prior to the Effective Date shall not be the basis for any
establishment of any reserves after the Effective Date, unless such
circumstances, conditions, events or contingencies shall have changed
(including, for the avoidance of doubt, decreases in product margins, increases
in accrued commissions as a percentage of sales on which such commissions are
earned, and other changes that adversely impact the ability of any Loan Party or
any of their respective Restricted Subsidiaries to pay amounts due in respect of
accrued commissions) in a material respect since the Effective Date and
(2) without limiting the right of Administrative Agent to establish any other
Availability Reserve as set forth herein, the establishment or increase of
Designated Reserves shall not be limited by the preceding clause (1) if (i) the
Fixed Charge Coverage Ratio for the most recently ended Test Period for which a
Compliance Certificate and the related financial statements have been delivered
shall be less than 1.00 to 1.00, (ii) the Total Net Leverage Ratio as of the end
of the most recently ended Test Period for which a Compliance Certificate and
the related financial statements have been delivered shall be greater than 5.00
to 1.00; (iii) from and after the time when Borrower ceases to have Excess
Availability of at least $15,000,000 and ending on the date Excess Availability
shall have been equal to or greater than $15,000,000, in each case, for thirty
(30) consecutive calendar days; or (iv) an Event of Default has occurred and is
continuing (any of the events described in clauses (i), (ii), (iii) or (iv), a
“Designated Reserve Trigger Event”); provided, further that in the case of the
establishment or increase in any Designated Reserves due to the occurrence of a
Designated Reserve Trigger Event (other than a Designated Reserve Trigger Event
described above in clause (iv)), the establishment or increase of such
Designated Reserve shall be implemented in equal increments (i.e., one-third
increments) over the next three (3) succeeding fiscal months on the 15th
Business Day of each such month.  Without limiting the generality of the
foregoing, Availability Reserves may include reserves based on: (i) rent;
provided that such Availability Reserves shall be limited to an amount not to
exceed the sum of (x) past due rent for all of the Borrower’s and the Subsidiary
Guarantors’ leased locations plus (y) (A) two (2) months’ rent for all of the
Borrower’s and the Subsidiary Guarantors’ leased locations located in the states
of Washington, Virginia, Pennsylvania and all other Landlord Lien States or
(B) one (1) month’s rent for all of the Borrower’s and the Subsidiary
Guarantors’ leased locations located in any other state that are distribution
centers and warehouses with respect to which the Administrative Agent has not
received a Collateral Access Agreement in form and substance reasonably
satisfactory to the Administrative Agent; (ii) customs duties, and other costs
to release Inventory which is being imported into the United States;
(iii) outstanding Taxes and other governmental charges, including, ad valorem,
real estate, personal property, sales, and other Taxes which have priority over
the interests of the Collateral Agent in the Current Asset

 

7

--------------------------------------------------------------------------------


 

Collateral; (iv) salaries, wages and benefits due to employees of the Borrower
which have priority over the interests of the Collateral Agent in the Current
Asset Collateral, (v) Customer Credit Liabilities; (vi) warehousemen’s or
bailee’s charges and other Liens permitted under Section 9.1 which have priority
over the interests of the Collateral Agent in the Current Asset Collateral;
(vii) reserves in respect of Cash Management Obligations, provided that reserves
of the type described in this clause (vii) in respect of such Cash Management
Obligations shall require the consent of the Borrower;(1) (viii) reserves in
respect of Obligations in respect of Secured Hedge Agreements, provided that, if
such Obligations in respect of Secured Hedge Agreements shall constitute
Specified Secured Hedge Obligations, then reserves of the type described in this
clause (viii) shall require the consent of the Borrower; (ix) subject to the
limitations set forth above, customer deposit and similar reserves and
(x) additional reserves in the Administrative Agent’s Permitted Discretion.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the three month period immediately
preceding such Adjustment Date (or, in the case of the first Adjustment Date,
the period from and including the Effective Date through the date immediately
preceding such first Adjustment Date).

 

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Revolving Credit Exposure (excluding any Revolving Credit
Exposure resulting from any outstanding Swing Loans) for the three month period
immediately preceding such Adjustment Date (or, in the case of the first
Adjustment Date, the period from and including the Effective Date through the
date immediately preceding such first Adjustment Date), divided by the Aggregate
Commitments at such time.

 

“Barclays” means Barclays Bank PLC, acting in its individual capacity, and its
successors and assigns.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Adjusted Eurocurrency Rate on such day for an
Interest Period of one (1) month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day).  The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for

 

--------------------------------------------------------------------------------

(1)  Note to draft: reserves should not be necessary in any case as these
obligations (and Specified Secured Hedge Agreements) are subordinated in the
payment waterfall.

 

8

--------------------------------------------------------------------------------


 

Liquidity Risk Measurement, Standards and Monitoring,” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time).

 

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 7.2.

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate; plus

 

(b)                                 the face amount of Eligible Accounts
multiplied by the Eligible Accounts Advance Rate; plus

 

(c)                                  the Net Recovery Percentage of Eligible
Inventory, multiplied by the Inventory Advance Rate multiplied by the Cost of
Eligible Inventory, net of Inventory Reserves attributable to Eligible
Inventory; plus

 

(d)                                 the Net Recovery Percentage of Eligible
In-Transit Inventory multiplied by the In-Transit Advance Rate, multiplied by
the Cost of Eligible In-Transit Inventory, net of Inventory Reserves
attributable to Eligible In-Transit Inventory, provided that such amount shall
not exceed 10% of Eligible Inventory; plus

 

(d)                                 100% of Qualified Cash; minus

 

(e)                                  the then amount of all Availability
Reserves.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 7.4, as adjusted to give effect to Reserves following such delivery;
provided, that such Reserves shall not be established or changed except upon not
less than three (3) Business Days’ notice to the Borrower (during which period
the Administrative Agent shall be available to discuss any such proposed Reserve
or change with the Borrower and the Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or change no

 

9

--------------------------------------------------------------------------------


 

longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent); provided further that no such prior notice shall be
required for changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserves in accordance with the methodology of
calculation previously utilized (such as, but not limited to, rent and Customer
Credit Liabilities).  The amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change (including for the avoidance of doubt,
reasonable efforts by the Administrative Agent to reduce or eliminate any
Reserve for which the related event, condition or other matter giving rise to
such established or increased Reserve no longer exists or is continuing). 
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of Eligible Account, Eligible
Credit Card Receivables, Eligible In-Transit Inventory, Eligible Inventory,
Qualified Cash or any other Reserve then established.

 

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit I.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in New York City, New York and if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurocurrency
market.

 

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and its Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay the Loans pursuant to
Section 2.9(b), (iv) expenditures that are accounted for as capital expenditures
by the Borrower or any Restricted Subsidiary and that actually are paid for, or
reimbursed to the Borrower or any Restricted Subsidiary in cash or Cash
Equivalents, by a Person other than the Borrower or any Restricted Subsidiary
and for which neither the Borrower nor any Restricted Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation

 

10

--------------------------------------------------------------------------------


 

(other than rent) in respect of such expenditures to such Person or any other
Person (whether before, during or after such period), (v) expenditures to the
extent constituting any portion of a Permitted Acquisition, (vi) the purchase
price of equipment purchased during such period to the extent the consideration
therefor consists of any combination of (A) used or surplus equipment traded in
at the time of such purchase and (B) the proceeds of a concurrent sale of used
or surplus equipment, in each case, in the Ordinary Course of Business,
(vii) expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than the Borrower or a
Restricted Subsidiary during the same Fiscal Year in which such expenditures
were made pursuant to a sale-leaseback transaction to the extent of the cash
proceeds received by the Borrower or such Restricted Subsidiary pursuant to such
sale-leaseback transaction or (viii) expenditures financed with the proceeds of
an issuance of Equity Interests of the Borrower or a capital contribution to the
Borrower or Indebtedness permitted to be incurred hereunder.

 

“Capitalized Lease Obligation” means, subject to the second paragraph of
Section 1.3, at the time any determination thereof is to be made, the amount of
the liability in respect of a Capitalized Lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) prepared in accordance with GAAP.

 

“Capitalized Leases” means, subject to the second paragraph of Section 1.3, all
leases that have been or are required to be, in accordance with GAAP, recorded
as capitalized leases; provided that for all purposes hereunder the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuer or
the Swing Loan Lender (as applicable) and the Lenders, as collateral for Letter
of Credit Obligations, Obligations in respect of Swing Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash (which the applicable Issuer may require to be in the same
currency as the relevant Letter of Credit) or deposit account balances or, if
the applicable Issuer or Swing Loan Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case in an
amount (taking into account potential currency fluctuations) and pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuer or the Swing Loan Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Dominion Period” means (a) each period beginning on the date that
Specified Excess Availability shall have been less than the greater of (x) 12.5%
of the Maximum Credit and (y) $12,500,000, in either case, for five
(5) consecutive Business Days, and ending on the date Excess Availability shall
have been equal to or greater than the greater of (x) 12.5% of the Maximum
Credit and (y) $12,500,000, in each case, for thirty (30) consecutive calendar
days or (b) upon the occurrence of a Specified Event of Default, the period that
such Specified Event of Default shall be continuing.

 

11

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)                                 Dollars, pounds sterling, yen, Euros or
Canadian Dollars;

 

(b)                                 in the case of any Foreign Subsidiary that
is a Restricted Subsidiary or any jurisdiction in which the Borrower or its
Restricted Subsidiaries conducts business, such local currencies held by it from
time to time in the Ordinary Course of Business and not for speculation;

 

(c)                                  readily marketable direct obligations
issued or directly and fully and unconditionally guaranteed or insured by the
United States government or any agency or instrumentality thereof the securities
of which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 12 months or less from the date of
acquisition;

 

(d)                                 certificates of deposit, time deposits and
eurocurrency time deposits with maturities of 12 months or less from the date of
acquisition, demand deposits, bankers’ acceptances with maturities not exceeding
24 months and overnight bank deposits, in each case with any Approved Bank;

 

(e)                                  repurchase obligations for underlying
securities of the types described in clauses (c) and (d) above or clause
(g) below entered into with any Approved Bank;

 

(f)                                   commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 12 months
after the date of acquisition thereof;

 

(g)                                  marketable short-term money market and
similar highly liquid funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency);

 

(h)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof, in each case having an Investment Grade
Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) with maturities of 12 months or less from
the date of acquisition;

 

(i)                                     Investments with average maturities of
12 months or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

 

12

--------------------------------------------------------------------------------


 

(j)                                    Investments, classified in accordance
with GAAP as Consolidated Current Assets of the Borrower or any Restricted
Subsidiary, in money market investment programs which are registered under the
Investment Company Act of 1940 or which are administered by an Approved Bank,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and

 

(k)                                 investment funds investing substantially all
of their assets in securities of the types described in clauses (a) through
(j) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (k) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (k) and in this paragraph.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Cash Receipts” shall have the meaning specified in Section 8.12.

 

“Cash Taxes” means, with respect to any Test Period, all taxes paid or payable
in cash by the Borrower and its Restricted Subsidiaries during such period.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than, directly or indirectly, equity interests (or equity interests and
indebtedness) of one or more Foreign Subsidiaries that are CFCs or any other
Domestic Subsidiary that itself is a CFC Holdco.

 

13

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence after the date of this Agreement (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rules, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided however,
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case arising under clauses (i) or (ii) be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the earliest to occur of:

 

(a)                                 (1) any Person (other than a Permitted
Holder) or (2) Persons (other than one or more Permitted Holders) constituting a
“group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person and its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), becomes the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of Equity
Interests representing more than forty percent (40%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings and the percentage of aggregate ordinary voting power so held is
greater than the percentage of the aggregate ordinary voting power represented
by the Equity Interests of Holdings beneficially owned, directly or indirectly,
in the aggregate by the Permitted Holders, unless the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the Board of Directors of
Holdings; or

 

(b)                                 any “Change of Control” (or any comparable
term) in any document pertaining to the Term Facility; or

 

(c)                                  the Borrower ceases to be a direct wholly
owned Subsidiary of Holdings.

 

“Class” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Borrower and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.

 

“Co-Managers” means each of KeyBank National Association, SunTrust Robinson
Humphrey, Inc., Amegy Bank National Association and Cadence Bank, N.A., each in
its capacity as a co-manager under this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by, as the case may be, (a) a
bailee or other Person in possession of Collateral, and (b) any landlord of any
premises leased by any Loan Party, pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such premises, (iii) agrees to provide the Collateral Agent with
access to the Collateral held by such bailee or other Person or located in or on
such premises for the purpose of conducting field examinations, appraisals or
Liquidation and (iv) makes such other agreements with the Collateral Agent as
the Administrative Agent may reasonably require.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Collateral Agent shall have received
each Collateral Document required to be delivered on the Effective Date pursuant
to Section 4.1(a)(iv) or pursuant to Section 8.11, Section 8.12 or Section 8.13
at such time, subject, in each case, to the limitations and exceptions of this
Agreement and the Collateral Documents, duly executed by each Loan Party
thereto;

 

(b)                                 all Obligations (other than, with respect to
any Guarantor, any Excluded Swap Obligations of such Guarantor) shall have been
unconditionally guaranteed by (i) Holdings and each Restricted Subsidiary of the
Borrower that is a wholly owned Material Domestic Subsidiary and not an Excluded
Subsidiary including those Subsidiaries that are listed on Schedule II hereto
(each, a “Guarantor”) and (ii) any Subsidiary of the Borrower that Guarantees
any Indebtedness incurred by the Borrower pursuant to the Term Facility, or any
Junior Financing, Incremental Equivalent Debt or Refinancing Equivalent Debt
(or, in each case, any Permitted Refinancing thereof) shall be a Guarantor
hereunder;

 

(c)                                  the Obligations and the Guaranty shall have
been secured by a first-priority security interest (subject to Liens permitted
by Section 9.1) in (i) all the Equity Interests of the Borrower, (ii) all Equity
Interests of each Restricted Subsidiary that is a Domestic Subsidiary (other
than a Restricted Subsidiary described in the following clause (iii)(A)) that is
directly owned by the Borrower or any Subsidiary Guarantor and (iii) 65% of the
issued and outstanding Equity Interests directly owned by the Borrower or by any
Subsidiary Guarantor of (A) each Restricted Subsidiary that is a CFC Holdco and
(B) each Restricted Subsidiary that is a Foreign Subsidiary; provided that any
such security interests in Collateral shall be subject to the terms of the ABL
Intercreditor Agreement;

 

(d)                                 except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 9.1, or under any
Collateral Document, the Obligations and the

 

15

--------------------------------------------------------------------------------


 

Guaranty shall have been secured by a perfected first-priority security interest
(to the extent such security interest may be perfected by delivering
certificated securities, filing financing statements under the UCC or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office) in substantially all tangible and intangible personal
property of the Borrower and each Guarantor (including accounts, Inventory,
equipment, investment property, contract rights, applications and registrations
of intellectual property filed in the United States, other general intangibles,
and proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; provided
that any such security interests in Collateral shall be subject to the terms of
the ABL Intercreditor Agreement;

 

(e)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Material Real Property
listed on Schedule 1.1D or required to be delivered pursuant to Sections 8.11
and 8.13(b) (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein (the
“Mortgage Policies”), free of any other Liens except as expressly permitted by
Section 9.1, together with such endorsements, coinsurance and reinsurance as the
Collateral Agent may reasonably request, (iii) surveys sufficient for the title
insurance company to remove all standard survey exceptions from the title
insurance policy relating to each Mortgaged Property and issue survey-related
endorsements to the extent available and reasonably requested by the Collateral
Agent, (iv) such existing abstracts and appraisals and such customary legal
opinions and other documents as the Collateral Agent may reasonably request with
respect to any such Mortgaged Property and (v) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto if any improvements on such
Mortgaged Property are located in an area designated as a “special flood hazard
area”) and evidence of flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time reasonably
require and in any event no less than the amount required by Flood Insurance
Laws, if at any time the area in which any improvements located on any Mortgaged
Property is designated a “special flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the Flood Insurance Laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

16

--------------------------------------------------------------------------------


 

Notwithstanding any provision of any Loan Document to the contrary, if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Obligations evidenced hereby, then the amount secured by the applicable
Mortgage shall be limited to 100% of the fair market value of the Mortgaged
Property at the time the Mortgage is entered into if such limitation results in
such mortgage tax or similar tax or charge being calculated based upon such fair
market value.

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).  No
actions shall be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the UCC) or
possession, other than in respect of (i) certificated Equity Interests of the
Borrower and Restricted Subsidiaries that are required to be pledged pursuant to
the provisions of clause (c) of this definition of “Collateral and Guarantee
Requirement” and not otherwise constituting an Excluded Asset, (ii) Pledged Debt
to the extent required to be delivered to the Administrative Agent pursuant to
the terms of the Security Agreement and (iii) Deposit Account Control Agreements
to the extent required pursuant to Section 8.12; provided that none of the
Indebtedness incurred under the Term Facility, Incremental Equivalent Debt,
Junior Financing or Refinancing Equivalent Debt (or, in each case, any Permitted
Refinancing thereof) shall be secured by any asset or property that is not
Collateral.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Agents and the Lenders
pursuant to Section 4.1(a)(iv), Section 8.11, Section 8.12 or Section 8.13, the
Guaranty, each Lien Acknowledgment Agreement, the ABL Intercreditor Agreement
and each of the other agreements, instruments or documents that creates or
purports to create a Lien or Guarantee in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit Q and which certificate shall in any event be a certificate of the chief
financial officer, chief accounting officer or other Responsible Officer of the
Borrower with equivalent duties with financial reporting responsibilities
(a) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth a reasonably detailed
calculation of the Fixed Charge Coverage Ratio and Total Net Leverage Ratio for
the most recently completed Test Period, and (c) setting forth reasonably
detailed calculations, in the case of financial statements delivered under
Section 7.1, of the Net Cash Proceeds received during the applicable period by
or on behalf of, Holdings or any of its Restricted Subsidiaries in respect of
any Disposition subject to prepayment pursuant to Section 2.9.

 

“Concentration Account” has the meaning specified in Section 8.12(b).

 

17

--------------------------------------------------------------------------------


 

“Consolidated Cash Interest Coverage Ratio” means, with respect to any Test
Period, the ratio of (a) Adjusted EBITDA to (b) Consolidated Net Cash Interest
Expense.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of intangible assets and deferred
financing fees or costs for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)                                 except with respect to clauses (vi) and
(viii) below, to the extent deducted (and not added back or excluded) in
arriving at Consolidated Net Income, increased by (without duplication):

 

(i)                                     provision for taxes based on income or
profits or capital, plus franchise or similar taxes and foreign withholding
taxes, including penalties and interest related to such taxes or arising from
any tax examinations, of such Person for such period, plus

 

(ii)                                  (A) total interest expense of such Person
for such period and (B) bank fees and costs of surety bonds, plus

 

(iii)                               Consolidated Depreciation and Amortization
Expense of such Person for such period, plus

 

(iv)                              any other non-cash expenses, charges and
losses (including reserves, impairment charges or asset write-offs, write-offs
of deferred financing fees, losses from investments recorded using the equity
method, stock-based awards compensation expense) for such period (provided that
if any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (1) the Borrower may determine not to add back such
non-cash charge in the current period and (2) to the extent the Borrower does
decide to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period), plus

 

(v)                                 the amount of any minority interest expense
deducted in calculating Consolidated Net Income, plus

 

(vi)                              (A) the amount of net cost savings, operating
expense reductions and synergies related to the Transaction that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 18 months after the Effective Date
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDA is being determined), net of the amount of actual
benefits realized during such period from

 

18

--------------------------------------------------------------------------------


 

such actions and (B) the amount of net cost savings, operating expense
reductions and synergies related to mergers and other business combinations,
acquisitions, divestitures, restructurings, cost savings initiatives and other
initiatives that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) no later than
eighteen (18) months after the occurrence of such merger, other business
combination, acquisition, divestiture, restructuring, cost savings initiative or
other initiative (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
the period for which Consolidated EBITDA is being determined), net of the amount
of actual benefits realized during such period from such actions; provided that
the aggregate amount of cost savings, operating expense reductions and synergies
added pursuant to this clause (vi) for any period (excluding such amount of cost
savings, operating expense reductions and synergies added pursuant to this
clause (vi) attributable to acquisitions, dispositions and other transactions
set forth in clause (B) above that have occurred prior to the Effective Date),
when added to the aggregate amount of add backs made pursuant to
Section 1.09(c), shall not exceed, after the Effective Date, 25% of Consolidated
EBITDA for such period (calculated prior to giving effect to any adjustment
pursuant to this clause (vi) or Section 1.09(c)), plus

 

(vii)                           the amount of loss on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Financing, plus

 

(viii)                        cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back, plus

 

(ix)                              any costs or expenses incurred by the Borrower
or a Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of issuance of Equity Interests of the Borrower
(other than Disqualified Equity Interests), plus

 

(x)                                 (1) Board of Directors expenses and
(2) reimbursement of expenses paid in compliance with Section 9.8(g)(i), plus

 

(xi)                              restructuring costs (including restructuring
costs related to acquisitions and to closure of facilities, and excess pension
charges)  and reserves, duplicative running costs, transition costs,
pre-opening, opening, closing and consolidation costs for Stores, signing,
retention and completion bonuses, costs

 

19

--------------------------------------------------------------------------------


 

associated with preparations for and implementation of compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and other Public Company Costs,
costs incurred in connection with any strategic initiatives, transition costs,
costs incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, systems establishment costs (including
information technology systems) and implementation costs), project start-up
costs and litigation settlements or losses and related expenses, plus

 

(xii)                           any net loss from operations expected to be
disposed or discontinued within twelve months after the end of such period,

 

(b)                                 decreased by (without duplication):

 

(i)                                     any non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any gains that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition), plus

 

(ii)                                  any non-cash gains with respect to cash
actually received in a prior period unless such cash did not increase
Consolidated EBITDA in such prior period, plus

 

(iii)                               any net gain from operations expected to be
disposed or discontinued within twelve months after the end of such period.

 

“Consolidated Net Cash Interest Expense” means, for any period, the sum, without
duplication, of

 

(i)                                     the cash interest expense (including
that attributable to Capitalized Leases), net of cash interest income, of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs under Swap Contracts, and

 

(ii)                                  any cash payments made during such period
in respect of obligations referred to in clause (b) below relating to Funded
Debt that were amortized or accrued in a previous period;

 

provided that there shall be excluded from Consolidated Net Cash Interest
Expense for any period:

 

(a)                                 deferred financing costs, debt issuance
costs, commissions, fees (including amendment and contract fees) and expenses
and, in each case, the amortization thereof, and any other amounts of non-cash
interest,

 

20

--------------------------------------------------------------------------------


 

(b)                                 the accretion or accrual of discounted
liabilities and any prepayment premium or penalty during such period,

 

(c)                                  non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to FASB Accounting Standards
Codification 815,

 

(d)                                 any cash costs associated with breakage in
respect of hedging agreements for interest rates,

 

(e)                                  all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP,

 

(f)                                   Transaction Expenses,

 

(g)                                  annual agency fees paid to the
Administrative Agent and to the Administrative Agent under the Term Facility
Credit Agreement,

 

(h)                                 costs associated with obtaining Swap
Contracts,

 

(i)                                     any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, acquisition accounting in
connection with the Transaction or any acquisition,

 

(j)                                    the cash interest expense (or income) of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Net Cash Interest Expense, and

 

(k)                                 commissions, discounts, yield and other fees
and charges (including any interest expense) related to any Qualified
Securitization Financing.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Net Cash Interest Expense for any period ending prior
to the first anniversary of the Effective Date, Consolidated Net Cash Interest
Expense shall (i) be an amount equal to actual Consolidated Net Cash Interest
Expense from the Effective Date through the date of determination multiplied by
a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Effective Date through the date of determination and
(ii) exclude the acquisition accounting effects described in clause (c) of the
definition of Consolidated Net Income.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) cash and Cash Equivalents (in each case, free and clear of
all Liens, other than non-consensual Liens permitted by Section 9.1 and Liens
permitted by Section 9.1(a), Section 9.1(b), Section 9.1(l)(iii),
Section 9.1(n), Section 9.1 (o), Section 9.1(p), Section 9.1(s), clauses (i) and
(ii) of Section 9.1(t), Section 9.1(y), Section 9.1(bb), Section 9.1(hh) and
Section 9.1(ii)) included in the consolidated balance sheet of the Borrower and
the Restricted

 

21

--------------------------------------------------------------------------------


 

Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

 

(a)                                 any net after-tax extraordinary,
non-recurring or unusual gains or losses (including all fees and expenses
relating thereto), Transaction Expenses, relocation costs, integration costs,
facility consolidation and closing costs (other than with respect to Stores),
severance costs and expenses and one-time compensation charges, shall be
excluded,

 

(b)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP,

 

(c)                                  effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries) in such Person’s consolidated financial statements pursuant to
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or acquisition accounting, as the case may be, in relation to the
Transaction or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

 

(d)                                 (i) any net after-tax income (loss) from
disposed or discontinued operations and (ii) any net after-tax gains or losses
on disposal of disposed, or discontinued operations shall be excluded,

 

(e)                                  any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions or the
sale or other disposition of any Equity Interests of any Person other than in
the Ordinary Course of Business, as determined in good faith by the Borrower,
shall be excluded,

 

(f)                                   the Net Income for such period of any
Person that is an Unrestricted Subsidiary shall be excluded; provided that
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent converted into cash or Cash Equivalents) to
the referent Person or a Restricted Subsidiary thereof in respect of such
period,

 

(g)                                  [reserved],

 

(h)                                 (i) any net unrealized gain or loss (after
any offset) resulting in such period from obligations in respect of Swap
Contracts and the application of Financial Accounting Standards Board Accounting
Standards Codification 815 (Derivatives and

 

22

--------------------------------------------------------------------------------


 

Hedging), (ii) any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including the net loss or gain (A) resulting from Swap Contracts for currency
exchange risk and (B) resulting from intercompany Indebtedness) and all other
foreign currency translation gains or losses to the extent such gain or losses
are non-cash items, and (iii) any net after-tax income (loss) for such period
attributable to the early extinguishment or conversion of (A) Indebtedness,
(B) obligations under any Swap Contracts or (C) other derivative instruments,
shall be excluded,

 

(i)                                     any impairment charge or asset
write-off, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities or as a result of a change in law or regulation, in each case
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

 

(j)                                    any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded,

 

(k)                                 to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,

 

(l)                                     any non-cash (for such period and all
other periods) compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by, or to, management of the Borrower or any of its
Restricted Subsidiaries in connection with the Transaction, shall be excluded,

 

(m)                             earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments shall be excluded,

 

(n)                                 any fees and expenses incurred during such
period (including, without limitation, any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other

 

23

--------------------------------------------------------------------------------


 

modification of any debt instrument (in each case, including any such
transaction consummated on or prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful (including, for the avoidance of doubt the
effects of expensing all transaction related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460) shall be excluded, and

 

(o)                                 any expenses, charges or losses resulting
from payments to, or on behalf of, holders of Equity Interests of Holdings (or
any direct or indirect parent thereof) with respect to customary fees and
expenses incurred by such holders in connection with any secondary offering of
Equity Interests of Holdings (or any direct or indirect parent thereof) shall be
excluded.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on the Collateral.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of acquisition accounting in connection with the Transaction, any
Permitted Acquisition or any other Investment permitted hereunder), consisting
of Indebtedness for borrowed money, Attributable Indebtedness, and all
Guarantees of Indebtedness of such type that is owed by a Person that is not the
Borrower or a Restricted Subsidiary; provided that Consolidated Total Debt shall
not include Indebtedness in respect of (i) any Qualified Securitization
Financing, (ii) any letter of credit, except to the extent of unreimbursed
obligations in respect of drawn letters of credit (provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Debt until three (3) Business Days after such amount is drawn
(it being understood that any borrowing, whether automatic or otherwise, to fund
such reimbursement shall be counted)) and (iii) obligations under Swap
Contracts.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” has the meaning specified in Section 9.3(x).

 

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Borrower’s financial
statements.

 

“Covenant Trigger Event” means that Specified Excess Availability on any day is
less than the greater of (i) $10,000,000 and (ii) 10.0% of the Maximum Credit. 
For purposes hereof, the occurrence of a Covenant Trigger Event shall be deemed
to be continuing until Specified Excess Availability is equal to or greater than
the greater of (i) $10,000,000 and (ii) 10.0% of the Maximum Credit, in each
case, for thirty (30) consecutive days, in which case a

 

24

--------------------------------------------------------------------------------


 

Covenant Trigger Event shall no longer be deemed to be continuing for purposes
of this Agreement.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Agreements” means all agreements now or hereafter entered into by
the Borrower or any Guarantor for the benefit of the Borrower or a Subsidiary
Guarantor, in each case with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements set forth on Schedule 1.1E hereto.

 

“Credit Card Issuer” means any Person (other than the Borrower or a Guarantor)
who issues or whose members issue credit cards, including MasterCard or VISA
bank credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including credit or debit cards issued by or through American
Express Travel Related Services Company, Inc., Novus Services, Inc. and the
Mattress Firm Card.

 

“Credit Card Notification” means, collectively, the notices to Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements in
substantially the form of Exhibit P and which Credit Card Notifications shall
require the ACH or wire transfer no less frequently than each Business Day (and
whether or not there are then any outstanding Obligations) to an Approved
Deposit Account of all payments due from Credit Card Processors.

 

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary, in each case, other than a Credit Card Issuer, who
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to the Borrower’s or any
Guarantor’s sales transactions involving credit card or debit card purchases by
customers using credit cards or debit cards issued by any Credit Card Issuer.

 

“Credit Card Receivables” means, collectively, but without duplication, (a) all
present and future rights of the Borrower or any Guarantor to payment from any
Credit Card Issuer (other than the issuer of the Mattress Firm Card), Credit
Card Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card and (b) all present and future rights of the Borrower or any
Guarantor to payment from any Credit Card Issuer (other than the issuer of the
Mattress Firm Card), Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer (other than the
issuer of the Mattress Firm Card) or Credit Card Processor under the Credit Card
Agreements or otherwise, in each case above calculated net of prevailing
interchange charges.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 10.4(b).

 

25

--------------------------------------------------------------------------------


 

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory and
(b) outstanding merchandise credits of the Borrower, in each case, net of any
dormancy reserves maintained by the Borrower on its books and records in the
Ordinary Course of Business consistent with past practices.

 

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit Q (or such other form as may be reasonably satisfactory to the
Administrative Agent) among a Loan Party, a customs broker, freight forwarder or
other carrier, and the Collateral Agent, in which the customs broker, freight
forwarder or other carrier acknowledges that it has control over and holds the
documents evidencing ownership of, or other shipping documents relating to, the
subject Inventory or other property for the benefit of the Collateral Agent, and
agrees, upon notice from the Collateral Agent (which notice shall be delivered
only upon the occurrence and during the continuance of an Event of Default), to
hold and dispose of the subject Inventory and other property solely as directed
by the Collateral Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.11) plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that any Lender that has failed to give such timely
confirmation shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative

 

26

--------------------------------------------------------------------------------


 

Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Deposit Account” means any checking or other demand deposit account maintained
by the Loan Parties, including any “deposit accounts” under Article 9 of the
UCC.  All funds in such Deposit Accounts shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agent and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in the Deposit
Accounts, subject to the Security Agreement and the ABL Intercreditor Agreement.

 

“Deposit Account Control Agreement” has the meaning specified in
Section 8.12(a).

 

“Designated Cash Equivalents” means funds maintained in a Deposit Account and
items specified in clauses (d) and (i) of the definition of “Cash Equivalents”.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 9.5(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one-hundred eighty (180) days following the consummation of the
applicable Disposition).

 

“Designated Reserves” means Availability Reserves with respect to (i) customer
deposits and (ii) accrued commissions.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale-Leaseback and any sale or issuance of Equity
Interests in a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) Cash

 

27

--------------------------------------------------------------------------------


 

Management Obligations or obligations under Secured Hedge Agreements) that are
accrued and payable and the termination of the Revolving Credit Commitments and
the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the Letter of Credit Obligations related thereto has been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable Issuer)), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests and other than
as a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) Cash Management Obligations or obligations
under Secured Hedge Agreements) that are accrued and payable and the termination
of the Revolving Credit Commitments and the termination of all outstanding
Letters of Credit (unless the Outstanding Amount of the Letter of Credit
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided, that if such Equity Interests are issued pursuant to a plan for the
benefit of future, current or former employees, directors, officers, members of
management or consultants of Holdings (or any direct or indirect parent
thereof), the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, directors, officers, members of management or consultants, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be permitted to be repurchased by the Borrower or its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination of employment or service, as applicable,
death or disability.

 

“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower to the Arrangers prior to September 11, 2014, (ii) competitors of the
Borrower and its Subsidiaries (other than bona fide fixed income investors or
debt funds) that are identified in writing by the Borrower from time to time or
(iii) Affiliates of such Persons set forth in clauses (i) and (ii) above (in the
case of Affiliates of such Persons set forth in clause (ii) above, other than
bona fide fixed income investors or debt funds) that are either (a) identified
in writing by the Borrower from time to time or (b) clearly identifiable on the
basis of such Affiliate’s name; provided, that, to the extent Persons are
identified as Disqualified Institutions in writing by the Borrower to the
Administrative Agent after the Effective Date pursuant to clauses (ii) or
(iii)(a), the inclusion of such Persons as Disqualified Institutions shall not
retroactively apply to prior assignments or participations in respect of any
Loan under this Agreement.  Until the disclosure of the identity of a
Disqualified Institution to the Lenders generally by the Administrative Agent,
such Person shall not constitute a Disqualified Institution for purposes of a
sale of a participation in a Loan (as opposed to an assignment of a Loan) by a
Lender; provided, that no disclosure of the Disqualified Institutions List (or
the identity of any Person that constitutes a Disqualified Institution) to the
Lenders shall be made by the Administrative Agent without the prior written
consent of the Borrower.  Notwithstanding the foregoing, the Borrower, by
written notice to the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

 

“Disqualified Institutions List” has the meaning specified in the definition of
“Disqualified Institutions”.

 

“Document” has the meaning set forth in Article 9 of the UCC.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or a Guarantor in the ordinary course of its business.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Date” has the meaning specified in Section 4.1.

 

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts (which, for the avoidance of doubt, shall
include the Mattress Firm Card Receivables) due to the Borrower and each
Subsidiary Guarantor, except in each case to the extent that (determined without
duplication):

 

(a)                                 such Account does not arise from the sale of
goods or the performance of services by the Borrower or Subsidiary Guarantor in
the ordinary course of its business; provided that up to $2 million in Accounts
owed to the Borrower or any Subsidiary Guarantor by franchisees, so long as any
such Account satisfies clauses (b) through (z) of this definition of “Eligible
Accounts”, shall be deemed Eligible Accounts notwithstanding this clause (a);

 

(b)                                 (i) the Borrower’s
or Subsidiary Guarantor’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever (other than the
preparation and delivery of an invoice) or (ii) as to which such Person is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

 

(c)                                  any defense, counterclaim, set-off or
dispute exists as to such Account, but only to the extent of such defense,
counterclaim, set-off or dispute;

 

(d)                                 such Account is not a true and correct
statement of bona fide indebtedness incurred in the amount of the Account for
merchandise sold to or services rendered and accepted by the applicable Account
Debtor;

 

(e)                                  an invoice, reasonably acceptable to the
Administrative Agent in form and substance or otherwise in the form otherwise
required by any Account Debtor, has not been sent to the applicable Account
Debtor in respect of such Account on or before the date as of which

 

29

--------------------------------------------------------------------------------


 

such Account is first included in the Borrowing Base Certificate or otherwise
reported to the Administrative Agent as Collateral;

 

(f)                                   such Account (i) is not owned by the
Borrower or Subsidiary Guarantor or (ii) is not subject to the first priority,
valid and perfected security interest and Lien of Administrative Agent, for and
on behalf of itself and the Lenders (subject to Liens permitted under
Section 9.1 having priority by operation of applicable Law over the Liens of the
Collateral Agent) or (iii) is subject to any other Lien (other than (x) Liens
permitted hereunder pursuant to clauses (a), (c), (d), (h) and (dd) of
Section 9.1 and (y) Liens permitted under Section 9.1(y)  (subject to the terms
of the applicable Intercreditor Agreement)) (the foregoing clauses (ii) and
(iii) (other than in respect of the immediately foregoing clause (y)) not being
intended to limit the ability of the Administrative Agent to change, establish
or eliminate any Reserves in its Permitted Discretion on account of any such
permitted Liens);

 

(g)                                  such Account is the obligation of an
Account Debtor that is (i) a director, officer, other employee or Affiliate of
the Borrower or Subsidiary Guarantor or (ii) a natural person; provided that
this clause (g) shall not exclude any Account of an Account Debtor solely on the
basis that it is a portfolio company of the Sponsor;

 

(h)                                 such Account is the obligation of an Account
Debtor that is any Governmental Authority;

 

(i)                                     Accounts subject to a partial payment
plan;

 

(j)                                    the Borrower or Subsidiary Guarantor is
liable for goods sold or services rendered by the applicable Account Debtor
to the Borrower but only to the extent of the potential offset;

 

(k)                                 (i) if such Account constitutes third-party
financing receivables or Mattress Firm Card Receivables, such Account is unpaid
for more than fifteen (15) days after the date of sale of Inventory giving rise
to such third-party financing receivables or such Mattress Firm Card Receivables
or (ii) if such Account does not constitute third-party financing receivables or
Mattress Firm Card Receivables, the Account is not paid on or prior to
(x) ninety (90) days following the original invoice date or (y) sixty (60) days
following the date on which such Account was due;

 

(l)                                     [reserved];

 

(m)                             such Account is the obligation of an Account
Debtor from whom 50% or more of the amount of all Accounts owing by that Account
Debtor are ineligible under the criteria set forth in this definition;

 

(n)                                 any of the representations or warranties in
the Loan Documents with respect to such Account are untrue in any material
respect with respect to such Account (or, with respect to representations or
warranties that are qualified by materiality, any of such representations and
warranties are untrue);

 

30

--------------------------------------------------------------------------------


 

(o)                                 such Account is evidenced by chattel paper
or an instrument of any kind, or has been reduced to judgment;

 

(p)                                 such Account, together with all other
Accounts owing by such Account Debtor and its Affiliates as of any date of
determination, exceeds the greater of (i) 25% of all Eligible Accounts and
(ii) 15% of the Borrowing Base (but, in each case, only to the extent of such
excess) (the “Account Concentration Limits”); provided, that for purposes of
this clause (p), Accounts owing by Wells Fargo Bank, N.A. and its Affiliates or
any third-party financing source that has an Investment Grade Rating shall not
be subject to the Account Concentration Limits;

 

(q)                                 such Account is payable in any currency
other than Dollars;

 

(r)                                    such Account has been redated, extended,
compromised, settled or otherwise modified or discounted, except discounts or
modifications that are granted by the Borrower or Subsidiary Guarantor in the
Ordinary Course of Business and that are reflected in the calculation of the
Borrowing Base;

 

(s)                                   such Account is of an Account Debtor that
is located in a state requiring the filing of a notice of business activities
report or similar report in order to permit the Borrower
or Subsidiary Guarantor to seek judicial enforcement in such state of payment of
such Account, unless the Borrower or Subsidiary Guarantor has qualified to do
business in such state or has filed a notice of business activities report or
equivalent report for the then-current year or if such failure to file and
inability to seek judicial enforcement is capable of being remedied without any
material delay or material cost;

 

(t)                                    such Account was acquired or originated
by a Person acquired in a Permitted Acquisition (until such time as the
Administrative Agent has completed a customary due diligence investigation as to
such Accounts and such Person, which investigation may, at the sole discretion
of the Administrative Agent, include a field examination, and the Administrative
Agent is satisfied with the results thereof in its Permitted Discretion);

 

(u)                                 Account Debtor is subject to an event of the
type described in Section 10.1(f);

 

(v)                                 such Account represents a sale on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or other repurchase or return basis;

 

(w)                               the Account Debtor is organized or has its
principal offices or assets outside the United States, unless such Account is
backed by a letter of credit reasonably acceptable to the Administrative Agent
(which is issued by a bank reasonably acceptable to the Administrative Agent)
and such letter of credit is subject to a first priority perfected Lien in favor
of the Collateral Agent;

 

(x)                                 such Account constitutes a Securitization
Asset or proceeds thereof;

 

(y)                                 the portion, if any, of any Account that
includes a billing for interest, fees or late charges; or

 

31

--------------------------------------------------------------------------------


 

(z)                                  such Account constitutes a Credit Card
Receivable.

 

“Eligible Accounts Advance Rate” means 85%.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.2(b)(ii)).

 

“Eligible Credit Card Receivables” means, as to the Borrower and each Subsidiary
Guarantor, Credit Card Receivables of such Person which satisfy the criteria set
forth below:

 

(a)                                 such Credit Card Receivables arise from the
actual and bona fide sale and delivery of goods or rendition of services by such
Person in the ordinary course of the business of such Person;

 

(b)                                 such Credit Card Receivables are not past
due (beyond any stated applicable grace period, if any, therefor) pursuant to
the terms set forth in the Credit Card Agreements with the Credit Card Issuer or
Credit Card Processor of the credit card or debit card used in the purchase
which gave rise to such Credit Card Receivables;

 

(c)                                  such Credit Card Receivables are not unpaid
more than five (5) Business Days after the date of the sale of Inventory giving
rise to such Credit Card Receivables;

 

(d)                                 the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivable has not failed to
remit any monthly payment in respect of any Credit Card Receivable owing to a
Loan Party;

 

(e)                                  the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not asserted a
counterclaim, defense or dispute against such Credit Card Receivables (other
than customary set-offs to fees and chargebacks consistent with the practices of
such Credit Card Issuer or Credit Card Processor with such Person from time to
time), but the portion of the Credit Card Receivables owing by such Credit Card
Issuer or Credit Card Processor in excess of the amount owing by such Person to
such Credit Card Issuer or Credit Card Processor pursuant to such fees and
chargebacks shall be deemed Eligible Credit Card Receivables;

 

(f)                                   the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not set off against
amounts otherwise payable by such Credit Card Issuer or Credit Card Processor to
such Person for the purpose of establishing a reserve or collateral for
obligations of such Person to such Credit Card Issuer or Credit Card Processor
(other than customary set-offs and chargebacks consistent with the practices of
such Credit Card Issuer or Credit Card Processor from time to time) but the
portion of the Credit Card Receivables owing by such Credit Card Issuer or
Credit Card Processor in excess of the set-off amounts shall be deemed Eligible
Credit Card Receivables;

 

(g)                                  such Credit Card Receivables (x) are owned
by the Borrower or a Subsidiary Guarantor and such Person has a good title to
such Credit Card Receivables,

 

32

--------------------------------------------------------------------------------


 

(y) are subject to the first priority, valid and perfected security interest and
Lien of Administrative Agent (subject only to Liens permitted under Section 9.1
having priority by operation of applicable Law over the Liens of the Collateral
Agent), for and on behalf of itself and Lenders, as to such Credit Card
Receivables of such Person and (z) are not subject to any other Lien (other than
(1) Liens permitted hereunder pursuant to clauses (a), (c), (d), (h) and (dd) of
Section 9.1 and (2) Liens permitted under Section 9.1(y) (subject to the terms
of the applicable Intercreditor Agreement)) (the foregoing clauses
(y) and (z) (other than in respect of the immediately foregoing clause (2)) not
being intended to limit the ability of the Administrative Agent to change,
establish or eliminate any Reserves in its Permitted Discretion on account of
any such permitted Liens);

 

(h)                                 the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables is not subject to an
event of the type described in Section 10.1(f);

 

(i)                                     no event of default has occurred under
the Credit Card Agreement of such Person with the Credit Card Issuer or Credit
Card Processor who has issued the credit card or debit card or handles payments
under the credit card or debit card used in the sale which gave rise to such
Credit Card Receivables which event of default gives such Credit Card Issuer or
Credit Card Processor the right to cease or suspend payments to such Person;

 

(j)                                    the customer using the credit card or
debit card giving rise to such Credit Card Receivable shall not have returned
the merchandise purchased giving rise to such Credit Card Receivable;

 

(k)                                 to the extent required by Section 8.12(b),
the Credit Card Receivables are subject to Credit Card Notifications;

 

(l)                                     the Credit Card Processor is organized
and has its principal offices or assets within the United States or is otherwise
acceptable to the Administrative Agent in its Permitted Discretion;

 

(m)                             such Credit Card Receivables are not evidenced
by chattel paper or an instrument of any kind, and have not been reduced to
judgment;

 

(n)                                 the portion of such Credit Card Receivables
that does not include a billing for interest, fees or late charges; and

 

(o)                                 in the case of a Credit Card Receivable due
from a Credit Card Processor (other than an Agent, Paymentech, LLC, First Data,
Alliance Data or any of their respective Affiliates), the Administrative Agent
has not notified the Borrower that the Administrative Agent has determined in
its Permitted Discretion that such Credit Card Receivable is unlikely to be
collected.

 

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor, for the benefit of

 

33

--------------------------------------------------------------------------------


 

Borrower.  Any Credit Card Receivables which are not Eligible Credit Card
Receivables shall, to the extent not constituting Excluded Assets, nevertheless
be part of the Collateral.

 

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory of the Borrower or a
Subsidiary Guarantor which meets the following criteria:

 

(a)                                 such Inventory has been shipped from any
foreign location to a United States location for receipt by the Borrower or a
Subsidiary Guarantor within sixty (60) days of the date of determination and has
not yet been received by the Borrower or a Subsidiary Guarantor,

 

(b)                                 the purchase order for such Inventory is in
the name of the Borrower or a Subsidiary Guarantor and title has passed to the
Borrower or a Subsidiary Guarantor,

 

(c)                                  either (i) such Inventory is subject to a
negotiable document of title, in form reasonably satisfactory to the
Administrative Agent, which shall, except as otherwise agreed by the
Administrative Agent in its Permitted Discretion, have been endorsed to the
Administrative Agent or an agent acting on its behalf or (ii) such Inventory is
evidenced by a non-negotiable document of title in form reasonably acceptable to
the Administrative Agent, or other shipping document reasonably acceptable to
the Administrative Agent, which names the Borrower or a Subsidiary Guarantor as
consignee,

 

(d)                                 during the continuation of any In-Transit
Trigger Period, (i) each relevant freight carrier, freight forwarder, customs
broker, shipping company or other Person in possession of such Inventory and/or
the documents relating to such Inventory, in each case, as reasonably requested
by Administrative Agent, shall have entered into a Customs Broker Agreement and
(ii) as reasonably requested by the Administrative Agent, the documents relating
to such Inventory shall be in the possession of the Administrative Agent or an
agent (or sub-agent) acting on its behalf,

 

(e)                                  such Inventory is insured in accordance
with the provisions of this Agreement and the other Loan Documents, including
marine cargo insurance,

 

(f)                                   such Inventory is subject, to the
reasonable satisfaction of the Administrative Agent, to a first priority
perfected security interest in and lien upon such Inventory in favor of the
Administrative Agent (except for any possessory lien upon such goods in the
possession of a freight carrier or shipping company securing only the freight
charges for the transportation of such goods to the Borrower or Subsidiary
Guarantor), and

 

(g)                                  such Inventory is not excluded from the
definition of Eligible Inventory (except solely pursuant to clauses (f), (j),
(o), (p), (x) and (y) thereof); provided that the Administrative Agent may, in
its Permitted Discretion and upon notice to the Borrower, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
that the Administrative Agent determines in its Permitted Discretion and upon
notice to the Borrower that such Inventory is subject to any Person’s right or
claim which is (or is capable of being) senior to, or pari passu with, the Lien
of the Collateral Agent (such as, without limitation, a right of reclamation or
stoppage in transit), as applicable,

 

34

--------------------------------------------------------------------------------


 

or may otherwise adversely impact the ability of the Collateral Agent to realize
upon such Inventory.

 

Eligible In-Transit Inventory shall not include Inventory accounted for as “in
transit” by the Borrower by virtue of such Inventory’s being in transit between
the Loan Parties’ locations or in storage trailers at Loan Parties’ locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor.

 

“Eligible Inventory” means, as to the Borrower and each Subsidiary
Guarantor, Inventory consisting of finished goods merchantable and readily
saleable to the public in the ordinary course of the business of such Person but
shall not include:

 

(a)                                 work-in-process;

 

(b)                                 raw materials;

 

(c)                                  spare parts for equipment;

 

(d)                                 packaging and shipping materials;

 

(e)                                  supplies used or consumed in such Person’s
business;

 

(f)                                   Inventory (other than In-Transit Inventory
as described in clause (x) below) located at premises owned and operated by a
Person other than, and not leased by, the Borrower or any Subsidiary Guarantor,
if the Administrative Agent shall not have received a Collateral Access
Agreement from the owner and operator with respect to such location, duly
authorized, executed and delivered by such owner and operator (or the
Administrative Agent shall determine to accept a Collateral Access Agreement
that does not include all required provisions or provisions in the form
otherwise required by the Administrative Agent), unless the Administrative Agent
has, at its option, established such Availability Reserves in respect of amounts
at any time due or to become due to the owner and operator thereof as the
Administrative Agent shall determine in its Permitted Discretion;

 

(g)                                  [reserved];

 

(h)                                 bill and hold goods;

 

(i)                                     obsolete, unmerchantable, “seconds”,
used, unfit for sale or slow moving Inventory;

 

(j)                                    Inventory (i) which is not subject to the
first priority, valid and perfected security interest of the Collateral Agent
(subject only to Liens permitted under Section 9.1 having priority by operation
of applicable Law over the Liens of the Collateral Agent) or (ii) which is
subject to any other Lien (other than (x) Liens permitted hereunder pursuant to
clauses (a), (c), (d), (h), (q) and (dd) of Section 9.1 and (y) Liens permitted
under Section 9.1(y) (subject to the terms of the applicable Intercreditor
Agreement)) (the foregoing clauses (i) and (ii) (other than in respect of the
immediately foregoing clause

 

35

--------------------------------------------------------------------------------


 

(y)) not being intended to limit the ability of the Administrative Agent to
change, establish or eliminate any Reserves in its Permitted Discretion on
account of any such permitted Liens);

 

(k)                                 damaged and/or defective Inventory;

 

(l)                                     returned Inventory which is not held for
sale in the Ordinary Course of Business;

 

(m)                             Inventory purchased or sold on consignment;

 

(n)                                 Inventory acquired in a Permitted
Acquisition, unless (i) such Inventory otherwise meets the requirements of
Eligible Inventory and (ii) either (x) such Inventory does not exceed 10% of all
Eligible Inventory or (y) the Administrative Agent has completed or received
(A) an appraisal of such Inventory from appraisers reasonably satisfactory to
the Administrative Agent, and established Inventory Reserves (if applicable)
therefor and (B) such other due diligence as the Administrative Agent may
require in its Permitted Discretion, all of the results of the foregoing to be
satisfactory to the Administrative Agent in its Permitted Discretion (provided,
it is agreed that so long as the Administrative Agent has received reasonable
prior notice of such Permitted Acquisition and the Loan Parties reasonably
cooperate (and cause the Person being acquired to reasonably cooperate) with the
Administrative Agent, the Administrative Agent shall use reasonable best efforts
to complete such due diligence and a related appraisal on or prior to the
closing date of such Permitted Acquisition);

 

(o)                                 Inventory that is not solely owned by the
applicable Loan Party or the applicable Loan Party does not have good and valid
title thereto;

 

(p)                                 Inventory that is not located in the United
States (excluding territories or possessions of the United States);

 

(q)                                 custom items;

 

(r)                                    spare parts, promotional, marketing,
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business;

 

(s)                                   samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(t)                                    are not in material compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale;

 

(u)                                 Inventory that is not insured in compliance
with this Agreement;

 

(v)                                 Inventory that has been sold but not yet
delivered or as to which the Borrower has accepted a deposit;

 

36

--------------------------------------------------------------------------------


 

(w)                               Inventory that is subject to any licensing,
patent, royalty, trademark, trade name or copyright agreement with any third
party from which the Borrower or any of its Subsidiaries has received notice of
a dispute in respect of any such agreement (but ineligibility shall be limited
to the amount of such dispute);

 

(x)                                 In-Transit Inventory; and

 

(y)                                 Except as otherwise agreed by the
Administrative Agent in its Permitted Discretion, Inventory that represents
goods that do not conform in all material respects to the representations and
warranties contained in this Agreement or any of the Collateral Documents.

 

Any Inventory which is not Eligible Inventory shall, to the extent not
constituting Excluded Assets, nevertheless be part of the Collateral.

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Entitlement Holder” has the meaning given to such term in Article 8 of the UCC.

 

“Entitlement Order” has the meaning given to such term in Article 8 of the UCC.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the Ordinary Course of Business of such
Person or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

37

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is under common control with or treated as a single
employer within the meaning of Sections 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a written notification to any Loan Party or any of
their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability, a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan (within the meaning of
Sections 4203 and 4205 of ERISA), or written notification that a Multiemployer
Plan is insolvent or is in reorganization, within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA; (e) the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan or to appoint a trustee to administer a Pension Plan; (f) the
imposition of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (g) the application for a minimum funding waiver under
Section 302(c) of ERISA or Section 412(c) of the Code with respect to a Pension
Plan; (h) the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code with respect to any Pension Plan; or (i) the
imposition of liability on any of the Loan Parties or any of their respective
ERISA Affiliates pursuant to Sections 4069 or 4212(c) of ERISA.

 

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (a) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBOR”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (b) in the event the rate referenced in the preceding clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent to be the offered rate on such other page or other service
which displays the LIBOR for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBOR
are quoted under either of the preceding clauses (a) or (b), but there is no
such quotation for the Interest Period elected, the LIBOR shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (a) or (b) is below zero, the Eurocurrency
Rate will be deemed to be zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate determined
by reference to the Eurocurrency Rate.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day applicable to the Administrative
Agent under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D).  The Adjusted Eurocurrency Rate for each outstanding Eurocurrency
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurocurrency Reserve Percentage.

 

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Excess Availability” means, at any time, (a) the Maximum Credit at such time
minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles, aircraft and other assets subject to certificates of title,
except to the extent a security interest therein can be perfected by the filing
of a UCC financing statement, (iii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $5,000,000,
(iv) governmental licenses or state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition and other than proceeds and receivable thereof, (v) any particular
asset or right under contract, if the pledge thereof or the security interest
therein is prohibited or restricted by applicable Law (including, without
limitation, rules and regulations of any Governmental Authority or agency) or
any third party (so long as any agreement with such third party that provides
for such prohibition or restriction was not entered into in contemplation of the
acquisition of such assets or entering into of such contract or for the purpose
of creating

 

39

--------------------------------------------------------------------------------


 

such prohibition or restriction), other than to the extent such prohibition or
restriction is rendered ineffective under the UCC or other applicable Law,
notwithstanding such prohibition, and other than proceeds and receivable
thereof, (vi) any written agreement, license or lease or any property subject to
a purchase money security interest, capital lease obligations or similar
arrangement permitted hereunder, in each case, to the extent the grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money or similar arrangement or would give rise to a
termination right in favor of any other party thereto (other than Holdings or
any of its Subsidiaries) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Laws, in each case, only to the extent
that such limitation on such pledge or security interest is otherwise permitted
under Section 9.9, other than proceeds and receivable thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable Laws,
notwithstanding such prohibition, (vii) (A) Margin Stock, (B) Equity Interests
in any Unrestricted Subsidiaries and (C) Equity Interests in any non-wholly
owned Subsidiaries and any entities which do not constitute Subsidiaries, but
only to the extent that (x) the Organization Documents or other agreements with
equity holders of such non-wholly owned Restricted Subsidiaries or other
entities do not permit or restrict the pledge of such Equity Interests, or
(y) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to any of the Loan Parties or such non-wholly owned Restricted
Subsidiary or other entity, (viii) any property or assets for which the creation
or perfection of pledges of, or security interests in, pursuant to the
Collateral Documents would result in material adverse tax consequences to
Holdings, the Borrower or any of its Subsidiaries, as reasonably determined by
the Borrower in consultation with the Administrative Agent, (ix) letter of
credit rights, except to the extent constituting support obligations for other
Collateral as to which perfection of the security interest in such other
Collateral is accomplished by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(x) (A) payroll and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow accounts and
(D) fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account (as long as
the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law and
(xii) assets in circumstances where the cost of obtaining a security interest in
such assets, including, without limitation, the cost of title insurance, surveys
or flood insurance (if necessary) would be excessive in light of the practical
benefit to the Lenders afforded thereby as reasonably determined by the Borrower
and the Administrative Agent; provided, however, that Excluded Assets shall not
include any proceeds, substitutions or replacements of any Excluded Assets
referred to in clause (i) through (xii) (unless such proceeds, substitutions or
replacements would independently constitute Excluded Assets referred to in
clauses (i) through (xii)).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary, (c) any
CFC Holdco, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Foreign Subsidiary, (e) any Subsidiary that is prohibited or restricted by
applicable Law or by Contractual Obligations

 

40

--------------------------------------------------------------------------------


 

existing on the Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from providing a Guaranty or if such Guaranty would
require governmental (including regulatory) consent, approval, license or
authorization, (f) any special purpose securitization vehicle (or similar
entity), including any Securitization Subsidiary, (g) any Subsidiary that is a
not-for-profit organization, (h) any Subsidiary, the obtaining of a Guarantee
with respect to which would result in material adverse tax consequences as
reasonably determined by the Borrower (including as a result of the operation of
Section 956 of the Code), (i) any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition or permitted investment financed with secured Indebtedness
permitted to be incurred hereunder as Acquired Indebtedness (but not incurred in
contemplation of such Permitted Acquisition) and any Restricted Subsidiary
thereof that Guarantees such Indebtedness, in each case to the extent such
secured Indebtedness prohibits such Subsidiary from becoming a Guarantor
(provided that such restriction existed at the time of such acquisition or
Investment and was not created in contemplation thereof), (j) each Unrestricted
Subsidiary, (k) any Captive Insurance Subsidiary, and (l) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
and the Borrower, the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty outweighs the benefits to be obtained by
the Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).(2)

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of November 5, 2012, as amended on February 27, 2014,
by and among the Borrower, Holdings and the other guarantors party thereto, the
several banks and financial institutions party thereto as lenders, UBS AG,
Stamford Branch, as administrative agent and collateral agent, and certain other
parties thereto.

 

--------------------------------------------------------------------------------

(2)  Keepwell language to be included in the Guaranty.

 

41

--------------------------------------------------------------------------------


 

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Borrower or any Subsidiary Guarantor by UBS AG, Stamford Branch,
for so long as UBS AG, Stamford Branch is a Lender or an Affiliate of a Lender,
that is (a) outstanding on the Effective Date and (b) listed on Schedule 1.1F.

 

“Existing Revolver Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

 

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.17(b).

 

“Extension” means any establishment of Extended Revolving Credit Commitments
pursuant to Section 2.17 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning specified in Section 2.17(c).

 

“Extension Election” has the meaning specified in Section 2.17(b).

 

“Extension Request” has the meaning specified in Section 2.17(a).

 

“Extension Series” has the meaning specified in Section 2.17(a).

 

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any intergovernmental
agreements entered into between the United States and any other jurisdiction
with the purpose of facilitating the implementation of (a) above, and (c) any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

42

--------------------------------------------------------------------------------


 

“Field Examination” has the meaning specified in Section 7.4(d).

 

“Financial Asset” has the meaning given to such term in Article 8 of the UCC.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Tuesday closest to January 31 in the following calendar year.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any Test
Period, the ratio of (a) (i) Adjusted EBITDA of such Person for such period
minus (ii) Capital Expenditures minus (iii) Cash Taxes, in each case in this
clause (a), for such Test Period, to (b) the Fixed Charges of such Person for
such period.

 

“Fixed Charges” means, with respect to any Person for any Test Period, the sum,
determined on a consolidated basis, of (a) the Consolidated Net Cash Interest
Expense of such Person and its Subsidiaries for such period plus (b) scheduled
payments of principal on Indebtedness for borrowed money of such Person and its
Subsidiaries due and payable during such period plus (c) solely for purposes of
determining compliance with the Payment Conditions and RP Conditions, Restricted
Payments made in reliance on Section 9.6(m) or (n) during such Test Period or
after the end of such Test Period and prior to the time such Restricted Payment
is made (including, on a Pro Forma Basis, any Restricted Payments being made in
reliance on the RP Conditions).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) Biggert- Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto.

 

“Foreign Lender” has the meaning specified in Section 3.1(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Obligations to the extent that such Defaulting
Lender’s Applicable Percentage of such outstanding Letter of Credit Obligations
has not been reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized
pursuant to Section 2.16(c), and (b) with respect to the Swing Loan Lender, such
Defaulting Lender’s Applicable Percentage of Swing Loans to the extent that such
Defaulting Lender’s Applicable Percentage of Swing Loans has not been
reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized pursuant to
Section 2.16(c).

 

43

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 12.2(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person,

 

44

--------------------------------------------------------------------------------


 

whether or not such Indebtedness or other monetary obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
Ordinary Course of Business, or customary and reasonable indemnity obligations
in effect on the Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a supplement to the Guaranty in
substantially the form attached thereto, and any such Restricted Subsidiary
shall be a Guarantor hereunder and thereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit I, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 8.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means, with respect to any Swap Contract, as of any date of
determination, (a) any Person that is a Lender or an Affiliate of a Lender on
such date or (b) any Person who (i) was a Lender or an Affiliate of a Lender at
the time such Swap Contract was entered into and who is no longer a Lender or an
Affiliate of a Lender, (ii) is, and at all times remains, in compliance with the
provisions of Section 11.13(b)(i) and (iii) agrees in writing that the Agents
and the other Secured Parties shall have no duty to such Person (other than the
payment of any amounts to which such Person may be entitled under Section 10.3)
and acknowledges that the Agents and the other Secured Parties may deal with the
Loan Parties and the Collateral as they deem appropriate (including the release
of any Loan Party or all or any portion of the Collateral) without notice or
consent from such Person, whether or not such action impairs the ability of such
Person to be repaid Obligations owing to it in respect of the Secured Hedge
Agreements to which it is a party) and agrees to be bound by
Section 11.13(b)(ii).

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

45

--------------------------------------------------------------------------------


 

“In-Transit Advance Rate” means 85%.

 

“In-Transit Inventory” means Inventory located outside of the United States or
in transit within or outside of the United States to the Borrower or any
Subsidiary Guarantor from vendors and suppliers that has not yet been received
into a distribution center or store of such Person.

 

“In-Transit Trigger Period” means the period beginning on the date on which the
Borrower has failed to maintain Excess Availability at least equal to the
greater of (a) twenty-five percent (25%) of the Maximum Credit or
(b) $25,000,000, in either case, for five (5) consecutive Business Days, and
ending on the date Excess Availability shall have been equal to or greater than
the greater of (x) 25% of the Maximum Credit and (y) $25,000,000, in each case,
for thirty (30) consecutive calendar days.

 

“Incremental Amendment” has the meaning specified in Section 2.15.

 

“Incremental Availability” has the meaning specified in Section 2.15(a).

 

“Incremental Equivalent Debt” shall have the meaning given to it under the Term
Facility Credit Agreement (as in effect as of the date hereof).

 

“Incremental Facility Effective Date” has the meaning specified in Section 2.15.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the Ordinary Course of Business, (ii) any
earn-out obligation until such obligation is not paid within 30 days after
becoming due and payable and becomes a liability on the balance sheet of such
Person in accordance with GAAP and (iii) accruals for payroll and other
liabilities accrued in the Ordinary Course of Business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue

 

46

--------------------------------------------------------------------------------


 

bond, industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests if and to the extent that the foregoing would
constitute indebtedness or a liability in accordance with GAAP; and

 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll over or
extensions of terms) and made in the Ordinary Course of Business.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value (as determined by such Person in good faith) of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning specified in Section 12.4(a).

 

“Indemnitees” has the meaning specified in Section 12.4(a).

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 12.19.

 

“Initial Inventory Appraisal” means that certain report prepared by Hilco Global
for the Administrative Agent dated September 16, 2014.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit K,
as amended, restated, supplemented or otherwise modified from time to time.

 

47

--------------------------------------------------------------------------------


 

“Intercreditor Agreements” has the meaning specified in the Term Facility Credit
Agreement.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, twelve months (or such period of less than one month as may be consented
to by each applicable Lender), as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion or Continuation; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Scheduled Termination Date of the Class of Loans of which the
Eurocurrency Rate Loan is a part.

 

“Interpolated Rate” means, in relation to the LIBOR, the rate which results from
interpolating on a linear basis between: (a) the applicable LIBOR for the
longest period (for which that LIBOR is available) which is less than the
Interest Period of that Loan; and (b) the applicable LIBOR for the shortest
period (for which that LIBOR is available) which exceeds the Interest Period of
that Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

 

“Inventory” has the meaning given to such term in Article 9 of the UCC.

 

“Inventory Advance Rate” means 90%.

 

“Inventory Reserves” means (a) such reserves as may be established from time to
time by the Administrative Agent, in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory and (b) Shrink Reserves.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution (excluding accounts receivable, credit card and debit card
receivables, trade credit, advances to customers, commission, travel and similar
advances to employees, directors, officers, members of management, manufacturers
and consultants, in each case made in the Ordinary Course of Business) to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or

 

48

--------------------------------------------------------------------------------


 

interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions, including without limitation by merger
or otherwise) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of the definition of “Unrestricted
Subsidiary” and the covenants described under Section 8.3:

 

(1)                                 “Investments” shall include the portion
(proportionate to the Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(a)                                 the Borrower’s “Investment” in such
Subsidiary at the time of such redesignation; less

 

(b)                                 the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

 

(2)                                 any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer.

 

The amount of any Investment outstanding at any time (including for purposes of
calculating the amount of any Investment outstanding at any time under any
provision of the covenant described Section 9.2 and otherwise determining
compliance with such covenant) shall be the original cost of such Investment
(determined, in the case of any Investment made with assets of the Borrower or
any Restricted Subsidiary, based on the fair market value of the assets invested
and without taking into account subsequent increases or decreases in value),
reduced (but not in excess of the original amount of such Investment) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by the Borrower or a Restricted Subsidiary in respect of
such Investment.  Any Investment in the form of a loan or an advance shall be
the principal amount thereof outstanding on such date, minus any cash payments
actually received by such investor representing interest in respect of such
Investment (to the extent any such payment to be deducted does not exceed the
remaining principal amount of such Investment), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof.  Any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

 

49

--------------------------------------------------------------------------------


 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the Internal Revenue Service of the United States.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, amend, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued”, “Issuing” and “Issuance” shall have a corresponding
meaning.

 

“Issuer” means Barclays and each other Lender or Affiliate of a Lender that
(a) is listed on the signature pages hereof as an “Issuer”, (b) hereafter
becomes an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers (and in the case of any resignation, subject to and in
accordance with Section 12.2(h)) and (c) solely with respect to any Existing
Letter of Credit, UBS AG, Stamford Branch.  Notwithstanding anything herein to
the contrary, neither Barclays nor any of its branches or Affiliates shall be
required to issue any commercial or documentary letters of credit hereunder.

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
an Issuer and the Borrower (or any of its Subsidiaries) or in favor of such
Issuer and relating to such Letter of Credit.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

“Judgment Currency” has the meaning specified in Section 12.10.

 

“Junior Financing” has the meaning specified in Section 9.12(a)(i).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“Landlord Lien State” means any state in which, at any time, a landlord’s claim
for rent has priority notwithstanding any contractual provision to the contrary
by operation of applicable Law over the lien of the Collateral Agent in any of
the Collateral.

 

50

--------------------------------------------------------------------------------


 

“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Loan or Revolving Credit Commitment hereunder
at such time, including the latest termination date of any Extended Revolving
Credit Commitment or New Revolving Credit Commitment, as applicable, as extended
in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” means the Swing Loan Lender, Revolving Credit Lender and each other
financial institution or other entity that (a) is listed on the signature
pages hereof as a “Lender” or (b) from time to time becomes a party hereto by
execution of an Assignment and Assumption or, in connection with a Revolving
Commitment Increase, an Incremental Amendment or, in connection with an Extended
Revolving Credit Commitment or a New Revolving Credit Commitment, an Extension
Amendment.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit Issued (or deemed Issued) pursuant
to Section 2.4 and any Existing Letter of Credit.  A Letter of Credit may be a
Documentary Letter of Credit or a Standby Letter of Credit.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the
applicable Reimbursement Date or refinanced as a Revolving Loan.

 

“Letter of Credit Fee” has the meaning specified in Section 2.12(b).

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of any Loan Party to all Issuers with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in
clause (v) of the proviso to clause (a) of Section 2.4.

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c).

 

“Letter of Credit Sublimit” means the lesser of (a) $50,000,000 and (b) the
aggregate principal amount of the Revolving Credit Commitments.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

51

--------------------------------------------------------------------------------


 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

 

“Lien Acknowledgment Agreement” means each Collateral Access Agreement and
Customs Broker Agreement.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing and which is designated as a Limited Condition
Acquisition by the Borrower or such Restricted Subsidiary in writing to the
Administrative Agent.

 

“Liquidation” means the exercise by the Collateral Agent or the Administrative
Agent of those rights and remedies accorded to the Collateral Agent or the
Administrative Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Collateral Agent or the
Administrative Agent, of any public, private or “going out of business” sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan” means any loan made by any Lender pursuant to this Agreement, including
Swing Loans and any Loans made in respect of any Revolving Commitment Increase.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any Incremental Amendment and any Extension Amendment, (d) the
Guaranty, (e) the Agent Fee Letter, (f) each Letter of Credit Reimbursement
Agreement, (g) the Collateral Documents and (h) the Issuer Documents.

 

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

 

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof (other than Jim R. Black and R. Stephen Stagner).

 

52

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Effective Date, Domestic Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in clauses (a) or (b) comprise in the
aggregate more than 5.0% of Total Assets as of the end of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1 or more than 5.0% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for the period of four
consecutive Fiscal Quarters ending as of the last day of such Fiscal Quarter,
then the Borrower shall, not later than forty-five (45) days after the date by
which financial statements for such quarter are required to be delivered
pursuant to this Agreement (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion), (i) designate in writing to
the Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Sections 8.11, 8.12 and
8.13 applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Effective Date or, with respect to fee-owned real property
located in the United States acquired after the Effective Date, at the time of
acquisition), or such larger amount as may be approved by the Administrative
Agent in its Permitted Discretion.

 

53

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Mattress Firm Card” means the private label credit card issued by Wells Fargo
Financial National Bank pursuant to the Credit Card Agreement of the Borrower or
any Subsidiary Guarantor with such bank (or any subsequent Credit Card Issuer
with respect to such private label credit card) to customers or prospective
customers of the Borrower or a Subsidiary Guarantor.

 

“Mattress Firm Card Receivables” means, collectively, but without duplication,
(a) all present and future rights of the Borrower or any Guarantor to payment
from the issuer of the Mattress Firm Card arising from sales of goods or
rendition of services to customers who have purchased such goods or services
using the Mattress Firm Card and (b) all present and future rights of the
Borrower or any Guarantor to payment from the issuer of the Mattress Firm Card
in connection with the sale or transfer of Accounts arising pursuant to the sale
of goods or rendition of services to customers who have purchased such goods or
services using the Mattress Firm Card, including, but not limited to, all
amounts at any time due or to become due from the issuer of the Mattress Firm
Card under the Credit Card Agreement of the Borrower or any Subsidiary Guarantor
with such issuer or otherwise, in each case above calculated net of prevailing
interchange charges.

 

“Maximum Credit” means, at any time, the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time.

 

“Maximum Rate” has the meaning specified in Section 12.27.

 

“Monthly Borrowing Base Certificate” shall have the meaning specified in
Section 7.4(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in paragraph (e) of the definition
of “Collateral and Guarantee Requirement”.

 

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent (taking account of relevant local Law matters), and any
other mortgages executed and delivered pursuant to Sections 8.11or 8.13.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions.

 

54

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any of the Restricted Subsidiaries, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition (including any cash and Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition and that is required to be
repaid in connection with such Disposition (other than Indebtedness under the
Loan Documents or the Term Facility Documentation, any Permitted Refinancing of
the Indebtedness under the Term Facility Documentation, any Refinancing
Equivalent Debt or any Incremental Equivalent Debt), (B) the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition, (C) taxes or
distributions made pursuant to Section 9.6(g)(A) or (g)(C) paid or reasonably
estimated to be payable, directly or indirectly, in connection therewith
(including taxes imposed on the distribution or repatriation of any such Net
Cash Proceeds), (D) in the case of any Disposition by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, and
(E) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this
clause (E) as of the date of such reversal; and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary or any
Permitted Equity Issuance by the Borrower or any direct or indirect parent of
the Borrower, the excess, if any, of (A) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

55

--------------------------------------------------------------------------------


 

“Net Recovery Percentage” means the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the Inventory at such time on a “going out of business sale” basis as set
forth in the most recent appraisal of Inventory received by the Administrative
Agent in accordance with Section 7.4, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to appraisal. 
The Net Recovery Percentage for any category of Inventory used in determining
the Borrowing Base shall be based on the applicable percentage in the most
recent appraisal conducted as set forth in Section 7.4.

 

“New Revolving Commitment Lenders” has the meaning specified in Section 2.17(c).

 

“New Store” means, with respect to any Person for any period, any newly
constructed store that is in operation on the last day of such period, but that
has not been in operation for more than eleven (11) full fiscal months, and that
is owned by such Person or any of its Restricted Subsidiaries.

 

“Non-Bank Certificate” has the meaning specified in Section 3.1(b).

 

“Non-Consenting Lender” has the meaning specified in Section 3.7.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Notice of Borrowing” has the meaning specified in Section 2.2.

 

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.11(a).

 

“Notice of Intent to Cure” has the meaning specified in Section 7.2.

 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement and (c) obligations of any Loan Party arising under any Cash
Management Obligations, other than, in each case, Excluded Swap Obligations. 
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Restricted Subsidiaries to
the extent they have obligations under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document.

 

“OFAC” has the meaning specified in Section 5.18.

 

56

--------------------------------------------------------------------------------


 

“OID” means original issue discount.

 

“Ordinary Course of Business” shall mean, with respect to any Person, any
ordinary course business practices engaged in by such Person or other business
practice reasonably related thereto or that is a reasonable extension,
development or expansion thereof.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.1.

 

“Outstanding Amount” means (a) with respect to the Revolving Loans and Swing
Loans on any date, the amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans (including any refinancing of
Letter of Credit Obligations as a Revolving Loan) and Swing Loans, as the case
may be, occurring on such date; and (b) with respect to any Letter of Credit
Obligations on any date, the amount thereof on such date after giving effect to
any related extension of any Letter of Credit occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding Letter of Credit Obligations (including any
refinancing of outstanding Letter of Credit Obligations under related Letters of
Credit or related extensions of any Letters of Credit as a Revolving Loan) or
any reductions in the maximum amount available for drawing under related Letters
of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, an Issuer, or
the Swing Loan Lender, as applicable, in accordance with banking industry
rules on interbank compensation.

 

“Parent” means Mattress Firm Holding Corp.

 

“Participant” has the meaning specified in Section 12.2(d).

 

“Participant Register” has the meaning specified in Section 12.2(e).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Payment Conditions” means, at any time of determination, (a) that no Event of
Default exists or would arise as a result of the making of the subject Specified
Payment or Disposition pursuant to Section 9.5(t) and (b) (1) the Borrower’s
having (x) Specified Excess Availability on a Pro Forma Basis giving effect to
such Specified Payment or such Disposition

 

57

--------------------------------------------------------------------------------


 

on the date thereof and (y) a daily average of Specified Excess Availability for
the trailing 30 day period, in each case in excess of the greater of (i) 20% of
the Maximum Credit and (ii) $20,000,000 or (2) (A) the Borrower’s having
(x) Specified Excess Availability on a Pro Forma Basis giving effect to such
Specified Payment or such Disposition on the date thereof and (y) a daily
average of Specified Excess Availability for the trailing 30 day period, in each
case in excess of the greater of (i) 15% of the Maximum Credit and
(ii) $12,500,000  and (B) the Fixed Charge Coverage Ratio as of the end of the
most recently ended Test Period for which financial statements have been or are
required to have been delivered pursuant to Section 7.1(a) or (b) shall be
greater than or equal to 1.0 to 1.0 after giving Pro Forma Effect to such
Specified Payment or such Disposition as if such Specified Payment or such
Disposition (if applicable to such calculation) had been made as of the first
day of such period, and, in each case, the Borrower shall deliver or have
delivered, in accordance with Section 7.2(f) hereof, to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the conditions
contained in the foregoing clauses (a) and (b) have been satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

 

“Permitted Acquisition” means the purchase or other acquisition by Borrower or
any of its Restricted Subsidiaries of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, a Store or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that the
aggregate amount of such Investment made in Persons that do not become Loan
Parties (and assets that do not become Collateral (other than with respect to
Excluded Assets of Persons that become Loan Parties)) shall not exceed an
aggregate amount outstanding from time to time equal to the greater of
$30,000,000 and 12.5% of Adjusted EBITDA (with the amount of each Investment and
Adjusted EBITDA being measured at the time such Investment is made and after
giving effect to such Investment).

 

“Permitted Discretion” means a determination made by the Administrative Agent or
the Collateral Agent (as applicable) in good faith in the exercise of its
reasonable (from the perspective of an asset-based lender) business judgment.

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower (in
which case the Net Cash Proceeds have been received by the Borrower as cash
common equity), in each case to the extent permitted hereunder.

 

“Permitted Holder” means any of (a) the Sponsor, (b) Jim R. Black, (c) R.
Stephen Stagner and (d) the Management Stockholders; provided that if Management

 

58

--------------------------------------------------------------------------------


 

Stockholders own beneficially or of record more than ten percent (10%) of the
outstanding voting stock of Holdings (or any direct or indirect parent thereof)
in the aggregate, they shall be treated as Permitted Holders of only ten percent
(10%) of the outstanding voting stock of Holdings (or any direct or indirect
parent thereof) at such time.

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that (a) such Indebtedness is unsecured, (b) such
Indebtedness does not mature prior to the date that is ninety one (91) days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(c) such Indebtedness has no scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary “AHYDO catch-up payments”,
customary offers to repurchase and prepayment events upon a change of control,
asset sale or event of loss and customary acceleration rights after an event of
default) prior to the date that is ninety one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (d) immediately after
giving effect thereto and to the use of the proceeds thereof, (i) no Event of
Default shall be continuing or result therefrom and (ii) the Consolidated Cash
Interest Coverage Ratio after giving Pro Forma Effect to the incurrence of such
Indebtedness is not less than 2.00:1.00 and (e) Non-Loan Parties may not incur
Indebtedness pursuant to this definition if, after giving Pro Forma Effect to
such incurrence, the aggregate amount of Indebtedness of Non-Loan Parties
incurred pursuant to this paragraph, together with all Indebtedness of Non-Loan
Parties incurred under clauses (g), (n) and (y) of Section 9.3, exceeds at any
time outstanding the greater of $25,000,000 and 10% of Adjusted EBITDA), in each
case determined at the such time of incurrence; provided, further, that a
certificate of the Borrower as to the satisfaction of the conditions described
in clause (d) above delivered prior to, on or after the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy clause (d) above, shall be conclusive unless the
Administrative Agent notifies the Borrower within five (5) Business Days that it
disagrees with such determination (including a description of the basis upon
which it disagrees).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus other amounts owing or paid related to such
Indebtedness plus other fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (b) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Sections 9.3(b) or 9.3(e), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 9.3 (e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being

 

59

--------------------------------------------------------------------------------


 

modified, refinanced, refunded, renewed, replaced, exchanged or extended is
(i) unsecured, such modification, refinancing, refunding, renewal, replacement,
exchange or extension is unsecured, or (ii) secured by Liens on the Collateral,
such modification, refinancing, refunding, replacement, renewal or extension is
either unsecured or secured to the same extent, including with respect to any
subordination provisions, and subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent, (e) if such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is Junior
Financing, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, pricing, premiums and optional
prepayment or redemption provisions) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within five Business Days that it
disagrees with such determination (including a description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended and no additional
obligors become liable for such Indebtedness and (f) in the case of any
Permitted Refinancing in respect of the Term Facility, such Permitted
Refinancing is secured only by assets pursuant to one or more security
agreements permitted by and subject to the ABL Intercreditor Agreement.  Any
reference to a Permitted Refinancing in this Agreement or any other Loan
Document shall be interpreted to mean (a) a Permitted Refinancing of the subject
Indebtedness and (b) any further refinancings constituting a Permitted
Refinancing of the Indebtedness resulting from a prior Permitted Refinancing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA, whether or not such plan is subject to ERISA) established
or contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any of their respective
ERISA Affiliates.

 

“Platform” has the meaning specified in Section 7.2.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.5.

 

60

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.9.

 

“Pro Forma Financial Statements” has the meaning specified in Section 5.5.

 

“Proceeds” has the meaning given to such term in Article 9 of the UCC.

 

“Projections” shall have the meaning specified in Section 7.1(d).

 

“Protective Advances” means an overadvance made or deemed to exist by the
Administrative Agent, in its discretion, which:

 

(a)                                 is made to maintain, protect or preserve the
Collateral and/or the Loan Parties’ rights under the Loan Documents or which is
otherwise for the benefit of the Loan Parties; or

 

(b)                                 is made to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; or

 

(c)                                  is made to pay any other amount chargeable
to any Loan Party hereunder; and

 

(d)                                 together with all other Protective Advances
then outstanding, shall not (i) exceed five percent (5%) of the Borrowing Base
at any time or (ii) unless a Liquidation is taking place, remain outstanding for
more than forty-five (45) consecutive Business Days, unless in each case, the
Requisite Lenders otherwise agree.

 

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees related to the foregoing.

 

“Public Lender” has the meaning specified in Section 7.2.

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of
September 3, 2014, among Mattress Firm, Inc., Mattress Firm Holding Corp. and
The Sleep Train, Inc. and each of its shareholders and representatives party
thereto.

 

“Qualified Cash” means unrestricted cash or Designated Cash Equivalents of the
Borrower or any Subsidiary Guarantor that are subject to the valid, enforceable
and first priority perfected security interest of the Collateral Agent in an
Approved Deposit Account or Qualified Cash Securities Account, and which cash
and Designated Cash Equivalents are not subject to any other Lien, claim or
interest (other than (A) Liens permitted hereunder pursuant to clauses (c), (d)

 

61

--------------------------------------------------------------------------------


 

or (h) of Section 9.1, (B) Liens permitted under Section 9.1(y)  (subject to the
terms of the applicable Intercreditor Agreement), (C) any other Lien having
priority by operation of applicable Law over the Liens of the Collateral Agent,
or (D) customary Liens or rights of setoff of the institution maintaining such
accounts permitted hereunder solely in its capacity as a depository; provided
that, for purposes of the amount of Qualified Cash included in the calculation
of Borrowing Base, such amount may be reduced at the Administrative Agent’s
option, by any obligations owing to any lienholder in respect of the Liens
referred to in the foregoing clauses (A), (C) and (D), and the Borrower shall
provide such information with respect to such obligations as the Administrative
Agent may from time to time reasonably request).

 

“Qualified Cash Securities Account” means any Approved Securities Account that
permits the Administrative Agent to deliver a notice of exclusive control and
become the sole Entitlement Holder and the only Person authorized to give
Entitlement Orders with respect thereto during the continuation of any Qualified
Cash Trigger Period and during any Cash Dominion Period.

 

“Qualified Cash Trigger Period” means a period beginning on the date that Excess
Availability shall have been less than the greater of (i) $27,500,000 and
(ii) 25% of the Maximum Credit, in either case, for five (5) consecutive
Business Days, and ending on the date Excess Availability shall have been equal
to or greater than the greater of (x) $27,500,000 and (y) 25% of the Maximum
Credit, in each case, for thirty (30) consecutive calendar days.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings
(A) that is not subject to any Guarantee by any Subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the date that is
ninety-one (91) days after the Latest Maturity Date in effect on the date of
such issuance or incurrence, and (E) that has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive (taken as a whole) than those set
forth in this Agreement (other than provisions customary for senior discount
notes of a holding company); provided that the Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement (and such certificate shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination

 

62

--------------------------------------------------------------------------------


 

(including a description of the basis upon which it disagrees)); provided
further that any such Indebtedness shall constitute Qualified Holding Company
Debt only if immediately after giving effect to the issuance or incurrence
thereof and the use of proceeds thereof, no Event of Default shall have occurred
and be continuing.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms.  The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of Parent and its Subsidiaries
for the most recent Fiscal Quarters after the date of the Annual Financial
Statements and ended at least forty-five (45) days before the Closing Date,
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to Parent, on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand.

 

“Ratable Portion”, “Pro Rata Share”, “ratable share” or (other than in the
expression “equally and ratably”) “ratably” means, with respect to each Lender
at any time a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Revolving Credit
Commitments and, if applicable and without duplication, Loans of such Lender
under the applicable Class or Classes at such time and the denominator of which
is the amount of the Aggregate Commitments and, if applicable and without
duplication, Loans under the applicable Class or Classes at such time.

 

“Refinancing” has the meaning specified in the preliminary statements hereto.

 

“Refinancing Equivalent Debt” shall have the meaning given to it under the Term
Facility Credit Agreement (as in effect as of the date hereof).

 

“Register” has the meaning specified in Section 12.2(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A of the Securities Act or other private placement transaction
under the Securities Act, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Reimbursement Date” has the meaning specified in Section 2.4(h).

 

63

--------------------------------------------------------------------------------


 

“Reimbursement Obligations” means, as and when matured, the obligation of any
Loan Party to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each drafts and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Loan Party to any Issuer with
respect to amounts drawn under Letters of Credit.

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Revolving Credit Commitments or the Term Facility.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived
under applicable regulation or guidance.

 

“Requisite Class Lenders” shall mean, with respect to any Class on any date of
determination, Lenders having more than 50% of (i) the aggregate outstanding
amount of the Revolving Credit Commitments of such Class or, after the Revolving
Credit Termination Date, more than fifty percent (50%) of the aggregate
Revolving Credit Outstandings of such Class; provided that the unused Revolving
Credit Commitment of, and the portion of the Loans and outstanding Letters of
Credit held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Class Lenders.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the aggregate outstanding amount of the Revolving Credit Commitments
or, after the Revolving Credit Termination Date, more than fifty percent (50%)
of the aggregate Revolving Credit Outstandings; provided that the unused
Revolving Credit Commitment of, and the portion of the Loans and outstanding
Letters of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Lenders.

 

“Reserves” means any Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  Unless

 

64

--------------------------------------------------------------------------------


 

otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment Increase” has the meaning specified in Section 2.15.

 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.15.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans and acquire interests in other Revolving Credit
Outstandings expressed as an amount representing the maximum principal amount of
the Loans to be made by such Lender under this Agreement, as such commitment may
be (a) reduced from time to time pursuant to this Agreement and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) a Revolving Commitment Increase,
(iii) a New Revolving Credit Commitment or (iv) an Extension. The initial amount
of each Lender’s Revolving Credit Commitment is set forth on Schedule I under
the caption “Revolving Credit Commitment,” as amended to reflect each Assignment
and Assumption, Incremental Agreement or Extension Amendment, in each case
executed by such Lender.  The initial aggregate amount of the Revolving Credit
Commitments is $125,000,000.

 

“Revolving Credit Exposure” means, as to each Lender, the sum of the Outstanding
Amount of such Lender’s Revolving Loans, its Pro Rata Share of the Letter of
Credit Obligations and its Pro Rata Share of the Swing Loan Obligations at such
time.

 

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender in a principal amount equal to the amount of such
Lender’s Revolving Credit Commitment evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from the Loans of a given Class owing to
such Lender.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time, (b) the Letter
of Credit Obligations outstanding at such time and (c) the principal amount of
the Swing Loans outstanding at such time.

 

65

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 and (c) the date on which the Obligations
become due and payable pursuant to Section 10.2.

 

“Revolving Loan” has the meaning specified in Section 2.1(a).

 

“RP Conditions” means, at any time of determination, (a) that no Event of
Default exists or would arise as a result of the making of the subject Specified
Payment and (b) (1) the Borrower’s having (x) Specified Excess Availability on a
Pro Forma Basis giving effect to such Specified Payment on the date thereof and
(y) a daily average of Specified Excess Availability for the trailing 30 day
period, in each case in excess of the greater of (i) 22.5% of the Maximum Credit
and (ii) $20,000,000 or (2) (A) the Borrower’s having (x) Specified Excess
Availability on a Pro Forma Basis giving effect to such Specified Payment on the
date thereof and (y) a daily average of Specified Excess Availability for the
trailing 30 day period, in each case in excess of the greater of (i) 17.5% of
the Maximum Credit and (ii) $15,000,000 and (B) the Fixed Charge Coverage Ratio
as of the end of the most recently ended Test Period for which financial
statements have been or are required to have been delivered pursuant to
Section 7.1(a) or (b) shall be greater than or equal to 1.0 to 1.0 after giving
Pro Forma Effect to such Specified Payment as if such Specified Payment (if
applicable to such calculation) had been made as of the first day of such
period, and, in each case, the Borrower shall deliver or have delivered, in
accordance with Section 7.2(f) hereof, to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the conditions
contained in the foregoing clauses (a) and (b) have been satisfied.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale-Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise Disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or otherwise Disposed.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (as of the date of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

66

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State and (b) any other Person operating or organized in a Sanctioned Country or
controlled (as determined by applicable law) by any Person that is a Sanctioned
Person.

 

“Scheduled Termination Date” means the date that is five (5) years after the
Effective Date, as may be extended pursuant to Section 12.1(b) or Section 2.17
hereof; provided that if such day is not a Business Day, the Scheduled
Termination Date shall be the Business Day immediately preceding such day.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 9.3(f) that is entered into by and between the Borrower or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge
Agreement”.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Collateral Agent, each Hedge Bank, each Cash
Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent (if any) appointed by the Administrative Agent from time to time
pursuant to Section 11.5.

 

“Securities Account” means all securities accounts of any Loan Party, including
“securities accounts” within the meaning given to such term in Article 8 of the
UCC.

 

“Securities Account Control Agreement” means an effective securities account
control agreement with an Approved Securities Intermediary, in each case in the
form set forth in Exhibit VII to the Security Agreement or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing, which in each case shall be expressly excluded from
the Borrowing Base.

 

67

--------------------------------------------------------------------------------


 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of any Securitization Subsidiary, and any assets related
thereto, including all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or Limited Originator Recourse, (b) with
which none of Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any material contract,
agreement, arrangement or understanding other than on terms which the Borrower
reasonably believes to be no less favorable to Holdings, the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that

 

68

--------------------------------------------------------------------------------


 

are not Affiliates of the Borrower and (c) to which none of Holdings, the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.  Any such designation by the Board of Directors of the
Borrower or such other Person shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the Board of Directors of the Borrower or such other Person giving effect to
such designation and a certificate executed by a Responsible Officer certifying
that such designation complied with the foregoing conditions.

 

“Security” means any Equity Interest, voting trust certificate, bond, debenture,
note or other evidence of Indebtedness, whether secured, unsecured, convertible
or subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time, together with each other
Security Agreement Supplement executed and delivered pursuant to Section 8.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Adjusted EBITDA of the Borrower for such Test Period.

 

“Serta Dealer Incentive Agreements” means (a) the Serta Dealer Incentive
Agreement dated December 29, 2009 between National Bedding Company d/b/a Serta
Mattress, ST San Diego, LLC, Sleep Country USA, LLC and The Sleep Train, Inc.
and (b) all UCC financing statements and other filings in respect thereof.

 

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the shrink
reflected in current books and records of the Borrower and its Subsidiaries
would be reasonably equivalent to the shrink calculated as part of the
Borrower’s most recent physical Inventory (it being understood and agreed that
no Shrink Reserve established by the Administrative Agent shall be duplicative
of any shrink as so reflected in the current books and records of the Borrower
and its Subsidiaries or estimated by the Borrower for purposes of computing the
Borrowing Base).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Restricted Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of such Person
and its Restricted Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become

 

69

--------------------------------------------------------------------------------


 

absolute and matured, (c) such Person and its Restricted Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and
(d) such Person and its Restricted Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.  The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning specified in Section 12.2(g).

 

“Specified Event of Default” means any Event of Default of the type described in
Section 10.1(a), 10.1(b)(i)(A), 10.1(b)(ii), 10.1(b)(iii), 10.1(c) (solely in
respect of any misrepresentation of the Borrowing Base or breach of
Section 8.12), 10.1(d) (with respect to any Borrowing Base Certificate) or
10.1(f).

 

“Specified Excess Availability” means, at any time, the sum of (x) Excess
Availability and (y) the amount (if any, and not to be less than zero, but not
greater than 2.5% of the Aggregate Commitments at such time) by which the
Borrowing Base exceeds the Aggregate Commitments at such time.

 

“Specified Payment” means any Investment, incurrence of Indebtedness, Restricted
Payment or payment made pursuant to Section 9.12 that in each case is subject to
the satisfaction of the Payment Conditions or the RP Conditions, as applicable.

 

“Specified Secured Hedge Obligations” means Obligations under any Secured Hedge
Agreement which provides by its terms that such Obligations shall only be
payable pursuant to Section 10.3 pursuant to clause “Ninth” thereof.  Any
applicable Hedge Bank may, with the consent of the Borrower, designate or cancel
such designation of Obligations under any applicable Secured Hedge Agreement as
“Specified Secured Hedge Obligations” by delivering notice in writing to the
Administrative Agent of such designation or cancellation of designation.

 

“Specified Transaction” means (u) the Transaction, (v) any Investment that
results in a Person becoming a Restricted Subsidiary, (w) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (x) any
Permitted Acquisition and any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a Store, (y) any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, and any Disposition of a business unit, line of
business or division or a Store of the Borrower or a Restricted Subsidiary, in
each case whether by merger, consolidation, amalgamation or otherwise or (z) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit), Restricted
Payment or Incremental Loan, in each case, that by the terms of this Agreement
requires a financial ratio or test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

 

“Sponsor” means J.W. Childs Associates and any of its Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates but not including, however, any portfolio company of any of the
foregoing.

 

70

--------------------------------------------------------------------------------


 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) (i) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person, or (ii) the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, by such Person, to the extent such entity’s financial results
are required to be included in such Person’s consolidated financial statements
under GAAP.  Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Borrower” has the meaning specified in Section 9.4(d).

 

“Supermajority Lenders” means, as of any date of determination, Lenders having
66.67% or more of the sum of the (a) Revolving Credit Outstandings (with the
aggregate principal amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations and Swing Loans being deemed
“held” by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Loans and outstanding Letters of Credit
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Supermajority Lenders.

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 11.12(a).

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

 

71

--------------------------------------------------------------------------------


 

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Loan” has the meaning specified in Section 2.3(a).

 

“Swing Loan Lender” means Barclays in its capacity as the Swing Loan Lender
hereunder.

 

“Swing Loan Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Loans.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b).

 

“Swing Loan Sublimit” means the lesser of (a) $20,000,000 and (b) the aggregate
principal amount of the Revolving Credit Commitments.  The Swing Loan Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

 

“Taxes” has the meaning specified in Section 3.1(a).

 

“Term Facility” means the credit facilities under the Term Facility Credit
Agreement.

 

“Term Facility Administrative Agent” means Barclays in its capacity as
administrative agent and collateral agent under the Term Facility Credit
Agreement, or any successor administrative agent and collateral agent under the
Term Facility Credit Agreement.

 

“Term Facility Credit Agreement” means that certain credit agreement dated as of
the date hereof, among the Borrower, Holdings, the guarantors party thereto, the
lenders party thereto and Barclays, as administrative agent and collateral
agent, as the same may be amended,

 

72

--------------------------------------------------------------------------------


 

restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

 

“Term Facility Documentation” means the Term Facility Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.

 

“Term Facility Incremental Usage Amount” means, at any time, the sum of (x) the
aggregate principal amount of “Incremental Loans” (as defined in the Term
Facility Credit Agreement) outstanding pursuant to Section 2.12(d)(iii)(B) of
the Term Facility Credit Agreement (as in effect as of the date hereof) and
(y) the aggregate principal amount of Incremental Equivalent Debt outstanding
pursuant to Section 2.12(g)(i)(B) of the Term Facility Credit Agreement (as in
effect as of the date hereof).

 

“Term Facility Lenders” means the lenders from time to time party to the Term
Facility Credit Agreement.

 

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period); provided that, prior to the first date that
financial statements have been or are required to be delivered pursuant to
Section 7.1(a) or (b), the Test Period in effect shall be the period of four
consecutive Fiscal Quarters of the Borrower ended July 29, 2014.  A Test Period
may be designated by reference to the last day thereof (i.e., the “July 29, 2014
Test Period” refers to the period of four consecutive Fiscal Quarters of the
Borrower ended July 29, 2014), and a Test Period shall be deemed to end on the
last day thereof.

 

“Threshold Amount” means $25,000,000.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to
Sections 7.1(a) or 7.1(b) or, for the period prior to the time any such
statements are so delivered pursuant to Sections 7.1(a) or 7.1(b), the Pro Forma
Financial Statements.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to (b) Adjusted
EBITDA of the Borrower for such Test Period.

 

“Transaction” means, collectively, (a) the Acquisition, (b) the funding of the
Loans on the Effective Date, if any, (c) the execution and delivery of the Term
Facility Credit Agreement and the funding of the loans under the Term Facility
on the Effective Date, (d) the consummation of any other transactions in
connection with the foregoing, (e) the repayment of the Existing Credit
Agreement and (f) the payment of the fees and expenses incurred in connection
with any of the foregoing.

 

73

--------------------------------------------------------------------------------


 

“Transaction Expenses” means any fees or expenses incurred or paid by any direct
or indirect parent of the Borrower, the Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including expenses in
connection with close-out fees in connection with the termination of hedging
transactions, if any, and payments to officers, employees and directors as
change of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options and/or
restricted stock), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the Board of Directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 8.3 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 8.3 or ceases to be a Subsidiary of
the Borrower.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a).

 

“Updated Inventory Appraisal” has the meaning specified in Section 7.4.

 

“U.S. Lender” has the meaning specified in Section 3.1.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness; provided, that for purposes
of determining the Weighted Average Life to Maturity of any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

74

--------------------------------------------------------------------------------


 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2                                             Other Interpretive
Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears,

 

(iii)                               The term “including” is by way of example
and not limitation,

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, and

 

(v)                                 Unless otherwise expressly indicated herein,
the words “above” and “below”, when following a reference to a clause or a
sub-clause of any Loan Document, refer to a clause or sub-clause within,
respectively, the same Section or clause.

 

(c)                                  The terms “Lender,” “Issuer” and
“Administrative Agent” include, without limitation, their respective successors.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

75

--------------------------------------------------------------------------------


 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(f)                                   For purposes of determining compliance
with any Section of Article IX at any time, except as otherwise expressly set
forth herein, in the event that any Lien, Investment, Indebtedness (whether at
the time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation, or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time, shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

 

SECTION 1.3                                             Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

Notwithstanding any changes in GAAP after the Effective Date, any lease of the
Loan Parties and their Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Effective Date (whether such lease is entered
into before or after the Effective Date) shall not constitute Indebtedness,
Attributable Indebtedness or a Capitalized Lease Obligation under this Agreement
or any other Loan Document as a result of such changes in GAAP.

 

SECTION 1.4                                             Rounding.

 

Any financial ratios required to be satisfied in order for a specific action to
be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number)

 

SECTION 1.5                                             [Reserved].

 

SECTION 1.6                                                  References to
Agreements, Laws, Etc.  Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
appendices, exhibits and schedules thereto and all subsequent amendments,
restatements, extensions, supplements and other modifications thereto (but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are permitted by any Loan Document); and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

SECTION 1.7                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

76

--------------------------------------------------------------------------------


 

SECTION 1.8                                             Timing of Payment of
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

 

SECTION 1.9                                                  Pro Forma
Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, financial ratios and tests, including the Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio, the Fixed Charge Coverage Ratio, the
Consolidated Cash Interest Coverage Ratio and compliance with covenants
determined by reference to Adjusted EBITDA, shall be calculated in the manner
prescribed by this Section 1.9; provided that, notwithstanding anything to the
contrary in clauses (b), (c), (d), (e) or (f) of this Section 1.9, (A) when
calculating the Consolidated Fixed Charge Coverage Ratio for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with
Section 6.1, the events described in this Section 1.9 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect and
(B) when calculating any such ratio or test for purposes of the incurrence of
any Indebtedness, cash and Cash Equivalents resulting from the incurrence of any
such Indebtedness shall be excluded from the pro forma calculation of any
applicable ratio or test.  In addition, whenever a financial ratio or test is to
be calculated on a pro forma basis, the reference to the “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 7.1(a) or
(b), as applicable, for the relevant Test Period.

 

(b)                                 For purposes of calculating any financial
ratio or test or compliance with any covenant determined by reference to
Adjusted EBITDA or Total Assets, Specified Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.9) that have been made (i) during the applicable Test
Period or (ii) if applicable as described in clause (a) above, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Adjusted EBITDA, Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period).  If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.9, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section 1.9.

 

(c)                                  In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and not
replaced), (i) during the applicable Test Period or (ii) subject to paragraph
(a), subsequent to the

 

77

--------------------------------------------------------------------------------


 

end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then such financial ratio
or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, in each case to the extent required, as if the same
had occurred on the last day of the applicable Test Period (except in the case
of the Consolidated Cash Interest Coverage Ratio (or similar ratio), in which
case such incurrence, assumption, guarantee, redemption, repayment, retirement
or extinguishment of Indebtedness will be given effect as if the same had
occurred on the first day of the applicable Test Period).

 

(d)                                 Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower and may
include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions and synergies resulting from or relating to any
Specified Transaction (including the Transactions) which is being given pro
forma effect that have been realized or are expected to be realized and for
which the actions necessary to realize such cost savings, operating expense
reductions and synergies are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (including any savings
expected to result from the elimination of a public target’s Public Company
Costs) net of the amount of actual benefits realized during such period from
such actions, and any such adjustments shall be included in the initial pro
forma calculations of any financial ratios or tests (and in respect of any
subsequent pro forma calculations in which such Specified Transaction is given
pro forma effect) and during any applicable subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Borrower, (B) such
actions are taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken no later than eighteen (18)
months after the date of such Specified Transaction, and (C) no amounts shall be
added pursuant to this clause (c) to the extent duplicative of any amounts that
are otherwise added back in computing Adjusted EBITDA (or any other components
thereof), whether through a pro forma adjustment or otherwise, with respect to
such period; provided that any increase to Adjusted EBITDA as a result of cost
savings, operating expense reductions and synergies pursuant to this
Section 1.9(d) shall be subject to the limitation set forth in the final proviso
of clause (vi) of the definition of Consolidated EBITDA.

 

(e)                                  In connection with any action being taken
solely in connection with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement (other than the Financial Covenant) which requires
the calculation of any financial ratio or test, including the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio, Fixed Charge Coverage Ratio and
Consolidated Cash Interest Coverage Ratio; or

 

78

--------------------------------------------------------------------------------


 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of Adjusted
EBITDA or Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in Adjusted EBITDA or Total Assets of
the Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have been exceeded as a result of such
fluctuations.

 

If the Borrower has made an LCT Election for any Limited Condition Acquisition,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any permitted Investment, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(a “Subsequent Transaction”) following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

 

(f)                                   If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Fixed Charge Coverage Ratio or
Consolidated Cash Interest Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period.  Interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance

 

79

--------------------------------------------------------------------------------


 

with GAAP.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a London interbank
offered rate, or other rate, shall be determined to have been based upon the
rate actually chosen, or if none, then based upon such optional rate chosen as
the Borrower or Restricted Subsidiary may designate.

 

SECTION 1.10                                           Currency Equivalents
Generally.

 

(a)                                 For purposes of determining compliance with
Sections 9.1, 9.2 and 9.3 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

 

(b)                                 For purposes of determining the Total Net
Leverage Ratio, Senior Secured Net Leverage Ratio, the Fixed Charge Coverage
Ratio and the Consolidated Cash Interest Coverage Ratio, amounts denominated in
a currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing the Borrower’s financial statements
corresponding to the Test Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

 

ARTICLE II

 

THE FACILITY

 

SECTION 2.1                                             The Revolving Credit
Commitments.

 

(a)                                 On the terms and subject to the conditions
contained in this Agreement, each Lender severally agrees to make loans in
Dollars (each, a “Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Revolving
Credit Termination Date in an aggregate principal amount at any time outstanding
for all such loans by such Lender not to exceed such Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Lender be obligated to
make a Revolving Loan in excess of such Lender’s Ratable Portion of the Maximum
Credit.  Within the limits of the Revolving Credit Commitment of each Lender,
amounts of Loans repaid may be reborrowed under this Section 2.1.

 

(b)                                 Subject to the limitations set forth below
(and notwithstanding anything to the contrary in Section 4.2), the
Administrative Agent is authorized by the Borrower and the Lenders, from time to
time in the Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Revolving Loans to the Borrower, on behalf of all Lenders
at any time that any condition precedent set forth in Section 4.2 has not been
satisfied or waived, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable for the purposes specified in the
definition of “Protective Advances”.  Any Protective Advance may be

 

80

--------------------------------------------------------------------------------


 

made in a principal amount that would cause the aggregate Revolving Credit
Exposure to exceed the Borrowing Base; provided that the aggregate amount of
outstanding Protective Advances plus the aggregate of all other Revolving Credit
Exposure shall not exceed the Aggregate Commitments.  Protective Advances may be
made even if the conditions precedent set forth in Section 4.2 have not been
satisfied or waived.  Each Protective Advance shall be secured by the Liens in
favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Requisite Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.  The making of a Protective Advance
on any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion.  At any time that the conditions
precedent set forth in Section 4.2 have been satisfied or waived, the
Administrative Agent may request the Lenders to make a Revolving Loan to repay a
Protective Advance.  At any other time, the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.1(c).

 

(c)                                  Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default),
each Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Applicable Percentage.  From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the Administrative Agent shall
promptly distribute to such Lender, such Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance.

 

(d)                                 Each Borrowing shall be comprised entirely
of Base Rate Loans or Eurocurrency Rate Loans as the Borrower may request in
accordance herewith.

 

SECTION 2.2                                             Borrowing Procedures.

 

(a)                                 Each Borrowing shall be made on notice given
by the Borrower to the Administrative Agent not later than 12:00 noon (New York,
New York time) (i) on the requested date of such Borrowing, in the case of a
Borrowing of Base Rate Loans or (ii) three (3) Business Days prior to the
requested date of such Borrowing, in the case of a Borrowing of Eurocurrency
Rate Loans; provided that the notice referred to in this subclause (ii) may be
delivered no later than one (1) Business Day prior to the Effective Date in the
case of any Borrowing of Eurocurrency Rate Loans on the Effective Date.  Each
such notice shall be in substantially the form of Exhibit C (a “Notice of
Borrowing”), specifying (A) the date of such proposed Borrowing, which shall be
a Business Day, (B) the aggregate amount of such proposed Borrowing, (C) whether
any portion of the proposed Borrowing will be of Base Rate Loans or Eurocurrency
Rate Loans, (D) the initial Interest Period or Interest Periods for any
Eurocurrency Rate Loans, (E) the Class of such proposed Borrowing and (F) with
respect to any Borrowing the proceeds of which will be used to fund a Restricted
Payment subject to the satisfaction of the RP Conditions, an additional solvency
representation and warranty of the Borrower and its Subsidiaries (taken as a
whole) after giving effect to such Borrowing and the use of proceeds thereof. 
The Loans shall be made as Base Rate Loans, unless, subject to Section 2.14, the
Notice

 

81

--------------------------------------------------------------------------------


 

of Borrowing specifies that all or a portion thereof shall be Eurocurrency Rate
Loans.  Each Borrowing shall be in an aggregate amount of not less than $500,000
or an integral multiple of $100,000 in excess thereof.

 

(b)                                 The Administrative Agent shall give to each
Appropriate Lender prompt notice of the Administrative Agent’s receipt of a
Notice of Borrowing and, if Eurocurrency Rate Loans are properly requested in
such Notice of Borrowing, the applicable interest rate determined pursuant to
Section 2.14(a).  Each Lender shall, before 2:00 p.m. on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 12.8, in Same Day Funds in the applicable currency, such
Lender’s Ratable Portion of such proposed Borrowing.  Upon fulfillment (or due
waiver in accordance with Section 12.1) (i) on the Effective Date, of the
applicable conditions set forth in Section 4.1 and (ii) at any time (including
the Effective Date), of the applicable conditions set forth in Section 4.2, and,
subject to clause (c) below, after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower
as promptly as reasonably practicable.

 

(c)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any proposed Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Ratable Portion of such Borrowing (or any portion thereof), the Administrative
Agent may assume that such Lender has made such Ratable Portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that such Lender shall not have so made such Ratable Portion
available to the Administrative Agent, such Lender and the Borrower severally
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate for the first Business
Day and thereafter at the interest rate applicable at the time to the Loans
comprising such Borrowing.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such corresponding amount so repaid shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.  If the Borrower shall repay to the Administrative Agent such
corresponding amount, such payment shall not relieve such Lender of any
obligation it may have hereunder to the Borrower.

 

(d)                                 The failure of any Defaulting Lender to make
on the date specified any Loan or any payment required by it, including any
payment in respect of its participation in Swing Loans and Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but, except to the extent otherwise provided
herein, no such other Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or payment required under this Agreement.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect unless otherwise agreed between the Borrower and the Administrative
Agent; provided that after the establishment of any new Class of Loans pursuant

 

82

--------------------------------------------------------------------------------


 

to an Extension Amendment, the number of Interest Periods otherwise permitted by
this Section 2.2(e) shall increase by three (3) Interest Periods for each
applicable Class so established.

 

SECTION 2.3                                             Swing Loans.

 

(a)                                 On the terms and subject to the conditions
contained in this Agreement, the Swing Loan Lender shall make, in Dollars, loans
(each, a “Swing Loan”) otherwise available to the Borrower under the Revolving
Credit Commitments from time to time on any Business Day during the period from
the Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loan made by the Swing Loan Lender
hereunder in its capacity as the Swing Loan Lender) not to exceed the Swing Loan
Sublimit; provided, however, that at no time shall the Swing Loan Lender make
any Swing Loan to the extent that, after giving effect to such Swing Loan, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit;
provided further that in the event that the Swing Loan Lender and the
Administrative Agent are not the same Person, then the Swing Loan Lender shall
only make a Swing Loan after having given prior notice thereof to the
Administrative Agent; provided further that the Swing Loan Lender shall not be
required to make any Swing Loan to the extent that such Swing Loan Lender
reasonably believes that any Lender is a Defaulting Lender, unless after giving
effect to the requested Swing Loans, there would exist no Fronting Exposure (in
the good faith determination of the Swing Loan Lender).  Each Swing Loan shall
be a Base Rate Loan and must be repaid in full in Dollars within seven (7) days
after its making or, if sooner, upon any Borrowing hereunder and shall in any
event mature no later than the Revolving Credit Termination Date (without giving
effect to any extensions of the type referred to in the proviso to
Section 12.1(b) hereof).  Within the limits set forth in the first sentence of
this clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).

 

(b)                                 In order to request a Swing Loan, the
Borrower shall telecopy (or forward by electronic mail or similar means) to the
Administrative Agent a duly completed request in substantially the form of
Exhibit D, setting forth the requested amount and date of such Swing Loan (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
1:00 p.m. on the day of the proposed borrowing.  The Administrative Agent shall
promptly notify the Swing Loan Lender of the details of the requested Swing
Loan.  Subject to the terms of this Agreement, the Swing Loan Lender shall make
a Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the Borrower as
promptly as reasonably practicable on the date set forth in the relevant Swing
Loan Request.  The Swing Loan Lender shall not make any Swing Loan (other than a
Protective Advance) in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Lender that one or
more of the conditions precedent contained in Section 4.2 shall not on such date
be satisfied, and ending when such conditions are satisfied.  The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 4.2 have been satisfied
in connection with the making of any Swing Loan.

 

(c)                                  The Swing Loan Lender may demand at any
time that each Lender pay to the Administrative Agent, for the account of the
Swing Loan Lender, in the manner provided in clause (d) below, such Lender’s
Ratable Portion of all or a portion of the outstanding Swing

 

83

--------------------------------------------------------------------------------


 

Loans, which demand shall be made through the Administrative Agent, shall be in
writing and shall specify the outstanding principal amount of Swing Loans
demanded to be paid.

 

(d)                                 The Administrative Agent shall forward each
demand referred to in clause (c) above to each Lender on the day such notice or
such demand is received by the Administrative Agent (except that any such notice
or demand received by the Administrative Agent after 2:00 p.m. on any Business
Day or any such notice or demand received on a day that is not a Business Day
shall not be required to be forwarded to the Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount of each Lender’s Ratable Portion
of the aggregate principal amount of the Swing Loans stated to be outstanding in
such notice or demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Sections 4.2 and 2.1 shall
have been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), each Lender shall, before 11:00 a.m. on the Business Day next succeeding
the date of such Lender’s receipt of such notice or demand, make available to
the Administrative Agent, in Same Day Funds in Dollars, for the account of the
Swing Loan Lender, the amount specified in such statement.  Upon such payment by
a Lender, such Lender shall, except as provided in clause (e) below, be deemed
to have made a Revolving Loan to the Borrower in the amount of such payment. 
The Administrative Agent shall use such funds to repay the Swing Loans to the
Swing Loan Lender.

 

(e)                                  Upon the occurrence of a Default under
Section 10.1(f), each Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be repaid by
such Lender pursuant to clause (d) above, which participation shall be in a
principal amount equal to such Lender’s Ratable Portion of such Swing Loan, by
paying to the Swing Loan Lender on the date on which such Lender would otherwise
have been required to make a payment in respect of such Swing Loan pursuant to
clause (d) above, in Same Day Funds, an amount equal to such Lender’s Ratable
Portion of such Swing Loan.  If all or part of such amount is not in fact made
available by such Lender to the Swing Loan Lender on such date, the Swing Loan
Lender shall be entitled to recover any such unpaid amount on demand from such
Lender together with interest accrued from such date at the Federal Funds Rate
for the first Business Day after such payment was due and thereafter at the rate
of interest then applicable to Base Rate Loans.

 

(f)                                   From and after the date on which any
Lender (i) is deemed to have made a Revolving Loan pursuant to clause (d) above
with respect to any Swing Loan or (ii) purchases an undivided participation
interest in a Swing Loan pursuant to clause (e) above, the Swing Loan Lender
shall promptly distribute to such Lender such Lender’s Ratable Portion of all
payments of principal and interest received by the Swing Loan Lender on account
of such Swing Loan other than those received from a Lender pursuant to
clause (d) or (e) above.

 

SECTION 2.4                                             Letters of Credit.

 

(a)                                 Subject to the terms and subject to the
conditions contained in this Agreement, each Issuer agrees to Issue at the
request of the Borrower, for the account of the Borrower or a Restricted
Subsidiary (provided that any Letter of Credit issued for the benefit of any
Restricted Subsidiary that is not the Borrower shall be issued naming the
Borrower as the

 

84

--------------------------------------------------------------------------------


 

account party on any such Letter of Credit but such Letter of Credit may contain
a statement that it is being issued for the benefit of such Restricted
Subsidiary), one or more Letters of Credit from time to time on any Business Day
during the period commencing on the Effective Date and ending on the earlier of
the Revolving Credit Termination Date and five (5) Business Days prior to the
Scheduled Termination Date (without giving effect to any extension of the type
referred to in the proviso to Section 12.1(b) hereof) (or, if such day is not a
Business Day, the next preceding Business Day), or such later date as agreed to
by the Administrative Agent in its sole discretion; provided, however, that no
Issuer shall be under any obligation to Issue (and, upon the occurrence of any
of the events described in clauses (ii), (iii), (iv) and (v)(A) below, shall not
Issue) any Letter of Credit upon the occurrence of any of the following:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator having binding powers shall purport by its
terms to enjoin or restrain such Issuer from Issuing such Letter of Credit or
any Law applicable to such Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuer shall prohibit, or request that such Issuer refrain from, the
Issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuer with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuer is not
otherwise compensated) not in effect on the Effective Date or result in any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuer as of the Effective Date and that such Issuer in good faith deems
material to it (for which such Issuer is not otherwise compensated);

 

(ii)                                  such Issuer shall have received any
written notice of the type described in clause (d) below;

 

(iii)                               after giving effect to the Issuance of such
Letter of Credit, (A) the aggregate Revolving Credit Outstandings would exceed
the Maximum Credit at such time, (B) the Revolving Credit Outstandings of any
Lender would exceed such Lender’s Revolving Credit Commitment or (C) the
Outstanding Amount of the Letter of Credit Obligations would exceed the Letter
of Credit Sublimit;

 

(iv)                              such Letter of Credit is requested to be
denominated in any currency other than Dollars, except as may be approved by the
Administrative Agent and such Issuer, each in their sole discretion;

 

(v)                                 (A) any fees due in connection with a
requested Issuance have not been paid, (B) such Letter of Credit is requested to
be Issued in a form that is not acceptable to such Issuer or (C) the Issuer for
such Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by the Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) such Issuer generally employs in the ordinary
course of its business for the Issuance of letters of credit of the type of such
Letter of Credit; or

 

85

--------------------------------------------------------------------------------


 

(vi)                              any Lender is at that time a Defaulting
Lender, unless (i) after giving effect to the requested Issuance, there would
exist no Fronting Exposure (in the good faith determination of the applicable
Issuer) or (ii) the applicable Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the applicable Issuer (in its
good faith determination) with the Borrower or such Lender to eliminate such
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or any other Letter of Credit
Obligations as to which such Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.  Any Letter of Credit which
has been or deemed Issued hereunder may be amended at any time to reduce the
amount outstanding thereunder.

 

(b)                                 In no event shall the expiration date of any
Letter of Credit be more than one (1) year after the date of issuance thereof
unless the Administrative Agent and the applicable Issuer have approved such
later expiry date; provided, however, that any Letter of Credit with a term less
than or equal to one (1) year may provide for the renewal thereof for additional
periods less than or equal to one (1) year, as long as, on or before the
expiration of each such term and each such period, the Borrower and the Issuer
of such Letter of Credit shall have the option to prevent such renewal; provided
further, that, for any Letter of Credit having an expiration date after the
Scheduled Termination Date, the Borrower agrees to deliver to the applicable
Issuer on or prior to the date that occurs five (5) Business Days prior to the
Scheduled Termination Date a letter of credit or letters of credit in form and
substance reasonably acceptable to the Administrative Agent and the applicable
Issuer issued by a bank acceptable to the Administrative Agent and the
applicable Issuer, in each case in their sole discretion, and/or cash collateral
in an amount equal to 101% of the maximum drawable amount of any such Letter of
Credit.

 

(c)                                  In connection with the Issuance of each
Letter of Credit, the Borrower shall give the relevant Issuer and the
Administrative Agent at least two (2) Business Days’ prior written notice, in
substantially the form of Exhibit E (or in such other written or electronic form
as is acceptable to such Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”).  Such notice shall specify the Issuer of
such Letter of Credit, the face amount and currency of the Letter of Credit
requested, the date on which such Letter of Credit is to expire (which date
shall be a Business Day) and, in the case of an issuance, the Person for whose
benefit the requested Letter of Credit is to be issued.  Such notice, to be
effective, must be received by the relevant Issuer and the Administrative Agent
not later than 11:00 a.m. on the last Business Day on which such notice can be
given under the first sentence of this clause (c); provided that the relevant
Issuer and the Administrative Agent may agree in a particular instance in their
sole discretion to a later time and date.

 

(d)                                 Subject to the satisfaction of the
conditions set forth in this Section 2.4, the relevant Issuer shall, on the
requested date, Issue a Letter of Credit on behalf of the Borrower in accordance
with such Issuer’s usual and customary business practices.  No Issuer shall
Issue any Letter of Credit in the period commencing on the first Business Day
after it receives written notice from any Lender that one or more of the
conditions precedent contained in Section 4.2 or clause (a) above (other than
those conditions set forth in clauses (a)(i), (a)(v)(B) and (C) above

 

86

--------------------------------------------------------------------------------


 

and, to the extent such clause relates to fees owing to the Issuer of such
Letter of Credit and its Affiliates, clause (a)(v)(A) above) are not on such
date satisfied or duly waived and ending when such conditions are satisfied or
duly waived.  No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 4.2 have been
satisfied in connection with the Issuance of any Letter of Credit.

 

(e)                                  The Borrower agrees that, if requested by
the Issuer of any Letter of Credit prior to the issuance of a Letter of Credit,
it shall execute a Letter of Credit Reimbursement Agreement in respect to any
Letter of Credit Issued hereunder.  In the event of any conflict between the
terms of any Letter of Credit Reimbursement Agreement and this Agreement, the
terms of this Agreement shall govern.

 

(f)                                   Each Issuer shall comply with the
following:

 

(i)                                     give the Administrative Agent written
notice (or telephonic notice confirmed promptly thereafter in writing), which
writing may be a telecopy or electronic mail, of the Issuance of any Letter of
Credit Issued by it (including the applicable currency), all drawings under any
Letter of Credit Issued by it and of the payment (or the failure to pay when
due) by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Lender);

 

(ii)                                  upon the request of any Lender, furnish to
such Lender copies of any Letter of Credit Reimbursement Agreement to which such
Issuer is a party and such other documentation as may reasonably be requested by
such Lender; and

 

(iii)                               on the first Business Day of each calendar
week, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations and applicable
currencies, in each case outstanding at the end of each month, and any
information requested by the Borrower or the Administrative Agent relating
thereto.

 

(g)                                  Immediately upon the issuance by an Issuer
of a Letter of Credit in accordance with the terms and conditions of this
Agreement, such Issuer shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Ratable
Portion, in such Letter of Credit and the obligations of the Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

 

(h)                                 The Borrower agrees to pay to the Issuer of
any Letter of Credit, in each case in the same currency and in an equivalent
amount, and, to the extent so financed, all Reimbursement Obligations owing to
such Issuer under any Letter of Credit issued for its account no later than
(x) on the same Business Day that the Borrower receives written notice

 

87

--------------------------------------------------------------------------------


 

from such Issuer that payment has been made under such Letter of Credit in
accordance with its terms if such notice is received by the Borrower by
11:00 a.m. and (y) on the next succeeding Business Day after which the Borrower
receives written notice from such Issuer that payment has been made under such
Letter of Credit in accordance with its terms if such notice is received by the
Borrower after 11:00 a.m. (such date described in clause (x) or (y) above, the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person.  In the event that any Issuer makes any payment under any Letter of
Credit in accordance with its terms and the Borrower shall not have repaid such
amount to such Issuer pursuant to this clause (h) (directly or by application of
the deemed Loans described below in this clause (h) or by virtue of the
penultimate sentence of this clause (h)) or any such payment by the Borrower is
rescinded or set aside for any reason, such Reimbursement Obligation shall be
payable on demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Loans that are Base Rate Loans and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Loans that are Base
Rate Loans, and such Issuer shall promptly notify the Administrative Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Ratable Portion of such payment in Same
Day Funds.  If the Administrative Agent so notifies such Lender prior to
11:00 a.m. on any Business Day, such Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in Same Day Funds.  Upon such
payment by a Lender, such Lender shall, except during the continuance of a
Default or Event of Default under Section 10.1(f) and notwithstanding whether or
not the conditions precedent set forth in Section 4.2 shall have been satisfied
(which conditions precedent the Lenders hereby irrevocably waive), be deemed to
have made a Revolving Loan to the Borrower in the principal amount of such
payment.  Whenever any Issuer receives from the Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Lender pursuant to this
clause (h), such Issuer shall pay over to the Administrative Agent any amount
received in excess of such Reimbursement Obligation and, upon receipt of such
amount, the Administrative Agent shall promptly pay over to each Lender, in Same
Day Funds in the applicable currency, an amount equal to such Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Lenders have paid in respect of such Reimbursement
Obligation.  (A) In the absence of written notice to the contrary from the
Borrower, and subject to the other provisions of this Agreement (but without
regard to the conditions to borrowing set forth in Section 4.2), Reimbursement
Obligations shall be financed when due with Swing Loans or Base Rate Loans, in
each case to the Borrower in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Loan or Swing Loan, as the case may be, and
(B) in the event that the Borrower has notified the Administrative Agent that it
will not so finance any such payments, the Borrower will make payment directly
to the applicable Issuer when due. The Administrative Agent shall promptly remit
the proceeds from any Loans made pursuant to clause (A) above in reimbursement
of a draw under a Letter of Credit to the applicable Issuer.

 

88

--------------------------------------------------------------------------------


 

(i)                                     Each Defaulting Lender agrees to pay to
the Administrative Agent for the account of such Issuer forthwith on demand any
such unpaid amount together with interest thereon, for the first Business Day
after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans.

 

(j)                                    The Borrower’s obligations to pay each
Reimbursement Obligation and the obligations of the Lenders to make payments to
the Administrative Agent for the account of the Issuers with respect to Letters
of Credit shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, including the occurrence of any Default or Event
of Default, and irrespective of any of the following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower, any other party guaranteeing, or otherwise
obligated with, the Borrower, any Subsidiary or other Affiliate thereof or any
other Person may at any time have against the beneficiary under any Letter of
Credit, any Issuer, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply, but that does substantially comply, with the terms of such Letter of
Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of any Issuer, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.4,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuers may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuers may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,

 

89

--------------------------------------------------------------------------------


 

including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the applicable Issuer.

 

(k)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the relevant Issuer and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each Documentary Letter of
Credit

 

(l)                                     All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Effective
Date shall be subject to and governed by the terms and conditions hereof.

 

SECTION 2.5                                             Reduction and
Termination of the Revolving Credit Commitments.

 

The Borrower may, upon at least three (3) Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of any Class of Revolving Credit Commitments of the Lenders without
premium or penalty other than any amount required to be paid by the Borrower
pursuant to Section 3.5; provided, however, that each partial reduction shall be
in an aggregate amount of not less than $1,000,000 or an integral multiple of
$500,000 in excess thereof; provided, further, that no reduction or termination
of Commitments having a later maturity shall be permitted on a greater than pro
rata basis with commitments having an earlier maturity.  Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Revolving Credit Commitments if such termination would have resulted from a
refinancing of all of the applicable Class, which refinancing shall not be
consummated or otherwise shall be delayed.

 

SECTION 2.6                                             Repayment of Loans.

 

The Borrower promises to repay to the Administrative Agent for the ratable
account of the Lenders the aggregate unpaid principal amount of the Loans
(including any Letter of Credit Borrowings) and the Swing Loans on the Revolving
Credit Termination Date or earlier, if otherwise required by the terms hereof.

 

SECTION 2.7                                             Evidence of
Indebtedness.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the Ordinary
Course of

 

90

--------------------------------------------------------------------------------


 

Business.  Subject to Section 12.2(c), accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(b)                                 (i) Subject to Section 12.2(c), entries made
in good faith by the Administrative Agent in the Register pursuant to
Sections 2.7(a) and by each Lender in its account or accounts pursuant to
Section 2.7a) shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

 

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register.  A Revolving Credit Note shall only evidence
the Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation.  This Section 2.7(b) and Section 12.2 shall
be construed so that the Loans and drawn Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
successor provisions of the Code or such regulations).

 

(c)                                  Notwithstanding any other provision of the
Agreement, in the event that any Lender requests that the Borrower execute and
deliver a promissory note or notes payable to such Lender in order to evidence
the Indebtedness owing to such Lender by the Borrower hereunder, the Borrower
shall promptly execute and deliver a Revolving Credit Note or Revolving Credit
Notes to such Lender evidencing the Loans of such Lender, substantially in the
form of Exhibit B. Each Lender may attach schedules to its Revolving Credit Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto; provided that the failure to do so
shall in no way affect the obligations of the Borrower or any other Loan Party
under any Loan Document.

 

SECTION 2.8                                             Optional Prepayments.

 

The Borrower may prepay, in the applicable currency, the outstanding principal
amount of the Loans and Swing Loans in whole or in part at any time; provided,
however, that if any prepayment of any Eurocurrency Rate Loan is made by the
Borrower other than on the last

 

91

--------------------------------------------------------------------------------


 

day of an Interest Period for such Loan, the Borrower shall also pay any amount
owing pursuant to Section 3.5.

 

SECTION 2.9                                             Mandatory Prepayments.

 

(a)                                 If at any time, the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Maximum Credit at
such time (including as a result of any currency fluctuation), the Borrower
shall forthwith, upon notification by the Administrative Agent, prepay, in the
applicable currency, the Swing Loans first and then the other Loans then
outstanding in an amount equal to such excess.  If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and the other Loans,
the Borrower shall Cash Collateralize the Letter of Credit Obligations in the
manner set forth in Section 10.5 in an amount equal to 101% of such excess.

 

(b)                                 If (x) at any time during a Cash Dominion
Period or (y) in respect of any Disposition that would result in the occurrence
of a Cash Dominion Period, any Loan Party or any of its Subsidiaries receives
any Net Cash Proceeds arising from any Disposition in respect of any Current
Asset Collateral outside of the Ordinary Course of Business, subject to the ABL
Intercreditor Agreement, the Borrower shall promptly (but in any event within
five (5) Business Days of such receipt) prepay the Loans in an amount equal to
100% of such Net Cash Proceeds (and, to the extent such Net Cash Proceeds exceed
the aggregate principal amount of Loans outstanding, Cash Collateralize Letters
of Credit in an amount equal to up to 101% of the aggregate maximum drawable
amount of such Letters of Credit).

 

(c)                                  Subject to Section 3.5 hereof, all such
payments in respect of the Loans pursuant to this Section 2.9 shall be without
premium or penalty.  All interest accrued on the principal amount of the Loans
paid pursuant to this Section 2.9 shall be paid, or may be charged by the
Administrative Agent to any loan account(s) of the Borrower, at the
Administrative Agent’s option, on the date of such payment.  Interest shall
accrue and be due, until the next Business Day, if the amount so paid by the
Borrower to the bank account designated by the Administrative Agent for such
purpose is received in such bank account after 3:00 p.m.

 

(d)                                 At all times after the occurrence and during
the continuance of Cash Dominion Period and notification thereof by the
Administrative Agent to the Borrower (subject to the provisions of Section 10.3
and to the terms of the Security Agreement), on each Business Day, at or before
1:00 p.m., the Agent shall apply all Same Day Funds credited to the
Concentration Account and all amounts received pursuant to Section 2.9(b), first
to pay any fees or expense reimbursements then due to the Administrative Agent,
the Issuers and the Lenders (other than in connection with Cash Management
Obligations, Obligations in respect of Secured Hedge Agreements or any Revolving
Commitment Increases), pro rata, second to pay interest due and payable in
respect of any Loans (including Swing Loans) and any Protective Advances that
may be outstanding, pro rata, third to prepay the principal of any Protective
Advances that may be outstanding, pro rata, and fourth to prepay the principal
of the Loans (including Swing Loans) and to Cash Collateralize outstanding
Letter of Credit Obligations, pro rata.

 

92

--------------------------------------------------------------------------------


 

SECTION 2.10                                      Interest.

 

(a)                                 Rate of Interest.  All Loans and the
outstanding amount of all other Obligations owing under the Loan Documents shall
bear interest, in the case of any Class of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

 

(i)                                     if a Base Rate Loan or such other
Obligation (except as otherwise provided in this Section 2.10(a)), at a rate per
annum equal to the sum of (A) the Base Rate as in effect from time to time and
(B) the Applicable Rate for Base Rate Loans; and

 

(ii)                                  if a Eurocurrency Rate Loan, at a rate per
annum equal to the sum of (A) the Adjusted Eurocurrency Rate determined for the
applicable Interest Period and (B) the Applicable Rate applicable to
Eurocurrency Rate Loans in effect from time to time during such Interest Period.

 

(b)                                 Interest Payments.  (i) Interest accrued on
each Base Rate Loan (other than Swing Loans) shall be payable in arrears (A) on
the first Business Day of each February, May, August and November, commencing on
the first such day following the making of such Base Rate Loan and (B) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Base Rate Loan, (ii) interest accrued on Swing Loans shall be payable in
arrears on the first Business Day of the immediately succeeding calendar month,
(iii) interest accrued on each Eurocurrency Rate Loan shall be payable in
arrears (A) on the last day of each Interest Period applicable to such Loan and,
if such Interest Period has a duration of more than three (3) months, on each
date during such Interest Period occurring every three (3) months from the first
day of such Interest Period, (B) upon the payment or prepayment thereof in full
or in part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurocurrency Rate Loan and (iv) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)                                  Default Interest.  The Borrower shall pay
interest on past due amounts hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

SECTION 2.11                                      Conversion/Continuation
Option.

 

(a)                                 The Borrower may elect (i) at any time on
any Business Day, to convert Base Rate Loans (other than Swing Loans) or any
portion thereof to Eurocurrency Rate Loans and (ii) at the end of any applicable
Interest Period, to convert Eurocurrency Rate Loans or any portion thereof into
Base Rate Loans, or to continue such Eurocurrency Rate Loans or any portion
thereof for an additional Interest Period; provided, however, that the aggregate
amount of the Eurocurrency Rate Loans for each Interest Period must be in the
amount of at least $500,000 or an integral multiple of $100,000 in excess
thereof.  Each conversion or continuation shall be allocated among the Loans of
each Lender in accordance with such Lender’s Ratable Portion.

 

93

--------------------------------------------------------------------------------


 

Each such election shall be in substantially the form of Exhibit F (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least two (2) Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurocurrency Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender of its receipt of a Notice of Conversion or Continuation and
of the options selected therein.  Notwithstanding the foregoing, the
Administrative Agent or the Requisite Lenders may require by notice to the
Borrower that no conversion in whole or in part of Base Rate Loans to
Eurocurrency Rate Loans and no continuation in whole or in part of Eurocurrency
Rate Loans upon the expiration of any applicable Interest Period shall be
permitted at any time at which (A) an Event of Default shall have occurred and
be continuing or (B) the continuation of, or conversion into, a Eurocurrency
Rate Loan would violate any provision of Section 2.14.  If, within the time
period required under the terms of this Section 2.11, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurocurrency Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans shall be automatically
converted to Base Rate Loans.  Each Notice of Conversion or Continuation shall
be irrevocable.

 

SECTION 2.12                                      Fees.

 

(a)                                 Unused Commitment Fee.  The Borrower agrees
to pay in Same Day Funds in Dollars to the Administrative Agent for the account
of each Lender a commitment fee (the “Unused Commitment Fee”) on the average
daily amount by which the Revolving Credit Commitment of such Lender exceeds
such Lender’s Ratable Portion of the sum of (i) the aggregate outstanding
principal amount of Loans for the applicable Class and (ii) the outstanding
amount of the aggregate Letter of Credit Undrawn Amounts from the Effective Date
through the Revolving Credit Termination Date at the Applicable Unused
Commitment Fee Rate, payable in arrears (x) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
Effective Date and (y) on the Revolving Credit Termination Date.  For the
avoidance of doubt, any Swing Loans outstanding shall reduce the Revolving
Credit Commitment of the Swing Loan Lender in its capacity as a Lender.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay the following amounts with respect to Letters of Credit issued by any
Issuer:

 

(i)                                     to the Administrative Agent for the
account of each Issuer of a Letter of Credit, with respect to each Letter of
Credit issued by such Issuer, an issuance fee equal to 0.125% per annum of the
average daily maximum undrawn face amount of such Letter of Credit (whether or
not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) for the immediately preceding calendar quarter (or portion thereof),
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date;

 

94

--------------------------------------------------------------------------------


 

(ii)                                  to the Administrative Agent for the
ratable benefit of the Lenders, with respect to each Letter of Credit, a fee
accruing in Dollars at a rate per annum equal to the Applicable Rate for
Eurocurrency Rate Loans (each such fee, a “Letter of Credit Fee”), in each case
multiplied by the average daily maximum undrawn face amount of such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) for the immediately preceding calendar quarter (or
portion thereof), payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; provided, however, that any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuer pursuant to Section 2.4 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the applicable Issuer for its own account; and

 

(iii)                               to the Issuer of any Letter of Credit, with
respect to the issuance, amendment or transfer of each Letter of Credit and each
drawing made thereunder, customary documentary and processing charges in
accordance with such Issuer’s standard schedule for such charges in effect at
the time of issuance, amendment, transfer or drawing, as the case may be.

 

(c)                                  Additional Fees.  The Borrower has agreed
to pay to the Administrative Agent and the Arrangers additional fees, the amount
and dates of payment of which are embodied in the Agent Fee Letter.

 

SECTION 2.13                                      Payments and Computations.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  The Borrower shall make each payment and prepayment
hereunder (including fees and expenses) not later than 2:00 p.m. on the day when
due, (i) in the case of Loans, in the currency in which such Loan is
denominated, (ii) in the case of Reimbursement Obligations, in the currency of
the applicable Letter of Credit, (iii) in the case of any accrued interest
payable on a Loan or Reimbursement Obligation, in the currency of such Loan or
Reimbursement Obligation, as applicable, and (iv) in the case of all other
payments under each Loan Document, in Dollars except as otherwise expressly
provided herein or therein, in each case to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds
without condition or deduction for any defense, recoupment, set-off or
counterclaim.  The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m.
shall, in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

95

--------------------------------------------------------------------------------


 

(b)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  [reserved]

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurocurrency
Rate Loan to be made in the next calendar month, such payment shall be made on
the immediately preceding Business Day.  All repayments of any Loans shall be
applied as follows:  first, to repay any such Loans outstanding as Base Rate
Loans and then, to repay any such Loans outstanding as Eurocurrency Rate Loans,
with those Eurocurrency Rate Loans having earlier expiring Interest Periods
being repaid prior to those having later expiring Interest Periods.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may
(but shall not be so required to), in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment to the Administrative Agent in Same Day Funds in the applicable
currency, then each Lender shall repay to the Administrative Agent forthwith on
demand the portion of such assumed payment that was made available to such
Lender in Same Day Funds in the applicable currency, together with interest
thereon in respect of each day from and including the date such amount was made
available to such Lender to the date such amount is repaid to the Administrative
Agent in Same Day Funds in the applicable currency at the applicable Overnight
Rate from time to time in effect.

 

(f)                                   Except for payments and other amounts
received by the Administrative Agent and applied in accordance with the
provisions of Section 10.2(b) below (or required to be applied in accordance
with Section 2.9), all payments and any other amounts received by the
Administrative Agent from or for the benefit of the Borrower shall be applied as
follows: first, to pay principal of, and interest on, any portion of the Loans
the Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable and third, as the Borrower so
designates.  Payments in respect of Swing Loans received by the Administrative
Agent shall be distributed to the Swing Loan Lender; payments in respect of
Loans received by the

 

96

--------------------------------------------------------------------------------


 

Administrative Agent shall be distributed to each Lender in accordance with such
Lender’s Ratable Portion; and all payments of fees and all other payments in
respect of any other Obligation shall be allocated among such of the Lenders and
Issuers as are entitled thereto and, for such payments allocated to the Lenders,
in proportion to their respective Ratable Portions.

 

(g)                                  At the option of the Administrative Agent,
principal on the Swing Loans, Reimbursement Obligations, interest, fees,
expenses and other sums due and payable in respect of the Loans and Protective
Advances may be paid from the proceeds of Swing Loans or the Revolving Loans
unless the Borrower makes such payments on the next succeeding Business Day
after the Borrower receives written notice from the Administrative Agent
requesting such payments.  The Borrower hereby authorizes the Swing Loan Lender
to make such Swing Loans pursuant to Section 2.3(a) and the Lenders to make such
Loans pursuant to Section 2.2(a) from time to time in the amounts of any and all
principal payable with respect to the Swing Loans, Reimbursement Obligations,
interest, fees, expenses and other sums payable in respect of the Loans and
Protective Advances, and further authorizes the Administrative Agent to give the
Lenders notice of any Borrowing with respect to such Swing Loans and the
Revolving Loans and to distribute the proceeds of such Swing Loans and the
Revolving Loans to pay such amounts.  The Borrower agrees that all such Swing
Loans and the Revolving Loans so made shall be deemed to have been requested by
it (irrespective of the satisfaction of the conditions in Section 4.2, which
conditions the Lenders irrevocably waive) and directs that all proceeds thereof
shall be used to pay such amounts.

 

(h)                                 No Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be repaid or
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

SECTION 2.14                                      Special Provisions Governing
Eurocurrency Rate Loans.

 

(a)                                 Determination of Interest Rate.

 

The Adjusted Eurocurrency Rate for each Interest Period for Eurocurrency Rate
Loans shall be determined by the Administrative Agent pursuant to the procedures
set forth in the definition of “Eurocurrency Rate”.  The Administrative Agent’s
determination shall be presumed to be correct and binding on the Loan Parties,
absent manifest error.

 

(b)                                 Interest Rate Unascertainable, Inadequate or
Unfair.

 

In the event that (i) the Administrative Agent reasonably determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurocurrency Rate then being determined is to be
fixed or (ii) the Requisite Lenders reasonably determine and notify the
Administrative Agent that the Eurocurrency Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon each Eurocurrency Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Base Rate Loan, and the obligations of the Lenders to make
Eurocurrency Rate Loans or to convert Base Rate Loans into Eurocurrency Rate
Loans

 

97

--------------------------------------------------------------------------------


 

shall be suspended until the Administrative Agent shall notify the Borrower that
the Requisite Lenders have determined that the circumstances causing such
suspension no longer exist.

 

SECTION 2.15                                      Revolving Commitment Increase.

 

(a)                                 The Borrower may at any time or from time to
time after the Effective Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of any Class of Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”); provided
that upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist. Each Revolving Commitment Increase
shall be in an aggregate principal amount that is not less than $25,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Revolving Commitment Increases shall not exceed $75,000,000 (the
“Incremental Availability”).  Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Revolving Commitment Increases.  Revolving Commitment Increases may be provided
by any existing Lender (it being understood that no existing Lender will have an
obligation to provide a portion of any Revolving Commitment Increase), or by any
other bank or other financial institution or institutional lender or investor
(any such other bank or other financial institution or institutional lender or
investor being called an “Additional Lender”), provided that the Administrative
Agent, each Issuer and the Swing Loan Lender shall have consented (in each case,
such consent not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Revolving Commitment Increases if such consent by the
Administrative Agent, the applicable Issuer and the Swing Loan Lender, as the
case may be, would be required under Section 12.2(b) for an assignment of Loans
or Revolving Credit Commitments to such Lender or Additional Lender.  Revolving
Credit Commitments in respect of Revolving Commitment Increases shall become
Revolving Credit Commitments (or in the case of a Revolving Commitment Increase
to be provided by an existing Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each Lender agreeing to provide
such Revolving Credit Commitment, if any, each Additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section.  The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Effective
Date”) of each of the conditions set forth in Section 4.2 (it being understood
that all references to “the date of such Loan or Issuance” or similar language
in such Section 4.2 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree.  Any Revolving Commitment Increase shall be documented as an increase to
the applicable Class of Loans and shall be on terms identical to those
applicable to such Class, except with respect to any commitment, arrangement,
upfront or similar fees that may be agreed to among the Borrower and the lenders
agreeing to participate in such Revolving Commitment Increase.  The Borrower
shall use Revolving Commitment Increases for any purpose not prohibited by this
Agreement.  Upon each increase in the

 

98

--------------------------------------------------------------------------------


 

Revolving Credit Commitments pursuant to this Section 2.15, (x) each Lender of
the applicable Class immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase of the applicable Class (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit, (ii) participations hereunder in Swing Loans held by each
Lender of the applicable Class and (iii) participations in Protective Advances
held by each Lender of the applicable Class (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders of such Class represented by such Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Revolving Loans of such Class outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Loans of such Class made hereunder
(reflecting such increase in Revolving Credit Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Loans of
such Class being prepaid and any costs incurred by any Lender in accordance with
Section 3.5.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(b)                                 This Section 2.15 shall supersede any
provisions in Section 12.1 or Section 12.7 to the contrary.

 

SECTION 2.16                                      Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.1.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 12.6), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuer or the Swing Loan Lender hereunder; third, if so determined by the
Administrative Agent or requested by any Issuer or the Swing Loan Lender, to be
held as cash collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing

 

99

--------------------------------------------------------------------------------


 

Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, any Issuer or the Swing Loan
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuer or the Swing Loan Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Letter
of Credit Borrowings owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender for such period)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.12(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Loans pursuant to Sections 2.3 and 2.4, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Lender.

 

100

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Loan Lender and the Issuers agree in writing in
their reasonable discretion that a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.16(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower for the period that such Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  Cash Collateral.  At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable Issuer or the Swing Loan Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

SECTION 2.17                                      Extensions of Loans.

 

(a)                                 Extension of Revolving Credit Commitments. 
The Borrower may at any time and from time to time request that all or a portion
of the Revolving Credit Commitments of a given Class (each, an “Existing
Revolver Tranche”) be amended to extend the Scheduled Termination Date with
respect to all or a portion of any principal amount of such Revolving Credit
Commitments (any such Revolving Credit Commitments which have been so amended,
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.17; provided that there shall be no more than
three (3) Classes of Loans and Commitments outstanding at any time.  In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Administrative Agent) of the Extended Revolving Credit
Commitments to be established, which shall (x) be identical as offered to each
Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) be identical to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Scheduled
Termination Date of the Extended Revolving Credit Commitments shall be later
than the Scheduled Termination Date of the Revolving Credit Commitments of such
Existing Revolver Tranche, (ii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension

 

101

--------------------------------------------------------------------------------


 

Amendment (immediately prior to the establishment of such Extended Revolving
Credit Commitments); and (iii) all borrowings under the Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Revolving Credit Termination Date of the non-extending Revolving Credit
Commitments); provided, further, that (A) the conditions precedent to a
Borrowing set forth in Section 4.2 shall be satisfied as of the date of such
Extension Amendment and at the time when any Loans are made in respect of any
Extended Revolving Credit Commitment, (B) in no event shall the final maturity
date of any Extended Revolving Credit Commitments of a given Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder, (C) any such Extended
Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the ABL Intercreditor Agreement (to the extent any ABL
Intercreditor Agreement is then in effect) and (D) all documentation in respect
of the such Extension Amendment shall be consistent with the foregoing.  Any
Extended Revolving Credit Commitments amended pursuant to any Extension Request
shall be designated a series (each, a “Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Extension Series with respect to
such Existing Revolver Tranche.  Each Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.17 shall be in an aggregate
principal amount equal to not less than $25,000,000.

 

(b)                                 Extension Request.  The Borrower shall
provide the applicable Extension Request at least five (5) Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior to the
date on which Lenders under the Existing Revolver Tranche are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purposes of this Section 2.17.  No Lender shall have any
obligation to agree to provide any Extended Revolving Credit Commitment pursuant
to any Extension Request.  Any Revolving Credit Lender (each, an “Extending
Revolving Credit Lender”) wishing to have all or a portion of its Revolving
Credit Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Credit Commitments shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Revolving Credit
Commitments under the Existing Revolver Tranche which it has elected to request
be amended into Extended Revolving Credit Commitments (subject to any minimum
denomination requirements imposed by the Administrative Agent).  In the event
that the aggregate principal amount of Revolving Credit Commitments under the
Existing Revolver Tranche in respect of which applicable Revolving Credit
Lenders shall have accepted the relevant Extension Request exceeds the amount of
Extended Revolving Credit Commitments requested to be extended pursuant to the
Extension Request, Revolving Credit Commitments subject to Extension Elections
shall be amended to reflect allocations of the Extended Revolving Credit
Commitments, which Extended Revolving Credit Commitments shall be allocated as
agreed by Administrative Agent and the Borrower.

 

102

--------------------------------------------------------------------------------


 

(c)                                  New Revolving Commitment Lenders. 
Following any Extension Request made by the Borrower in accordance with Sections
2.17(a) and 2.17(b), if the Lenders shall have declined to agree during the
period specified in Section 2.17(b) above to provide Extended Revolving Credit
Commitments in an aggregate principal amount equal to the amount requested by
the Borrower in such Extension Request, the Borrower may request that banks,
financial institutions or other institutional lenders or investors other than
the Lenders or Extended Revolving Credit Lenders (the “New Revolving Commitment
Lenders”), which New Revolving Commitment Lenders may elect to provide an
Extended Revolving Credit Commitment hereunder; provided that such Extended
Revolving Credit Commitments of such New Revolving Commitment Lenders (i) shall
be in an aggregate principal amount for all such New Revolving Commitment
Lenders not to exceed the aggregate principal amount of Extended Revolving
Credit Commitments so declined to be provided by the existing Lenders and
(ii) shall be on identical terms to the terms applicable to the terms specified
in the applicable Extension Request (and any Extended Revolving Credit
Commitments provided by existing Lenders in respect thereof); provided further
that, as a condition to the effectiveness of any Extended Revolving Credit
Commitment of any New Revolving Commitment Lender, the Administrative Agent,
each Issuer and the Swing Loan Lender shall have consented (such consent not to
be unreasonably withheld) to each New Revolving Commitment Lender if such
consent would be required under Section 12.2(b)(iii) for an assignment of
Revolving Credit Commitments to such Person.  Notwithstanding anything herein to
the contrary, any Extended Revolving Credit Commitment provided by New Revolving
Commitment Lenders shall be pro rata to each New Revolving Commitment Lender. 
Upon effectiveness of the Extension Amendment to which each such New Revolving
Commitment Lender is a party, (a) the Revolving Credit Commitments of all
existing Revolving Credit Lenders of each Class specified in the Extension
Amendment in accordance with this Section 2.17 will be permanently reduced pro
rata by an aggregate amount equal to the aggregate principal amount of the
Extended Revolving Credit Commitments of such New Revolving Commitment Lenders
and (b) the Revolving Credit Commitment of each such New Revolving Commitment
Lender will become effective.  The Extended Revolving Credit Commitments of New
Revolving Commitment Lenders will be incorporated as Revolving Credit
Commitments hereunder in the same manner in which Extended Revolving Credit
Commitments of existing Lenders are incorporated hereunder pursuant to this
Section 2.17, and for the avoidance of doubt, all Borrowings and repayments of
Revolving Loans from and after the effectiveness of such Extension Amendment
shall be made pro rata across all Classes of Revolving Credit Commitments
including such New Revolving Commitment Lenders (based on the outstanding
principal amounts of the respective Classes of Revolving Credit Commitments)
except for (x) payments of interest and fees at different rates for each
Class of Revolving Credit Commitments (and related Outstanding Amounts) and
(y) repayments required on the Revolving Credit Termination Date for any
particular Class of Revolving Credit Commitments.  Upon the effectiveness of
each New Revolving Credit Commitment pursuant to this Section 2.17(c), (a) each
Revolving Credit Lender of all applicable existing Classes of Revolving Credit
Commitments immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each New Revolving Commitment
Lender, and each such New Revolving Commitment Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Loans such that, after giving effect to each such deemed assignment and
assumption of participations, subject to Section 2.16, the percentage of the
outstanding (i)

 

103

--------------------------------------------------------------------------------


 

participations hereunder in Letters of Credit and (ii) participations hereunder
in Swing Loans held by each Revolving Credit Lender of each Class of Revolving
Credit Commitments (including each such New Revolving Commitment Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Classes of Revolving Credit Lenders represented by such Revolving Credit
Lender’s Revolving Credit Commitment and (b) if, on the date of such
effectiveness, there are any Revolving Loans outstanding, such Revolving Loans
shall on or prior to the effectiveness of such New Revolving Credit Commitment
be prepaid from the proceeds of Loans outstanding after giving effect to such
New Revolving Credit Commitments, which prepayment shall be accompanied by
accrued interest on the Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.5.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

(d)                                 Extension Amendment.  Extended Revolving
Credit Commitments and New Revolving Credit Commitments shall be established
pursuant to an amendment (each, an “Extension Amendment”) to this Agreement
among the Borrower, the Administrative Agent and each Extending Revolving Credit
Lender and each New Revolving Commitment Lender, if any, providing an Extended
Revolving Credit Commitment or a New Revolving Credit Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in
Sections 2.17(a), (b) and (c) above (but which shall not require the consent of
any other Lender).  The effectiveness of any Extension Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Sections 4.2(a) and (b) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Effective Date other than changes to such legal opinion resulting from a
Change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Collateral Agent in order to ensure that the Extended Revolving
Credit Commitments or the New Revolving Credit Commitments, as the case may be,
are provided with the benefit of the applicable Loan Documents.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Revolving Credit Commitments or the New Revolving Credit Commitments, as the
case may be, incurred pursuant thereto, (ii) make such other changes to this
Agreement and the other Loan Documents (without the consent of the Requisite
Lenders) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section, and the Requisite Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment.

 

(e)                                  No conversion of Loans pursuant to any
Extension in accordance with this Section 2.17 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

104

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.1                                                  Taxes.

 

(a)                                 Except as required by law, any and all
payments by the Borrower (the term “Borrower” under this Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, imposed by the United States, the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) taxes imposed by reason of any connection between such Agent or
Lender and any taxing jurisdiction other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, or enforced, any Loan
Documents, (iii) subject to Section 3.1(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an Eligible Assignee (pursuant to an assignment under Section 12.2)
on the date it becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
at the express written request of the Borrower), (iv) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Sections 3.1(b) and 3.1(c) (in the case of any
Foreign Lender, as defined below) or the provisions of Section 3.1(d) (in the
case of any U.S. Lender, as defined below), (v) any U.S. federal withholding
taxes imposed pursuant to FATCA, (vi) amounts excluded pursuant to
Section 3.1(e)(i) hereto, (vii) any Taxes excluded from the definition of “Other
Taxes” and (viii) penalties and interest on the foregoing amounts (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower or a Guarantor is required to deduct or withhold any
Taxes or Other Taxes (as defined below) from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.1(a)), each of such Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Borrower or Guarantor shall make such
deductions or withholdings, (iii) the Borrower or Guarantor shall timely pay the
full amount deducted or withheld to the relevant taxing authority, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a certified copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor (or other evidence of payment reasonably satisfactory to
the Administrative Agent).  If the Borrower or Guarantor fails to pay any Taxes
or Other Taxes when due to the appropriate

 

105

--------------------------------------------------------------------------------


 

taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
the Borrower or Guarantor, the Borrower or Guarantor shall indemnify such Agent
and such Lender for any incremental Taxes that may become payable by such Agent
or such Lender arising out of such failure.

 

(b)                                 To the extent it is legally able to do so,
each Agent or Lender (including an Eligible Assignee to which a Lender assigns
its interest in accordance with Section 12.2) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign
Lender”) agrees to complete and deliver to the Borrower and the Administrative
Agent on or prior to the date on which the Agent or Lender (or Eligible
Assignee) becomes a party hereto, two (2) accurate, complete and original signed
copies of whichever of the following is applicable:  (i) IRS Form W-8BEN or IRS
Form W-8BEN-E certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party; (ii) IRS Form W-8ECI certifying
that the income receivable pursuant to any Loan Document is effectively
connected with the conduct of a trade or business in the United States; (iii) if
the Foreign Lender is not (A) a bank described in Section 881(c)(3)(A) of the
Code, (B) a 10-percent shareholder described in Section 871(h)(3)(B) of the
Code, or (C) a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d) of the Code, a certificate to that effect in
substantially the form attached hereto as Exhibit N (a “Non-Bank Certificate”)
and an IRS Form W-8BEN or IRS Form W-8BEN-E, certifying that the Foreign Lender
is not a United States person; (iv) to the extent a Lender is not the beneficial
owner for U.S. federal income tax purposes, IRS Form W-8IMY (or any successor
forms) of the Lender, accompanied by, as and to the extent applicable, an IRS
Form W-8BEN or IRS Form W-8BEN-E, IRS Form W-8ECI, IRS Form W-9, IRS Form W-8IMY
(or other successor forms), Non-Bank Certificate and any other required
supporting information from each beneficial owner (it being understood that a
Lender need not provide certificates or supporting documentation from beneficial
owners if (x) the Lender is a “qualified intermediary” or “withholding foreign
partnership” for U.S. federal income tax purposes and (y) such Lender is as a
result able to establish, and does establish, that payments to such Lender are,
to the extent applicable, entitled to an exemption from or, if an exemption is
not available, a reduction in the rate of, U.S. federal withholding taxes
without providing such certificates or supporting documentation); or (v) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(c)                                  In addition, each such Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrower and
the Administrative Agent two (2) accurate, complete and original signed copies
of such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of U.S. federal withholding tax (A) on or before the
date that such Lender’s most recently delivered form, certificate or other
evidence expires or becomes obsolete or inaccurate in any material respect,
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent, and (C) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (ii) promptly notify the Borrower and the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent of any change in the Foreign Lender’s circumstances which
would modify or render invalid any claimed exemption or reduction.

 

(d)                                 Each Agent or Lender that is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) (each a
“U.S. Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent two (2) original copies of accurate, complete and signed
IRS Form W-9 or successor form certifying that such Agent or Lender is not
subject to United States backup withholding tax (i) on or prior to the Effective
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or inaccurate in
any material respect, (iii) after the occurrence of a change in the Agent’s or
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

 

(e)                                  (i) Notwithstanding anything else herein to
the contrary (but subject to the succeeding sentence), if a Lender, Eligible
Assignee or Agent is subject to any U.S. federal tax that is (or would be)
required to be withheld with respect to amounts payable hereunder at a rate in
excess of zero percent at the time such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan,
or pursuant to a law or other legal requirement in effect at such time
(including a law with a delayed effective date), such tax (including additions
to tax, penalties and interest imposed with respect to such tax) shall be
considered excluded from Taxes (unless and until such time as such Lender,
Eligible Assignee or Agent subsequently provides forms and certifications that
establish to the reasonable satisfaction of Borrower and the Administrative
Agent that such Lender, Eligible Assignee or Agent is subject to a lower rate of
tax, at which time tax at such lower rate (including additions to tax, penalties
and interest imposed with respect to such tax) shall be considered so excluded
for periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment (unless such assignment is made at the express written
request of the Borrower).  Further, the Borrower shall not be required pursuant
to this Section 3.1 to pay any additional amount to, or to indemnify, any
Lender, Eligible Assignee or Agent, as the case may be, to the extent that such
Lender, Eligible Assignee or Agent becomes subject to Taxes subsequent to the
Effective Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan)
solely as a result of a change in the place of organization or place of doing
business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office),  a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.1(b)(iii) or otherwise as a result of
any change in the circumstances of such Lender, Eligible Assignee or Agent,
other than a Change in Law, occurring after the date that such Lender, Eligible
Assignee or Agent becomes a party to this Agreement or otherwise acquires an
interest in the Loan.

 

107

--------------------------------------------------------------------------------


 

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause 3.01(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
hereunder shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(b), (d) and (e) above) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender (it being
understood that providing any information currently required by any U.S. federal
income tax withholding form shall not be considered prejudicial to the position
of a Lender).

 

(g)                                  On or before the date the Administrative
Agent becomes a party to this Agreement, the Administrative Agent shall provide
to the Borrower, two duly-signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto):  (i) IRS Form W-9 or any successor thereto, or
(ii) (A) IRS Form W-8ECI or any successor thereto, and (B) with respect to
payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S. Person for U.S. federal withholding
purposes.  At any time thereafter, the Administrative Agent shall provide
updated documentation previously provided (or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower.

 

(h)                                 The Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other similar
excise, property, intangible or mortgage recording taxes or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with

 

108

--------------------------------------------------------------------------------


 

respect to, any Loan Document (including additions to tax, penalties and
interest related thereto) excluding, in each case, such amounts that result from
an Assignment and Assumption, grant of a participation, transfer or assignment
to or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document, except to the extent that any such
change is requested in writing by the Borrower (all such non-excluded taxes
described in this Section 3.1(h) being hereinafter referred to as “Other
Taxes”).

 

(i)                                     If any Taxes or Other Taxes are directly
asserted against any Agent or Lender with respect to any payment received by
such Agent or Lender in respect of any Loan Document, such Agent or Lender may
pay such Taxes or Other Taxes and the Borrower will promptly indemnify and hold
harmless such Agent or Lender for the full amount of such Taxes and Other Taxes
(and any Taxes and Other Taxes imposed on amounts payable under this
Section 3.1), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted.  Payments under this Section 3.1(i) shall be made within
ten (10) days after the date Borrower receives written demand for payment from
such Agent or Lender.

 

(j)                                    Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes or
Other Taxes pursuant to this Agreement and without limiting the obligation of
the Borrower to do so), (y) any Taxes or Other Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(e) relating to
the maintenance of a Participant Register and (z) any taxes excluded from Taxes
or Other Taxes that are attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off an apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (j).

 

(k)                                 A Participant shall not be entitled to
receive any greater payment under Section 3.1 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

 

(l)                                     If the Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or the relevant
Agent, as applicable, shall cooperate with the Borrower in a reasonable
challenge of such taxes if so requested by the Borrower, provided that (a) such
Lender or Agent determines in its reasonable discretion that it would not be
prejudiced by cooperating in such challenge, (b) the Borrower pays all related
expenses of such Agent or Lender and (c) the Borrower indemnifies such Lender or
Agent for any liabilities or other costs incurred by such party in connection
with such challenge.

 

109

--------------------------------------------------------------------------------


 

(m)                             If any Agent or any Lender determines, in its
reasonable discretion, that it has received or is entitled to receive a refund
in respect of any Taxes or Other Taxes as to which it has been indemnified by
the Borrower or Holdings, as the case may be or with respect to which the
Borrower or Holdings, as the case may be has paid additional amounts pursuant to
this Section 3.1, it shall use commercially reasonable efforts to obtain such
refund (to the extent not yet received) (provided that doing so would not
otherwise materially disadvantage the Agent or Lender) and it shall promptly
remit such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or Holdings, as the case may be under
this Section 3.1 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower or Holdings, as the case may be (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph 3.1(m), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this paragraph 3.1(m) the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax or Other Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  The Administrative Agent or such
Lender, as the case may be, shall provide the Borrower with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
such Lender or the Administrative Agent deems confidential in its reasonable
discretion).  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it reasonably deems confidential)
to the Borrower, Holdings or any other Person.

 

(n)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.1(a) or (i) with respect
to such Lender, it will, if requested by the Borrower, use commercially
reasonable efforts (subject to legal and regulatory restrictions) to mitigate
the effect of any such event, including by designating another Lending Office
for any Loan affected by such event and by completing and delivering or filing
any tax-related forms which such Lender is legally able to deliver and which
would reduce or eliminate any amount of Taxes or Other Taxes required to be
deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.1(m) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.1(a) or (i).

 

(o)                                 Notwithstanding any other provision of this
Agreement, the Borrower and the Administrative Agent may deduct and withhold any
taxes required by any Laws to be

 

110

--------------------------------------------------------------------------------


 

deducted and withheld from any payment under any of the Loan Documents, subject
to the provisions of this Section 3.1.

 

(p)                                 With respect to any Lender’s claim for
compensation under this Section 3.1, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(q)                                 Each party’s obligations under this
Section 3.1 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

SECTION 3.2                                                  Illegality.  If any
Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate or Adjusted Eurocurrency Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurocurrency Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted Eurocurrency Rate component of the Base Rate with respect to any Base
Rate Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in

 

111

--------------------------------------------------------------------------------


 

the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.  Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

SECTION 3.3                                                  Inability to
Determine Rates.  If the Requisite Lenders reasonably determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurocurrency market for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan or (c) the
Eurocurrency Rate, for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Adjusted Eurocurrency Rate component of the Base Rate, the utilization of the
Adjusted Eurocurrency Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Requisite Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

SECTION 3.4                                                  Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or any Issuer;

 

(ii)                                  subject any Lender or the Administrative
Agent or any Issuer to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the Administrative Agent or the Issuer in respect thereof
(except for Taxes or Other Taxes and any taxes and other amounts described in
clauses (i) through (viii) of the first sentence of Section 3.1(a) that are
imposed with respect to payments for or on account of any Agent or any Lender
under any Loan Document, and except for Other Taxes); or

 

(iii)                               impose on any Lender or any Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein, in each case that is not otherwise accounted for in
the definition of Adjusted Eurocurrency Rate or this clause (a);

 

112

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of clause (ii) above, the Administrative Agent) of
making or maintaining any Loan the interest on which is determined by reference
to the Eurocurrency Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender (or, in the case of clause
(ii) above, the Administrative Agent) or such Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuer hereunder (or, in the case
of clause (ii) above, the Administrative Agent)  (whether of principal, interest
or any other amount) then, from time to time within fifteen (15) days after
receipt of the certificate referred to in Section 3.4(c) below setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender or Issuer (or, in
the case of clause (ii) above, the Administrative Agent), as the case may be,
such additional amount or amounts as will compensate such Lender or Issuer (or,
in the case of clause (ii) above, the Administrative Agent), as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuer reasonably determines that any Change in Law affecting such Lender or
such Issuer or any Lending Office of such Lender or such Lender’s or such
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuer’s capital or on the capital of such Lender’s or such Issuer’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuer, to a level below that which such Lender or such Issuer or such Lender’s
or such Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuer’s policies and the
policies of such Lender’s or such Issuer’s holding company with respect to
capital adequacy and liquidity requirements), then from time to time upon demand
of such Lender or such Issuer setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent), the Borrower will pay to such Lender or such Issuer,
as the case may be, within fifteen (15) days after receipt of the certificate
referred to in Section 3.4(c) below, such additional amount or amounts as will
compensate such Lender or such Issuer or such Lender’s or such Issuer’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an Issuer setting forth the amount or amounts
necessary to compensate such Lender or such Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.4 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuer, as the case may be, the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.4 shall not constitute a waiver of such
Lender’s or such Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or an Issuer pursuant to
the foregoing provisions of this Section 3.4 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender or such

 

113

--------------------------------------------------------------------------------


 

Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 3.5                                                  Funding Losses. 
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day prior to the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurocurrency Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.7;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained (and, for the avoidance of doubt, excluding the
impact of clause (b) of the definition of “Adjusted Eurocurrency Rate”).

 

SECTION 3.6                                                  Matters Applicable
to All Requests for Compensation.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender, any Issuer, or any
Governmental Authority for the account of any Lender or any Issuer pursuant to
Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then such
Lender or such Issuer shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or such Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each case,
would not subject such Lender or such Issuer, as the case may be, to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or such Issuer, as the case may be in any material economic,
legal or regulatory respect.

 

114

--------------------------------------------------------------------------------


 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrower under Section 3.4, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.6(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  Conversion of Eurocurrency Rate Loans.  If
any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Sections 3.2, 3.3 or 3.4 hereof that
gave rise to the conversion of such Lender’s Eurocurrency Rate Loans no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans of a given Class held by the Lenders of such Class holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

SECTION 3.7                                                  Replacement of
Lenders under Certain Circumstances.

 

If (i) any Lender requests compensation under Section 3.4 or ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.2 or
Section 3.4, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1 or 3.4, (iii) any Lender is a Non-Consenting Lender or (iv) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.2), all
of its interests, rights and obligations under this Agreement (or, with respect
to clause (iii) above, all of its interests, rights and obligations with respect
to the Class of Loans or Commitments that is the subject of the related consent,
waiver and amendment) and the related Loan Documents to one or more Eligible
Assignees that shall assume such obligations (any of which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 12.2(b)(iv);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower;

 

115

--------------------------------------------------------------------------------


 

(c)                                  such Lender being replaced pursuant to this
Section 3.7 shall (i) execute and deliver an Assignment and Assumption with
respect to all, or a portion as applicable, of such Lender’s Commitment and
outstanding Loans, and (ii) deliver any Revolving Credit Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Revolving Credit Notes
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the Revolving
Credit Notes shall be deemed to be canceled upon such failure;

 

(d)                                 the Eligible Assignee shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender (and, if such
assigning Lender is a Non-Consenting Lender, such Eligible Assignee shall agree
to the applicable consent, waiver or amendment to which such Non-Consenting
Lender has not agreed);

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(f)                                   such assignment does not conflict with
applicable Laws; and

 

(g)                                  the Lender that acts as the Administrative
Agent cannot be replaced in its capacity as Administrative Agent other than in
accordance with Section 11.6.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and/or Revolving Commitments and (iii) the
Requisite Lenders or the Requisite Class Lenders, as applicable, have agreed
(but solely to the extent required by Section 12.1) to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.8                                                  Survival.  All of
the Borrower’s obligations under this Article III shall survive termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and
resignation or removal of the Administrative Agent, the Collateral Agent, the
Swing Loan Lender or any Issuer.

 

116

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1                                             Conditions Precedent to
Effective Date.

 

The effectiveness of this Agreement shall be subject to the satisfaction or due
waiver in accordance with Section 12.1 of each of the following conditions
precedent, except as otherwise agreed between the Borrower and the
Administrative Agent (the date on which such conditions are satisfied or waived
being herein in accordance with Section 12.1 shall be the “Effective Date”):

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or pdf copies or other facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

 

(i)                                     a Notice of Borrowing in accordance with
the requirements hereof;

 

(ii)                                  executed counterparts of this Agreement
and the Guaranty;

 

(iii)                               a Revolving Credit Note executed by the
Borrower in favor of each Lender that has requested a Note at least two
(2) Business Days in advance of the Effective Date;

 

(iv)                              each Collateral Document set forth on
Schedule 1.1A required to be executed on the Effective Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with:

 

(A)                               copies of certificates, if any, representing
the Pledged Equity referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank;

 

(B)                               evidence that all other actions, recordings
and filings required by the Collateral Documents that the Administrative Agent
and the Collateral Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;

 

(v)                                 [reserved];

 

(vi)                              such certificates of good standing from the
applicable secretary of state of the state of organization of each Loan Party,
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this

 

117

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Effective Date;

 

(vii)                           an opinion from Ropes & Gray LLP, New York
counsel to the Loan Parties in form and substance reasonably satisfactory to the
Administrative Agent;

 

(viii)                        a solvency certificate from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower (after giving effect to the Transaction) substantially in the form
attached hereto as Exhibit L;

 

(ix)                              evidence that all insurance (including title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Collateral Agent has been named as loss
payee or mortgagee and/or additional insured, as applicable, under each
insurance policy with respect to such insurance as to which the Collateral Agent
shall have reasonably requested to be so named;

 

(x)                                 certified copies of the Purchase Agreement
and schedules thereto, duly executed by the parties thereto, together with all
material agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall reasonably request, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Effective Date and that the condition
specified in clause (c) below has been satisfied;

 

(xi)                              copies of a recent Lien and judgment search in
each jurisdiction reasonably requested by the Administrative Agent with respect
to the Loan Parties; and

 

(xii)                           a Borrowing Base Certificate, certified as
complete and correct in all respects, which calculates the Borrowing Base as of
the last Business Day of the most recent month ended at least fifteen (15)
Business Days prior to the Effective Date.

 

(b)                                 All fees and expenses required to be paid
hereunder and invoiced at least two (2) Business Days before the Effective Date
shall have been paid in full in cash.

 

(c)                                  Prior to or substantially simultaneously
with the effectiveness of this Agreement on the Effective Date, the Acquisition
shall be consummated in all material respects in accordance with the terms of
the Purchase Agreement.

 

(d)                                 The ABL Intercreditor Agreement and the Term
Facility Documentation shall each have been duly executed and delivered by each
party thereto, and shall be in full force and effect.

 

118

--------------------------------------------------------------------------------


 

(e)                                  The Arrangers shall have received (i) the
Annual Financial Statements, (ii) the Quarterly Financial Statements.

 

(f)                                   The Arrangers shall have received at least
three (3) Business Days prior to the Effective Date all documentation and other
information reasonably requested in writing by them at least ten (10) Business
Days prior to the Effective Date in order to allow the Arrangers and the Lenders
to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

(g)                                  The Refinancing shall have been consummated
or shall be consummated substantially concurrently with the Effective Date.

 

(h)                                 The Administrative Agent shall have received
a certificate, signed by a Responsible Officer of the Borrower, stating that the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the Closing Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

(i)                                     After giving effect to the Transactions,
Excess Availability on the Effective Date shall be not less than $40,000,000.

 

(j)                                    On the Effective Date, the Borrower shall
have borrowed an aggregate amount equal to $720,000,000 under the Term Facility.

 

(k)                                 The Administrative Agent shall have received
an amendment agreement in respect of the Serta Dealer Incentive Agreements
providing that the security interest thereunder shall have been terminated and
the UCC-1 financing statement (filed with the California Secretary of State,
file number:  10-7234332924)) by National Bedding Company d/b/a Serta Mattress
against The Sleep Train, Inc. shall have been terminated.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

SECTION 4.2                                             Conditions Precedent to
Each Loan and Letter of Credit.

 

The obligation of each Lender after the Effective Date to honor a Notice of
Borrowing (but not a Notice of Conversion or Continuation) and of each Issuer on
any date to Issue any Letter of Credit is subject to the satisfaction of each of
the following conditions precedent:

 

119

--------------------------------------------------------------------------------


 

(a)                                 Request for Borrowing or Issuance of Letter
of Credit.  With respect to any Loan, the Administrative Agent shall have
received a duly executed Notice of Borrowing (or, in the case of Swing Loans, a
duly executed Swing Loan Request), and, with respect to any Letter of Credit,
the Administrative Agent and the applicable Issuer shall have received a duly
executed Letter of Credit Request.

 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on the date of such Credit
Extension, both immediately before and immediately after giving effect thereto
and, in the case of any Loan, giving effect to the application of the proceeds
thereof:

 

(i)                                     The representations and warranties of
the Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates; and

 

(ii)                                  no Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  Borrowing Base.  After giving effect to the
Loans or Letters of Credit requested to be made or Issued on any such date and
the use of proceeds thereof, the Revolving Credit Outstandings shall not exceed
the Maximum Credit at such time.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing (but not a Notice of Conversion or Continuation) or a Swing Loan
Request and the acceptance by the Borrower of the proceeds of each Loan
requested therein, and each submission by the Borrower to an Issuer of a Letter
of Credit Request, and the Issuance of each Letter of Credit requested therein,
shall be deemed to constitute a representation and warranty by the Borrower that
the conditions specified in clause (b) above have been satisfied on and as of
the date of the making of such Loan or the Issuance of such Letter of Credit.

 

SECTION 4.3                                             Determinations of
Effective Date Borrowing Conditions.

 

For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Borrowing on the Effective Date, borrowing of Swing Loans or
Issuance or deemed Issuance hereunder specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
Ratable Portion of such Borrowing or Swing Loans.

 

120

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders that:

 

SECTION 5.1                                             Existence, Qualification
and Power; Compliance with Laws.  Each Loan Party and each of its Restricted
Subsidiaries that is a Material Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs and injunctions and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.2                                             Authorization; No
Contravention.  (a) The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party have been duly authorized
by all necessary corporate or other organizational action.  (b) Neither the
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party nor the consummation of the Transaction will
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 9.1) under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law; except with respect to any breach, contravention or violation (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such breach, contravention or violation would not reasonably be expected to have
a Material Adverse Effect.

 

SECTION 5.3                                             Governmental
Authorization.  No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
that have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents,

 

121

--------------------------------------------------------------------------------


 

exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.4                                             Binding Effect.  This
Agreement and each other Loan Document has been duly executed and delivered by
each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by (i) Debtor Relief Laws
and by general principles of equity and principles of good faith and fair
dealing, (ii) the need for filings and registrations necessary to create or
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries.

 

SECTION 5.5                                             Financial Statements; No
Material Adverse Effect.

 

(a)                                 (i)  The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby,
(A) except as otherwise expressly noted therein and (B) subject, in the case of
the Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(ii)                                  The unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
twelve-month period ending on the last day of the most recently completed
four-Fiscal Quarter period ended at least forty-five (45) days (or ninety (90)
days in case such four-Fiscal Quarter period is the end of the Borrower’s Fiscal
Year) prior to the Effective Date, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (including the
notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of income of the Borrower and its Subsidiaries for the
12-month period ended at least forty-five (45) days (or ninety (90) days in case
such four-Fiscal Quarter period is the end of the Borrower’s Fiscal Year) prior
to the Effective Date, prepared after giving effect to the Transaction as if the
Transaction had occurred at the beginning of such period (together with the Pro
Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Annual Financial Statements and the Quarterly Financial Statements
(except for the exclusion of the effects of the finalization of deferred tax
accounting and acquisition accounting adjustments) and have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at July 29, 2014 and their estimated results of operations for
the period covered thereby.

 

(b)                                 Since January 29, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

122

--------------------------------------------------------------------------------


 

(c)                                  All Projections delivered pursuant to
Section 7.1(d) have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary materially from such forecasts.

 

SECTION 5.6                                             Litigation.  Except as
set forth in Schedule 5.6, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.7                                             Labor Matters.  Except
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any of the Borrower or its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, overtly threatened in writing and (b) hours worked by
and payment made based on hours worked to employees of each of the Borrower or
its Restricted Subsidiaries have not been in material violation of the Fair
Labor Standards Act or any other applicable Laws dealing with wage and hour
matters.

 

SECTION 5.8                                             Ownership of Property;
Liens.  The Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth in Schedule 5.8
and except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and except for Liens permitted by Section 9.1 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.9                                             Environmental Matters.

 

Except as specifically disclosed in Schedule 5.9 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)                                 (i) each Loan Party and its respective
properties and operations are in compliance with all Environmental Laws in all
jurisdictions in which each Loan Party is currently doing business, which
includes obtaining and maintaining all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Loan Parties and
(ii) none of the Loan Parties has become subject to any pending Environmental
Claim or any other Environmental Liability, or to the knowledge of the Borrower,
any Environmental Claim or any other Environmental Liability threatened in
writing; and

 

(a)                                 none of the Loan Parties or any of their
respective Subsidiaries has treated, stored, transported or disposed of
Hazardous Materials at or from any currently or, to the knowledge of the
Borrower, formerly operated real estate or facility relating to its business.

 

SECTION 5.10                                      Taxes.  Except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, Holdings, the Borrower and its Restricted Subsidiaries
have timely filed all Federal and state and other tax returns and

 

123

--------------------------------------------------------------------------------


 

reports required to be filed by them, and have timely paid all Federal and state
and other taxes, assessments, fees and other governmental charges (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

 

SECTION 5.11                                      ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.11(a) or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA and the Code.

 

(b)                                 (i) No ERISA Event has occurred prior to the
date on which this representation is made or deemed made;  and (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12                                      Subsidiaries.  As of the
Effective Date (after giving effect to the Transaction), no Loan Party has any
Material Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties in such
Material Subsidiaries have been validly issued and are fully paid and (if
applicable) nonassessable, and all Equity Interests owned by a Loan Party are
owned free and clear of all Liens except (i) those created under the Collateral
Documents or under the Term Facility Documentation and secured Permitted
Refinancing Indebtedness in respect of the Indebtedness under the Term Facility
Documentation (which Liens shall be subject to the ABL Intercreditor Agreement)
and (ii) any Lien that is permitted under Section 9.1.  As of the Effective
Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each Loan Party,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary that is a Subsidiary the Equity Interests of
which are required to be pledged on the Effective Date pursuant to the
Collateral and Guarantee Requirement.

 

SECTION 5.13                                      Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

 

(b)                                 Neither the Borrower nor any Guarantor is
registered as an “investment company” under the Investment Company Act of 1940.

 

SECTION 5.14                                      Disclosure.  None of the
information and data heretofore or contemporaneously furnished in writing by or
on behalf of any Loan Party (other than financial estimates, forecasts and other
forward-looking information, pro forma financial information and

 

124

--------------------------------------------------------------------------------


 

information of a general economic or industry-specific nature) to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make such information and data (taken as a whole), in the
light of the circumstances under which it was delivered, not materially
misleading.  With respect to any financial estimates, forecasts and other
forward-looking information or any pro forma financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

SECTION 5.15                                      Intellectual Property;
Licenses, Etc.  The Borrower and the Restricted Subsidiaries have good and
marketable title to, or a valid license or right to use, all patents, patent
rights, trademarks, servicemarks, trade names, copyrights, technology, software,
know-how database rights, rights of privacy and publicity, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to have any
such rights, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of the Borrower,
the operation of the respective businesses of the Borrower or any of its
Restricted Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuse, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or
Restricted Subsidiary, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.16                                      Solvency.  On the Effective
Date after giving effect to the Transaction, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 5.17                                      Subordination of Junior
Financing.  The Obligations are “Designated Senior Debt”, “Senior Debt”, “Senior
Indebtedness”, “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any indenture or document governing
any applicable Junior Financing Documentation in respect of Indebtedness that is
subordinated in right of payment to the Obligations.

 

SECTION 5.18                                      USA PATRIOT Act; OFAC; FCPA.

 

(a)                                 To the extent applicable, each of Holdings
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.

 

(b)                                 No part of the proceeds of the Loans or
Letters of Credit will be used, directly or, to the knowledge of Holdings and
its Subsidiaries, indirectly, for any payments to

 

125

--------------------------------------------------------------------------------


 

any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(c)                                  (i) None of Holdings or its Subsidiaries
will directly or, to the knowledge of Holdings or such Subsidiary, indirectly,
use the proceeds of the Loans or Letters of Credit in violation of applicable
Sanctions or otherwise knowingly make available such proceeds to any Person for
the purpose of financing the activities of any Sanctioned Person, except to the
extent licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) none of Parent, Holdings, any
Subsidiary or to the knowledge of Parent, Holdings or such Subsidiary, their
respective directors, officers or employees or, to the knowledge of the
Borrower, any controlled Affiliate of Holdings, the Borrower or its Subsidiaries
that will act in any capacity in connection with or benefit from any Class, is a
Sanctioned Person and (iii) none of Holdings, its Subsidiaries or, to the
knowledge of Holdings or such Subsidiary, their respective directors, officers
and employees, are in violation of applicable Sanctions in any material
respects.

 

SECTION 5.19                                      Collateral Documents.  Except
as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Collateral Agent of any Pledged Debt and any Pledged
Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 9.1 and subject to the ABL
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Effective Date and until required pursuant to Section 8.11 or
4.1(a)(iv), the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Effective Date pursuant to
Section 4.1(a)(iv).

 

ARTICLE VI

 

FINANCIAL COVENANT

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than (i) contingent indemnification
obligations as

 

126

--------------------------------------------------------------------------------


 

to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the Letter of Credit Obligations related thereto has been Cash Collateralized
or back-stopped by a letter of credit in form and substance reasonably
satisfactory to the Administrative Agent), the Borrower agrees with the Lenders,
the Issuers and the Administrative Agent to the following:

 

SECTION 6.1                                             Minimum Fixed Charge
Coverage Ratio.

 

At any time that a Covenant Trigger Event shall be in effect, the Fixed Charge
Coverage Ratio of the Borrower and its Restricted Subsidiaries (on a
consolidated basis) for the Test Period ending on the last day of the most
recent Fiscal Quarter for which financial statements of the Borrower and its
Restricted Subsidiaries were required to have been delivered pursuant to
Section 7.1(a) or (b), as applicable, and each subsequent Test Period during the
continuance of such Covenant Trigger Event, shall be not less than 1.0 to 1.0
(the “Financial Covenant”) and the Borrower shall immediately deliver to the
Administrative Agent a certificate of the chief financial officer setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio.

 

ARTICLE VII

 

REPORTING COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the Letter of Credit Obligations related thereto has been Cash Collateralized
or back-stopped by a letter of credit in form and substance reasonably
satisfactory to the Administrative Agent), the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 7.1, 7.2 and 7.3) cause each
of the Restricted Subsidiaries to:

 

SECTION 7.1                                             Financial
Statements, Etc.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender each of the following and shall take the following actions:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Deloitte & Touche LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any

 

127

--------------------------------------------------------------------------------


 

“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) the impending maturity of any Loans or (y) any prospective or actual
Event of Default under the Financial Covenant), together with management’s
discussion and analysis (“MD&A”) describing results of operations for such
period (which MD&A shall be deemed delivered hereunder upon the filing with the
SEC of a Form 10-K by the Borrower or any direct or indirect parent of the
Borrower);

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related (i) consolidated statements of income for such Fiscal Quarter and for
the portion of the Fiscal Year then ended and (ii) consolidated statements of
cash flows for such Fiscal Quarter and for the portion of the Fiscal Year then
ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes, together with MD&A describing
results of operations for such period (which MD&A shall be deemed delivered
hereunder upon the filing with the SEC of a Form 10-Q by the Borrower or any
direct or indirect parent of the Borrower);

 

(c)                                  within ninety (90) days after the end of
each Fiscal Year of the Borrower, a reasonably detailed consolidated budget for
the following Fiscal Year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following Fiscal Year,
the related consolidated statements of projected income and projected cash flow
and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

(d)                                 simultaneously with the delivery of each set
of consolidated financial statements referred to in Sections 7.1(a) and
7.1(b) above, the related unaudited consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries (including the provision of any MD&A)
by furnishing (A) the applicable financial statements of any direct or indirect
parent of the Borrower that holds all of the Equity Interests of the Borrower or
(B) the Borrower’s or such entity’s Form 10-K or 10-Q, as

 

128

--------------------------------------------------------------------------------


 

applicable, filed with the SEC; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such information relates to a parent of
the Borrower, the financial statements are accompanied by unaudited
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent the
financial statements are in lieu of financial statements required to be provided
under Section 7.1(a), such materials are, to the extent applicable, accompanied
by a report and opinion of Deloitte & Touche LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except as may be required as a result of (x) the impending maturity
of any Loans or (y) any prospective or actual Event of Default under the
Financial Covenant).

 

Any financial statements required to be delivered pursuant to
Sections 7.1(a) and (b) shall not be required to contain all acquisition
accounting adjustments relating to the Acquisition or any Permitted Acquisition
to the extent it is not practicable to include any such adjustments in such
financial statements.

 

SECTION 7.2                                             Certificates; Other
Information.  Deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)                                 no later than five (5) days after the
delivery of the financial statements referred to in Section 7.1(a) and
Section 7.1(b), a duly completed Compliance Certificate signed by the chief
financial officer of the Borrower; provided that if such Compliance Certificate
demonstrates an Event of Default of any financial covenant pursuant to
Section 6.1, any of the Permitted Holders may deliver, prior to, after, or
together with such Compliance Certificate, a notice of their intent to cure (a
“Notice of Intent to Cure”) pursuant to Section 10.4 to the extent permitted
thereunder;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements which Holdings or the Borrower or any
Restricted Subsidiary files with the SEC or with any Governmental Authority that
may be substituted therefor or with any national securities exchange, as the
case may be (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 7.2;

 

(c)                                  promptly after the furnishing thereof,
copies of any material notices (other than notices furnished in the ordinary
course) furnished to any holder of any class or series of debt securities of any
Loan Party having an aggregate outstanding principal amount greater than the
Threshold Amount or pursuant to the terms of the Term Facility Credit Agreement,
in each case, so long as the aggregate outstanding principal amount

 

129

--------------------------------------------------------------------------------


 

thereunder is greater than the Threshold Amount and not otherwise required to be
furnished to the Administrative Agent pursuant to any other clause of this
Section 7.2;

 

(d)                                 together with the delivery of each
Compliance Certificate delivered pursuant to Section 7.2(a), (i) a report
setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Effective Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last Fiscal Quarter covered by
such Compliance Certificate requiring a mandatory prepayment under Section 2.9
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Effective Date and the date
of the last such list;

 

(e)                                  prior to or concurrent with the making of
any Specified Payment or any Disposition pursuant to Section 9.5(t) (or,
alternatively, together with the delivery of the Compliance Certificate
delivered pursuant to Section 7.2(a) for the applicable Fiscal Quarter in which
such Specified Payment or Disposition pursuant to Section 9.5(t) is made), a
detailed calculation of the Fixed Charge Coverage Ratio and projected Excess
Availability as required pursuant to clauses (b) and (c) of the definition of
“Payment Conditions” or “RP Conditions”, as applicable, together with a
certification that no Event of Default exists or would arise as a result of the
making of such subject Specified Payment or such Disposition pursuant to
Section 9.5(t); and

 

(f)                                   promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Restricted Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time on its own behalf
or on behalf of any Lender reasonably request.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or any
direct or indirect parent of the Borrower) posts such documents, or provides a
link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 12.8; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon written request by the Administrative Agent,
the Borrower shall deliver paper copies of such documents (which may be
electronic copies delivered via electronic mail) to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

130

--------------------------------------------------------------------------------


 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.19); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark the Borrower Materials “PUBLIC”.

 

SECTION 7.3                                             Notices.

 

Promptly after a Responsible Officer obtains actual knowledge thereof, notify
the Administrative Agent:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of (i) any dispute, litigation,
investigation or proceeding between any Loan Party and any arbitrator or
Governmental Authority, (ii) the filing or commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case referred to in clauses (i), (ii) or (iii), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 7.3(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

131

--------------------------------------------------------------------------------


 

SECTION 7.4                                             Borrowing Base
Certificate.

 

(a)                                 Borrower shall provide the Administrative
Agent with the following documents in a form and detail reasonably satisfactory
to Administrative Agent: as soon as possible after the end of each fiscal month
(but in any event within fifteen (15) Business Days after the end thereof) a
Borrowing Base Certificate setting forth the calculation of the Borrowing Base
and of Excess Availability as of the last Business Day of the immediately
preceding fiscal month, duly completed and executed by a Responsible Officer of
the Borrower, together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed (such certification, a “Monthly
Borrowing Base Certificate”); provided that the Borrower may elect, at its
option, to deliver more frequent Borrowing Base Certificates, in which case such
Borrowing Base Certificates shall be computed in accordance with the
requirements in respect of Borrowing Base Certificates required to be delivered
during the continuance of a Cash Dominion Period and the Borrower shall continue
to deliver Borrowing Base Certificates on such more frequent basis until the
date that is 60 days after the date of such election.

 

(b)                                 At any time during the occurrence and
continuation of a Cash Dominion Period, the Borrower shall furnish a Borrowing
Base Certificate calculated as of the close of business on the last day of the
immediately preceding fiscal week, not later than the third (3rd) Business Day
after the end of each such fiscal week.

 

(c)                                  The Borrower shall also cooperate with (and
cause its Subsidiaries to cooperate with) the Administrative Agent, in
connection with updates to the Initial Inventory Appraisal that shall be in form
and detail and from third-party appraisers reasonably acceptable to the
Administrative Agent (the “Updated Inventory Appraisal”) for the purpose of
determining the amount of the Borrowing Base attributable to Inventory and the
Administrative Agent may carry out, at the Borrower’s expense, one (1) Updated
Inventory Appraisal in any period of 12 consecutive months; provided, however,
that notwithstanding the foregoing limitations (x)(i) at any time on or after
the date on which Excess Availability has been less than 15% of the Maximum
Credit, in each case, for five (5) consecutive Business Days, the Administrative
Agent may carry out, at the Borrower’s expense, two (2) Updated Inventory
Appraisals in any period of 12 consecutive months, and (ii) at any time during
the continuation of a Specified Event of Default, the Administrative Agent may
carry out, at the Borrower’s expense, Updated Inventory Appraisals as frequently
as determined by the Administrative Agent in its reasonable discretion and
(y) in addition to the foregoing clause (x), the Administrative Agent may carry
out, at the Lenders’ expense, one (1) additional Updated Inventory Appraisal in
any period of 12 consecutive months.  The Borrower shall furnish to the
Administrative Agent any information that the Administrative Agent may
reasonably request regarding the determination and calculation of the Borrowing
Base including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein.

 

(d)                                 The Administrative Agent may carry out
investigations and reviews of each Loan Party’s property at the reasonable
expense of the Borrower (including field audits conducted by the Administrative
Agent) (“Field Examination”) and the Administrative Agent may carry out, at the
Borrower’s expense, one (1) Field Examination in any period of 12 consecutive
months; provided, however, that notwithstanding the foregoing limitations,

 

132

--------------------------------------------------------------------------------


 

(x)(i) at any time on or after the date on which Excess Availability has been
less than 15% of the Maximum Credit, in each case, for five (5) consecutive
Business Days, the Administrative Agent may carry out, at the Borrower’s
expense, two (2) Field Examinations in any period of 12 consecutive months, and
(ii) at any time during the continuation of a Specified Event of Default, the
Administrative Agent may carry out, at the Borrower’s expense, Field
Examinations as frequently as determined by the Administrative Agent in its
reasonable discretion and (y) in addition to the foregoing clause (x), the
Administrative Agent may carry out, at the Lenders’ expense, one (1) additional
Field Examination in any period of 12 consecutive months.  The Borrower shall
furnish to the Administrative Agent any information that the Administrative
Agent may reasonably request regarding the determination and calculation of the
Borrowing Base including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder or
any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and
(ii) Obligations under Secured Hedge Agreements and Cash Management Obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the Letter of Credit Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit in form and substance reasonably satisfactory to the Administrative
Agent), the Borrower shall, and shall cause each of the Restricted Subsidiaries
to:

 

SECTION 8.1                                             Preservation of
Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to obtain, preserve, renew and keep in full force and effect
its rights, licenses, permits and franchises material to the ordinary conduct of
its business, except in the case of clause (a) or (b) to the extent (other than
with respect to the preservation of the existence of Holdings and the Borrower)
that failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or pursuant to any merger,
consolidation, liquidation, dissolution or Disposition permitted by Article IX.

 

SECTION 8.2                                             Compliance with
Laws, Etc.

 

Comply in all material respects with its Organization Documents and the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected individually
or in the aggregate to have a Material Adverse Effect.

 

133

--------------------------------------------------------------------------------


 

SECTION 8.3                                                  Designation of
Subsidiaries.

 

The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing and (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the Term Facility, any Junior
Financing, any Incremental Equivalent Debt, any Refinancing Equivalent Debt, any
Permitted Ratio Debt or any Permitted Refinancing thereof.  The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrower therein at the date of designation as set forth in the definition
of Investment.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
definition of Investment.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

SECTION 8.4                                             Payment of Taxes, Etc.

 

Timely pay, discharge or otherwise satisfy, as the same shall become due and
payable in the normal conduct of its business, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such Tax
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 8.5                                             Maintenance of
Insurance.

 

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.  Each such policy of insurance
shall, as appropriate, (i) name the Collateral Agent, on behalf of the Lenders,
as an additional insured thereunder as its interests may appear and/or (ii) in
the case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Lenders as the
loss payee thereunder.

 

SECTION 8.6                                             Inspection Rights.

 

In addition to the requirements pursuant to Section 7.4, permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of

 

134

--------------------------------------------------------------------------------


 

its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 8.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year and only
one (1) such time shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists and is continuing, the Administrative Agent (or
any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 8.6, none of the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information (other than with respect to any
non-financial trade secrets or non-financial proprietary information related to
Eligible Accounts, Eligible Credit Card Receivables, Eligible In-Transit
Inventory, Eligible Inventory or Qualified Cash), (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

SECTION 8.7                                             Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP shall
be made of all material financial transactions and matters involving the assets
and business of Holdings, the Borrower or such Restricted Subsidiary, as the
case may be.

 

SECTION 8.8                                             Maintenance of
Properties.

 

Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment used in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and fire, casualty or condemnation excepted.

 

SECTION 8.9                                             Use of Proceeds.

 

Use the proceeds of the Loans only in compliance with (and not in contravention
of) applicable Laws and each Loan Document.

 

135

--------------------------------------------------------------------------------


 

SECTION 8.10                                      Compliance with Environmental
Laws.

 

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and,
(c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, remedial or other corrective action necessary to
address all Hazardous Materials from any of its properties, in accordance with
the requirements of all applicable Environmental Laws.

 

SECTION 8.11                                      Covenant to Guarantee
Obligations and Give Security.

 

At the Borrower’s expense, subject to the limitations and exceptions of this
Agreement, including, without limitation, the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)                                 (x) upon the formation or acquisition of any
new direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 8.3, of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary):

 

(i)                                     within sixty (60) days (or such greater
number of days specified below) after such formation, acquisition or designation
or, in each case, such longer period as the Administrative Agent may agree in
its reasonable discretion:

 

(A)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement to furnish to the Collateral Agent a description of the Material
Real Properties owned by such Material Domestic Subsidiary in detail reasonably
satisfactory to the Collateral Agent;

 

(B)                               within sixty (60) days (or within ninety (90)
days in the case of documents listed in Section 8.13(b)) after such formation,
acquisition or designation, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent, other than with
respect to any Excluded Assets, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 8.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent (consistent with the Mortgages, Security
Agreement, Intellectual Property

 

136

--------------------------------------------------------------------------------


 

Security Agreements and other Collateral Documents in effect on the Effective
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

(C)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Material Domestic Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent;

 

(D)                               within sixty (60) days (or within ninety (90)
days in the case of documents listed in Section 8.13(b)) after such formation,
acquisition or designation, (1) take and cause the applicable Material Domestic
Subsidiary and each direct or indirect parent of the applicable Material
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates to the extent certificated) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law) and (2) comply with the requirements of Section 8.12 with respect to all
Deposit Accounts; and

 

(ii)                                  within sixty (60) days (or within ninety
(90) days in the case of documents listed in Section 8.13(b)) after the
reasonable request therefor by the Administrative Agent (or such longer period
as the Administrative Agent may agree in its reasonable discretion), deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 8.11(a) as the Administrative Agent may reasonably
request; and

 

(iii)                               as promptly as practicable after the
reasonable request therefor by the Administrative Agent or Collateral Agent,
deliver to the Collateral Agent with respect to each Material Real Property, any
existing title reports, abstracts or environmental assessment reports, to the
extent available and in the possession or control of the Borrower; provided that
the Collateral Agent may in its reasonable discretion accept any such existing
report or survey to the extent prepared as of a date reasonably satisfactory to
the Collateral Agent; provided, however, that there shall be no obligation to
deliver to the Collateral Agent any existing environmental assessment report
whose disclosure to the Collateral Agent would require the consent of a Person

 

137

--------------------------------------------------------------------------------


 

other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(b)                                 (i)                                     the
Borrower shall obtain the security interests and Guarantees set forth on
Schedule 1.1A on or prior to the dates corresponding to such security interests
and Guarantees set forth on Schedule 1.1A (or such later date as the
Administrative Agent may agree in its reasonable discretion); and (ii) after the
Effective Date, promptly after the acquisition of any Material Real Property by
any Loan Party other than Holdings, and such Material Real Property shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Collateral Agent and
will take, or cause the relevant Loan Party to take, the actions referred to in
Section 8.13(b).

 

SECTION 8.12                                      Cash Receipts.

 

(a)                                 Use commercially reasonable efforts to enter
into, as soon as possible after the Effective Date, an effective account control
agreement (a “Deposit Account Control Agreement”) with each Approved Account
Bank, in each case in substantially the form attached as Exhibit VI to the
Security Agreement or otherwise in form and substance reasonably satisfactory to
the Administrative Agent, with respect to each Deposit Account in which funds of
any of the Loan Parties are deposited (including those existing as of the
Effective Date and listed on Schedule 8.12 attached hereto, and excluding, for
the avoidance of doubt, the Asset Sale Proceeds Pledged Account, petty cash,
payroll, trust and tax withholding accounts); provided that each Loan Party may
maintain credit balances in other accounts, in each case that are not Approved
Deposit Accounts, so long as the aggregate balance in all such other accounts
does not exceed $5,000,000 (such amount, the “Excluded Amount”); provided
further that, if on or prior to ninety (90) days after the Effective Date (or
such longer period following such date as the Administrative Agent may agree in
its reasonable discretion), the Borrower shall not have entered into a Deposit
Account Control Agreement with respect to any Deposit Account required to be
subject to a Deposit Account Control Agreement under this Section 8.12(a), such
Deposit Account shall be closed and all funds therein transferred to a Deposit
Account at the Administrative Agent, an Affiliate of the Administrative Agent,
or another financial institution reasonably acceptable to the Administrative
Agent that will execute a Deposit Account Control Agreement.  Notwithstanding
anything in this section to the contrary, the provisions of this
Section 8.12(a) shall not apply to any Deposit Account acquired by a Loan Party
in connection with a Permitted Acquisition prior to the date that is ninety (90)
days (or such later date as the Administrative Agent may agree) following the
consummation of such Permitted Acquisition.

 

(b)                                 Each Loan Party shall (i) instruct each
Account Debtor or other Person obligated to make a payment to any of them under
any Account to make payment, or to continue to make payment, to an Approved
Deposit Account, (ii) deposit in an Approved Deposit Account promptly upon
receipt all Cash Receipts (as defined below) received by any Loan Party from any
other Person, (iii) deliver to the Administrative Agent, within thirty (30)
Business Days following the Effective Date, Credit Card Notifications and
(iv) instruct each depository institution for a Deposit Account to cause all
amounts on deposit and available at the close of each Business Day in such
Deposit Account (other than balances constituting the Excluded Amount) to be
swept to one of the Loan Parties’ concentration accounts no less frequently than

 

138

--------------------------------------------------------------------------------


 

on a daily basis, such instructions to be irrevocable unless otherwise agreed to
by the Administrative Agent.

 

(c)                                  Each Credit Card Notification and Deposit
Account Control Agreement (and, in the case of clause (iii) below, Securities
Account Control Agreement) shall require (in each case, without further consent
of the Loan Parties), and the Loan Parties shall cause, after the occurrence and
during the continuance of a Cash Dominion Period and subject to the ABL
Intercreditor Agreement, the ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to the
concentration account maintained by, in the name of and under the sole dominion
and control of the Administrative Agent and identified by the Administrative
Agent to the Borrower from time to time (the “Concentration Account”), of all
cash receipts and collections, including the following (collectively, the “Cash
Receipts”):

 

(i)                                     all available cash receipts from the
sale of Inventory and other Current Asset Collateral or casualty insurance
proceeds arising from any of the foregoing;

 

(ii)                                  all proceeds of collections of Accounts
(including, without limitation, Credit Card Receivables);

 

(iii)                               the then contents of each Approved Deposit
Account and each Approved Securities Account (in each case, net of any minimum
balance as may be required to be kept in the subject Deposit Account or
Securities Account, as the case may be, by the institution at which such Deposit
Account or Securities Account, as applicable, is maintained); and

 

(iv)                              the cash proceeds of all credit card charges.

 

(d)                                 The Concentration Account shall at all times
be under the sole dominion and control of the Administrative Agent.  The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section, during the continuation of any Cash Dominion Period,
any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Loan Party for the Administrative Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Administrative Agent.

 

(e)                                  So long as no Cash Dominion Period (or, in
the case of a Qualified Cash Securities Account, Qualified Cash Trigger Period) 
is continuing, the Loan Parties may direct, and shall have sole control over,
the manner of disposition of funds in the Approved Securities Accounts and
Approved Deposit Accounts.

 

(f)                                   Any amounts received in the Concentration
Account at any time when no Cash Dominion Period (or, in the case of a Qualified
Cash Securities Account, Qualified Cash

 

139

--------------------------------------------------------------------------------


 

Trigger Period) is continuing or all of the Obligations have been paid in full
shall be remitted to the operating account of the Loan Parties maintained with
the Administrative Agent or to an operating account otherwise designated by the
Borrower.

 

(g)                                  The Administrative Agent shall promptly
(but in any event within one (1) Business Day) furnish written notice to each
Approved Account Bank and each Approved Securities Intermediary, as applicable,
of any termination of a Cash Dominion Period or (if a Cash Dominion Period does
not otherwise exist) a Qualified Cash Trigger Period.

 

SECTION 8.13                                      Further Assurances and
Post-Closing Covenants.

 

Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any Collateral Document and in each case at the
expense of the Loan Parties:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by applicable
law (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

(b)                                 Not later than ninety (90) days after the
acquisition by any Loan Party of Material Real Property as determined by the
Borrower (acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in its discretion) that is required to be
provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of this Agreement, including, without
limitation, the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement. If the
Administrative Agent reasonably determines that it is required by applicable Law
to have appraisals prepared in respect of the Real Property of any Loan Party
subject to a mortgage constituting Collateral, the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA (or other applicable law).

 

140

--------------------------------------------------------------------------------


 

ARTICLE IX

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder or
any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and
(ii) Obligations under Secured Hedge Agreements and Cash Management Obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the Letter of Credit Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit in form and substance reasonably satisfactory to the Administrative
Agent), the Borrower shall not (and, with respect to Section 9.12 only, Holdings
shall not), nor shall the Borrower permit any Restricted Subsidiary to:

 

SECTION 9.1                                             Liens.  Create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and set
forth on Schedule 9.1(b) and any modifications, replacements, renewals,
refinancings or extensions thereof;

 

(c)                                  Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than thirty (30)
days or that are being contested in good faith and by appropriate actions for
which appropriate reserves have been established in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens, or other customary Liens (other
than in respect of Indebtedness) in favor of landlords, so long as, in each
case, such Liens secure amounts not overdue for a period of more than thirty
(30) days or, if more than thirty (30) days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction;

 

(e)                                  (i) pledges or deposits in the Ordinary
Course of Business in connection with workers’ compensation, health, disability
or employee benefits, unemployment insurance and other social security laws or
similar legislation or regulation or other insurance-related obligations
(including, but not limited to, in respect of deductibles, self-insured
retention amounts and premiums and adjustments thereto) and (ii) pledges and
deposits in the Ordinary Course of Business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiaries;

 

141

--------------------------------------------------------------------------------


 

(f)                                   deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the Ordinary Course of Business or consistent with past practice or
industry practice;

 

(g)                                  easements, rights-of-way, covenants,
conditions, restrictions (including zoning restrictions), encroachments,
protrusions and other similar encumbrances and title defects affecting real
property that, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the final Mortgage Policies issued
to the Collateral Agent in connection with the Mortgaged Properties;

 

(h)                                 Liens arising from judgments or orders for
the payment of money not constituting an Event of Default under Section 10.1(g);

 

(i)                                     Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(e); provided that (A) such Liens attach
concurrently with or within two hundred and seventy (270) days after completion
of the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits and
(C) with respect to Capitalized Leases, such Liens do not at any time extend to
or cover any assets (except for replacements, additions and accessions to such
assets) other than the assets subject to such Capitalized Leases and the
proceeds and products thereof and customary security deposits; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(j)                                    leases, licenses, cross-licenses,
subleases or sublicenses granted to others in the Ordinary Course of Business
which (i) do not interfere in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, (ii) do not secure any
Indebtedness or (iii) are permitted by Section 9.5;

 

(k)                                 Liens (i) in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business and
(ii) on specific items of inventory or other goods and proceeds thereof of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
Ordinary Course of Business;

 

(l)                                     Liens (i) of a collection bank arising
under Section 4-208 of the Uniform Commercial Code on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the Ordinary Course of Business and not for
speculative purposes and (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering

 

142

--------------------------------------------------------------------------------


 

deposits or other funds maintained with a financial institution (including the
right of setoff) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions;

 

(m)                             Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 9.2 to be applied against the purchase price for such Investment or
other acquisition or (ii) consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 9.5, in each case, solely to the extent
such Investment or other acquisition or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

(n)                                 Liens on property of any Non-Loan Party,
which Liens secure Indebtedness of any Non-Loan Party permitted under
Section 9.3 or other obligations of any Non-Loan Party not constituting
Indebtedness;

 

(o)                                 Liens in favor of the Borrower or a
Restricted Subsidiary securing Indebtedness permitted under Section 9.3(d);

 

(p)                                 Liens (other than on Current Asset
Collateral unless the Liens thereon are subordinated to the Lien of the
Collateral Agent in a manner consistent with the terms of the ABL Intercreditor
Agreement) existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 8.3), in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property of
such acquired Restricted Subsidiary), and (ii) the Indebtedness secured thereby
is permitted under Section 9.3(e) or (g);

 

(q)                                 any interest or title (and all encumbrances
and other matters affecting such interest or title) of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under leases, subleases, licenses, cross-licenses or
sublicenses entered into by the Borrower or any of the Restricted Subsidiaries
in the Ordinary Course of Business;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or any of the Restricted Subsidiaries in the Ordinary
Course of Business;

 

(s)                                   Liens deemed to exist in connection with
Investments in repurchase agreements under Section 9.2 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the Ordinary Course
of Business and not for speculative purposes;

 

(t)                                    Liens that are contractual rights of
setoff or rights of pledge (i) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions and not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit

 

143

--------------------------------------------------------------------------------


 

satisfaction of overdraft or similar obligations incurred in the Ordinary Course
of Business of Holdings, the Borrower or any of the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Restricted Subsidiaries in the Ordinary
Course of Business;

 

(u)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(v)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(w)                               purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements or similar public
filings;

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(y)                                 Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(r)(i) and obligations in respect of any
Secured Hedge Agreement and any Secured Cash Management Agreement (in each case,
as defined in the Term Facility Credit Agreement) permitted under
Section 9.3(r)(ii) (or, in each case, any Permitted Refinancing in respect
thereof) that are subject to (x) in the case of each of the Term Facility, any
Incremental Equivalent Debt or Refinancing Equivalent Debt that is secured on a
pari passu basis with the Term Facility, and obligations in respect of any
Secured Hedge Agreement and any Secured Cash Management Agreement (in each case,
as defined in the Term Facility Credit Agreement), the ABL Intercreditor
Agreement or (y) in the case of Incremental Equivalent Debt or Refinancing
Equivalent Debt that is secured on a junior basis to the Term Facility, the
Second Lien Intercreditor Agreement (as defined in the Term Facility Credit
Agreement);

 

(z)                                  Liens on the Securitization Assets of a
Securitization Subsidiary arising in connection with a Qualified Securitization
Financing (other than on any Eligible Account, Eligible Credit Card Receivables,
Eligible In-Transit Inventory, Eligible Inventory or Qualified Cash), securing
Indebtedness permitted under Section 9.3(u);

 

(aa)                          (i) zoning, building, entitlement and other land
use regulations by Governmental Authorities with which the normal operation of
the business complies, and (ii) any zoning or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(bb)                          the modification, replacement, renewal or
extension of any Lien permitted by clauses (b), (i) and (p) of this Section 9.1;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 9.3(e),
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 9.3 (to the extent constituting Indebtedness);

 

144

--------------------------------------------------------------------------------


 

(cc)                            [reserved];

 

(dd)                          Liens or rights of setoff against credit balances
of the Borrower or any of its Subsidiaries with Credit Card Issuers or Credit
Card Processors or amounts owing by such Credit Card Issuers or Credit Card
Processors to the Borrower or any of its Subsidiaries in the Ordinary Course of
Business, but not Liens on or rights of setoff against any other property or
assets of any Borrower or any of its Subsidiaries pursuant to the Credit Card
Agreements, as in effect on the date hereof, to secure the obligations of the
Borrower or any of its Subsidiaries to the Credit Card Issuers or Credit Card
Processors as a result of fees and chargebacks;

 

(ee)                            Liens on specific items of inventory or other
goods and the proceeds thereof of any Person securing such Person’s obligations
in respect of letters of credit or banker’s acceptances issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or goods;

 

(ff)                              deposits of cash with the owner or lessor of
premises leased and operated by the Borrower or any of its Subsidiaries to
secure the performance of the Borrower’s or such Subsidiary’s obligations under
the terms of the lease for such premises;

 

(gg)                            Liens in respect of Sale-Leasebacks;

 

(hh)                          Liens (other than on Current Asset Collateral
unless the Liens thereon are subordinated to the Lien of the Collateral Agent in
a manner consistent with the terms of the ABL Intercreditor Agreement) so long
as the Senior Secured Net Leverage Ratio calculated on a Pro Forma Basis is no
greater than 4.00 to 1.00; and

 

(ii)                                  other Liens (other than on Current Asset
Collateral unless the Liens thereon are subordinated to the Lien of the
Collateral Agent in a manner consistent with the terms of the ABL Intercreditor
Agreement) securing Indebtedness or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of $50,000,000 and 20%
of Adjusted EBITDA, in each case determined as of the date of incurrence.

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 9.1.

 

SECTION 9.2                                             Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments by the Borrower or any of the
Restricted Subsidiaries in assets that are Cash Equivalents;

 

(b)                                 loans or advances to officers, directors and
employees of Holdings (or any direct or indirect parent thereof), the Borrower
or any of the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous

 

145

--------------------------------------------------------------------------------


 

ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof; provided
that, to the extent such loans or advances are made in cash, the amount of such
loans and advances used to acquire such Equity Interests shall be contributed to
Holdings in cash) and (iii) for any other purpose, in an aggregate principal
amount outstanding at any time not to exceed the greater of (x) $5,000,000 and
(y) 2% of Adjusted EBITDA;

 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) by any
Loan Party in any Non-Loan Party that is a Restricted Subsidiary; provided that
(A) any such Investments made pursuant to this clause (iv) in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Effective
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Effective Date (or such later date as may be
acceptable to the Administrative Agent)) and (B) the aggregate amount of
Investments made pursuant to this clause (iv) shall not exceed at any time
outstanding the greater of (x) $20,000,000 and (y) 10% of Adjusted EBITDA.

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the Ordinary Course of Business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the Ordinary Course
of Business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 9.1, 9.3 (other than Sections 9.3(c)(ii) or (d)), 9.4
(other than Sections 9.4(c)(ii) or (f)), 9.5 (other than Sections 9.5(d)(ii) or
(e)) and 9.6 (other than Sections 9.6(d) or (g)(iv)), respectively;

 

(f)                                   Investments existing on the date hereof or
made pursuant to legally binding written contracts in existence on the date
hereof, in each case, set forth on Schedule 9.2(f) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 9.2(f) is not increased from the amount of such Investment on the
Effective Date except pursuant to the terms of such Investment as of the
Effective Date or as otherwise permitted by another clause of this Section 9.2;

 

(g)                                  Investments in Swap Contracts permitted
under Section 9.3;

 

(h)                                 promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 9.5;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments made to effect the
Transaction;

 

146

--------------------------------------------------------------------------------


 

(k)                                 Investments in the Ordinary Course of
Business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers
consistent with past practices;

 

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
Ordinary Course of Business or upon the foreclosure with respect to any secured
Investment;

 

(m)                             loans and advances to Holdings (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such direct or indirect parent) in accordance with Section 9.6(f) or (g);

 

(n)                                 other Investments that do not exceed in the
aggregate at any time outstanding the greater of $30,000,000 and 12.5% of
Adjusted EBITDA, determined as of the date of such Investment;

 

(o)                                 advances of payroll payments to employees in
the Ordinary Course of Business;

 

(p)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
any direct or indirect parent thereof);

 

(q)                                 Investments held by a Restricted Subsidiary
acquired after the Effective Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 9.4 after the Effective Date (other than existing Investments in
subsidiaries of such Subsidiary or Person, which must comply with the
requirements of Sections 9.2(i) or (n)) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(r)                                    Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the Ordinary Course of Business;

 

(s)                                   (i) Investments in a Securitization
Subsidiary or any Investment by a Securitization Subsidiary in any other Person
in connection with a Qualified Securitization Financing; provided, however, that
any such Investment in a Securitization Subsidiary is in the form of a
contribution of additional Securitization Assets or as equity, and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

 

(t)                                    Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment in
such Restricted Subsidiary made pursuant to Sections 9.2(c)(iv), (i) or (n); and

 

147

--------------------------------------------------------------------------------


 

(u)                                 without duplication of, or aggregation with,
any Investment made under any other clause of this Section 9.2, the Borrower and
its Restricted Subsidiaries may make Investments as long as the Payment
Conditions are satisfied after giving effect thereto.

 

SECTION 9.3                                             Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 (i) Indebtedness existing on the date hereof
set forth on Schedule 9.3(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the date hereof; provided that all
such Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject
to the Intercompany Subordination Agreement;

 

(c)                                  (i) Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder (except that a Restricted
Subsidiary that is not a Loan Party may not, by virtue of this Section 9.3(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 9.3); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness and (ii) any Guaranty
by a Loan Party of Indebtedness of a Restricted Subsidiary that would have been
permitted as an Investment by such Loan Party in such Restricted Subsidiary
under Section 9.2(c);

 

(d)                                 Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
(or issued or transferred to any direct or indirect parent of a Loan Party which
is substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting an Investment permitted
by Section 9.2; provided that (i) all such Indebtedness of any Loan Party owed
to any Person that is not a Loan Party shall be subject to the Intercompany
Subordination Agreement and (ii) in the event of any such Indebtedness in
respect of the sale, transfer or assignment of Current Asset Collateral, such
Indebtedness shall be duly noted on the books and records of the Loan Parties as
being owing in respect of Current Asset Collateral;

 

(e)                                  (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) of the Borrower and the Restricted
Subsidiaries financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement and
(ii) Attributable Indebtedness arising out of Sale-Leasebacks, and, in each
case, any Permitted Refinancing thereof; provided that the aggregate principal
amount of Indebtedness at any one time

 

148

--------------------------------------------------------------------------------


 

outstanding incurred pursuant to this clause (e) shall not exceed the greater of
$25,000,000 and 10% of Adjusted EBITDA, in each case determined at the time of
incurrence;

 

(f)                                   Indebtedness in respect of Swap Contracts
designed to hedge against Holdings’, the Borrower’s or any Restricted
Subsidiary’s exposure to interest rates, foreign exchange rates or commodities
pricing risks incurred in the Ordinary Course of Business and not for
speculative purposes and Guarantees thereof;

 

(g)                                  Indebtedness of the Borrower or any
Restricted Subsidiary assumed (including Acquired Indebtedness) in connection
with any Permitted Acquisition and any Permitted Refinancing of any such
Indebtedness; provided that after giving Pro Forma Effect to such Permitted
Acquisition and the assumption of such Indebtedness assumed pursuant to this
clause (g), either:

 

(i)                                     the Consolidated Cash Interest Coverage
Ratio is at least 2.00:1.00, or

 

(ii)                                  the Consolidated Cash Interest Coverage
Ratio is equal to or greater than immediately prior to such Permitted
Acquisition, or

 

(iii)                               the Total Net Leverage Ratio is no greater
than 4.00:1.00, or

 

(iv)                              the Total Net Leverage Ratio is equal to or
less than the Total Net Leverage Ratio as calculated immediately prior to such
Permitted Acquisition;

 

provided that in no event shall the aggregate amount of Indebtedness incurred by
Non-Loan Parties under this clause (g), together with all Indebtedness of
Non-Loan Parties incurred under clauses (n), (t) and (y) of this Section 9.3,
exceed at any time outstanding the greater of $25,000,000 and 10% of Adjusted
EBITDA;

 

(h)                                 [reserved];

 

(i)                                     Indebtedness representing deferred
compensation to employees of the Borrower (and any direct or indirect parent
thereof) and its Subsidiaries incurred in the Ordinary Course of Business;

 

(j)                                    Indebtedness to current or former
officers, directors, managers, consultants and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests or other equity based awards of Holdings (or any direct or
indirect parent thereof) permitted by Section 9.6;

 

(k)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

 

(l)                                     Indebtedness consisting of obligations
of the Borrower and the Restricted Subsidiaries under deferred compensation or
other similar arrangements with employees incurred

 

149

--------------------------------------------------------------------------------


 

by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

 

(m)                             Cash Management Obligations and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the Ordinary Course of Business and
any Guarantees thereof;

 

(n)                                 Indebtedness of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount at any time outstanding
not to exceed the greater of $60,000,000 and 25% of Adjusted EBITDA, in each
case determined at the time of incurrence (provided that in no event shall the
aggregate amount of Indebtedness incurred by Non-Loan Parties under this clause
(n), together with all Indebtedness of Non-Loan Parties incurred under clauses
(g), (t) and (y) of this Section 9.3, exceed at any time outstanding the greater
of $25,000,000 and 10% of Adjusted EBITDA);

 

(o)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the Ordinary Course of Business;

 

(p)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the Ordinary Course of Business in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(q)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the Ordinary Course of Business or
consistent with past practice;

 

(r)                                    (i) (x) Indebtedness under the Term
Facility, Incremental Equivalent Debt and Refinancing Equivalent Debt, in an
aggregate principal amount not to exceed an amount at any time outstanding equal
to (1) $770,000,000 plus (2) the Term Facility Incremental Usage Amount at such
time and (y) Indebtedness incurred under the Term Facility Credit Agreement or
Incremental Equivalent Debt to the extent (1) if such Indebtedness is secured,
the Secured Net Leverage Ratio on a Pro Forma Basis after giving effect to such
incurrence and the use of proceeds thereof does not exceed 4.00:1.00 and (2) if
such Indebtedness is unsecured, the Total Net Leverage Ratio on a Pro Forma
Basis after giving effect to such incurrence and the use of proceeds thereof
does not exceed 4.00:1.00 and (z) Refinancing Equivalent Debt in respect of
Indebtedness incurred pursuant to clause (x) or (y) hereof and (ii) the amount
of obligations in respect of any Secured Hedge Agreement and any Secured Cash
Management Agreement (in each case, as defined in the Term Facility Credit
Agreement) at any time outstanding and not incurred in violation of
Section 9.3(f) and, in respect of clauses (i) and (ii), any Permitted
Refinancing thereof;

 

150

--------------------------------------------------------------------------------


 

(s)                                   [reserved];

 

(t)                                    Permitted Ratio Debt and any Permitted
Refinancing thereof;

 

(u)                                 Indebtedness in an aggregate amount not to
exceed $50,000,000 at any time outstanding incurred by a Securitization
Subsidiary in a Qualified Securitization Financing that is not recourse (except
for Standard Securitization Undertakings) to the Borrower or any of the
Restricted Subsidiaries;

 

(v)                                 Indebtedness in respect of letters of credit
issued for the account of any of the Subsidiaries of Holdings to finance the
purchase of Inventory so long as (x) such Indebtedness is unsecured and (y) the
aggregate principal amount of such Indebtedness does not exceed the greater of
$25,000,000 and 10% of Adjusted EBITDA at any time;

 

(w)                               [reserved];

 

(x)                                 Indebtedness of the Borrower or any
Restricted Subsidiary (and any Permitted Refinancing thereof) in an aggregate
principal amount not to exceed the amount of the net cash proceeds received by
the Borrower since the Effective Date from the issuance or sale of Equity
Interests of the Borrower or cash contributed to the capital of the Borrower (in
each case, other than any Cure Amount or proceeds of Disqualified Equity
Interests or sales of Equity Interests to the Borrower or any of its
Subsidiaries) to the extent such net cash proceeds have not been applied
pursuant to such clauses to make Restricted Payments pursuant to Section 9.6 or
to prepay, redeem, purchase, defease or satisfy Indebtedness pursuant to
Section 9.12, so long as (i) such Indebtedness is incurred within one year
following the receipt by the Borrower of such net cash proceeds and (ii) such
Indebtedness is designated as “Contribution Indebtedness” on the date incurred;

 

(y)                                 Indebtedness of Non-Loan Parties in an
aggregate principal amount not to exceed at any time outstanding the greater of
$20,000,000 and 7.5% of Adjusted EBITDA (provided that in no event shall the
aggregate amount of Indebtedness incurred by Non-Loan Parties under this clause
(y), together with all Indebtedness of Non-Loan Parties incurred under clauses
(g), (n) and (t) of this Section 9.3, exceed at any time outstanding the greater
of $25,000,000 and 10% of Adjusted EBITDA), in each case determined at the date
of incurrence or issuance;

 

(z)                                  without duplication of, or aggregation
with, any Indebtedness incurred under any other clause of this Section 9.3, the
Borrower and its Restricted Subsidiaries may incur non-amortizing unsecured
Indebtedness having a maturity date that is later than 91-days after the
Scheduled Termination Date as long as the Payment Conditions are satisfied after
giving effect thereto; and

 

(aa)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (z) above.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness

 

151

--------------------------------------------------------------------------------


 

denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 9.3.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

Notwithstanding anything to the contrary contained in this
Agreement, Indebtedness incurred pursuant to the Term Facility (and any
Permitted Refinancing thereof) may only be incurred pursuant to Section 9.3(r).

 

SECTION 9.4                                             Fundamental Changes. 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                                 Holdings or any Restricted Subsidiary may
merge or consolidate with the Borrower (including a merger, the purpose of which
is to reorganize the Borrower into a new jurisdiction); provided that (x) the
Borrower shall be the continuing or surviving Person, (y) such merger or
consolidation does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia and
(z) in the case of a merger or consolidation of Holdings with and into the
Borrower, Holdings shall not be an obligor in respect of any Qualified Holding
Company Debt or other Indebtedness that is not permitted to be Indebtedness of
the Borrower under this Agreement, shall have no direct Subsidiaries at the time
of such merger or consolidation other than the Borrower and, after giving effect
to such merger or consolidation, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge or consolidate with or into any other Restricted Subsidiary
of the Borrower that is not a

 

152

--------------------------------------------------------------------------------


 

Loan Party, (ii) any Restricted Subsidiary may merge or consolidate with or into
any other Restricted Subsidiary of the Borrower that is a Loan Party, (iii) any
merger the sole purpose of which is to reincorporate or reorganize a Loan Party
in another jurisdiction in the United States shall be permitted and (iv) any
Restricted Subsidiary may liquidate or dissolve or change its legal form if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders; provided, in the case of any change in legal
form, the Borrower will remain the Borrower and a Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be a Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary which is not a Loan Party in accordance with Section 9.2
(other than clause (e) thereof);

 

(d)                                 so long as no Default exists or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Borrower”), (A) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof or the District of Columbia, (B) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

 

(e)                                  [reserved];

 

(f)                                   so long as no Event of Default exists or
would result therefrom (in the case of a merger, amalgamation or consolidation
involving a Loan Party), any Restricted

 

153

--------------------------------------------------------------------------------


 

Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 9.2 (other than Section 9.2(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Sections 8.11, 8.12 and
8.13;

 

(g)                                  the Acquisition may be consummated; and

 

(h)                                 so long as no Event of Default exists or
would result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 9.5 (other than Section 9.5(e)).

 

SECTION 9.5                                             Dispositions.  Make any
Disposition, except:

 

(a)                                 (w) Dispositions of obsolete, worn out, used
or surplus property, whether now owned or hereafter acquired, in the ordinary
course of business, (x) Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries and
(y) Dispositions to landlords of improvements made to leased real property
pursuant to customary terms of leases entered into in the ordinary course of
business;

 

(b)                                 Dispositions of inventory and goods held for
sale in the Ordinary Course of Business and immaterial assets in the Ordinary
Course of Business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided that to the
extent the property being transferred constitutes Term Priority Collateral, such
replacement property shall constitute Term Priority Collateral;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 9.2 (other than Section 9.2(e));

 

(e)                                  Dispositions permitted by Sections 9.2
(other than Section 9.2(e)), 9.4 (other than Section 9.4(h)) and 9.6 (other
Section 9.6(d)) and Liens permitted by Section 9.1 (other than
Section 9.1(m)(ii));

 

(f)                                   Dispositions of property (other than
Current Asset Collateral) pursuant to Sale-Leasebacks;

 

(g)                                  Dispositions of Cash Equivalents;

 

(h)                                 (i) leases, subleases, licenses,
cross-licenses or sublicenses (including the provision of software under an open
source license), in each case in the Ordinary Course of Business and which do
not materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole and (ii) Dispositions of intellectual property
that are not material to the business of the Borrower or any Restricted
Subsidiary;

 

154

--------------------------------------------------------------------------------


 

(i)                                     Dispositions of property (other than
Current Asset Collateral) subject to Casualty Events (as such term is defined in
the Term Facility Credit Agreement);

 

(j)                                    Dispositions of property not otherwise
permitted under this Section 9.5; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist would result from such Disposition, (ii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $20,000,000, the
Borrower or any of the Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than Liens permitted by
Section 9.1); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that (I) are
assumed by the transferee with respect to the applicable Disposition, or
(II) are otherwise cancelled or terminated in connection with the transaction
and such transferee (other than intercompany debt owed to the Borrower or its
Restricted Subsidiaries) and, in each case, for which the Borrower and all of
the Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes or other obligations or assets
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash received) within one hundred
and eighty (180) days following the closing of the applicable Disposition and
(C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value as determined by the Borrower
in good faith, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of the greater of $50,000,000 and 20% of Adjusted EBITDA at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash and (iii) Excess Availability is not less than zero after
giving effect to such Disposition;

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements, provided that no disposition of
Eligible Accounts shall be permitted pursuant to this clause (k) unless the
Borrower shall have (i) delivered to the Administrative Agent written notice of
such disposition in reasonable detail and (ii) if requested by the
Administrative Agent, delivered to the Administrative Agent an updated Borrowing
Base Certificate;

 

(l)                                     Dispositions or discounts without
recourse of accounts receivable in connection with the collection or compromise
thereof;

 

(m)                             any issuance or sale of Equity Interests in, or
sale of Indebtedness or other securities of, an Unrestricted Subsidiary;

 

155

--------------------------------------------------------------------------------


 

(n)                                 to the extent allowable under Section 1031
of the Code (or comparable or successor provision), any exchange of like
property (excluding any boot thereon permitted by such provision) for use in any
business conducted by the Borrower or any of its Restricted Subsidiaries that is
not in contravention of Section 9.7; provided that to the extent the property
being transferred constitutes Current Asset Collateral, such replacement
property shall constitute Current Asset Collateral;  provided further that
(x) such Disposition shall not be permitted, if at the time of or as a result of
such Disposition, a Cash Dominion Period shall exist or would exist after the
passage of the five (5) consecutive Business Days immediately succeeding such
Disposition and (y) if the aggregate fair market value of the property subject
to any such Disposition exceeds the greater of $10,000,000 and 7.5% of Adjusted
EBITDA, the Borrower shall promptly deliver to the Administrative Agent an
updated Borrowing Base Certificate giving Pro Forma Effect to such Disposition
and shall permit the Administrative Agent to conduct a field exam and inventory
appraisal (each at the Borrower’s sole cost and expense);

 

(o)                                 the unwinding of any Swap Contract;

 

(p)                                 sales or other dispositions by the Borrower
or any Restricted Subsidiary of assets in connection with the closing or sale of
a Store (including a factory Store) in the Ordinary Course of Business of the
Borrower and its Subsidiaries, which consist of leasehold interests in the
premises of such Store, the equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such Store; provided that as to each and all such sales and closings, (A) no
Event of Default shall result therefrom and (B) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction;

 

(q)                                 bulk sales or other Dispositions of the
inventory of a Loan Party not in the Ordinary Course of Business in connection
with Store closings, at arm’s length; provided that such store closures and
related Inventory dispositions shall not exceed in any transaction or series of
related transactions, ten percent (10%) of the number of the Loan Parties’
stores as of the date of such bulk sale or other Disposition, unless the
Borrower shall have delivered to the Administrative Agent an updated Borrowing
Base Certificate; provided further that when such store closures first exceed
fifteen percent (15%) in the aggregate during any twelve-month period of the
number of the Loan Parties’ stores in existence at the beginning of such period
(net of new store openings), the Borrower (x) shall have delivered immediately
prior to such event written notice of such Disposition in reasonable detail and
(y) if requested by the Administrative Agent, shall permit an updated Inventory
appraisal in form and detail and from an appraiser reasonably satisfactory to
the Administrative Agent; provided further that all Net Cash Proceeds received
in connection therewith are applied to the Obligations if then required in
accordance with Section 2.9 hereof;

 

(r)                                    any Disposition of Securitization Assets
to a Securitization Subsidiary;

 

(s)                                   the lapse or abandonment in the Ordinary
Course of Business of any registrations or applications for registration of any
immaterial IP Rights;

 

156

--------------------------------------------------------------------------------


 

(t)                                    Dispositions of non-core assets acquired
in connection with Permitted Acquisitions taking place following the Effective
Date; provided, that the Payment Conditions are satisfied after giving effect
thereto;

 

(u)                                 any swap of assets in exchange for services
or other assets in the ordinary course of business of comparable or greater
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

 

(v)                                 Dispositions by any Loan Party to any wholly
owned Restricted Subsidiary of the type described in clauses (b), (c) and (d) of
the definition of “Excluded Subsidiary” to the extent consisting of
contributions or other Dispositions of Equity Interests in other Subsidiaries of
the type described in clauses (b), (c) and (d) of the definition of “Excluded
Subsidiary” to such wholly owned Restricted Subsidiary; and

 

(w)                               Dispositions in the aggregate pursuant to this
clause (w) not to exceed the greater of $10,000,000 and 5% of Adjusted EBITDA as
determined at the time of such Disposition; provided that in the case of a
Disposition of Current Asset Collateral pursuant to this clause (w), Excess
Availability is not less than zero after giving effect to such Disposition.

 

provided that any Disposition of any property pursuant to this Section 9.5
(except pursuant to Sections 9.5 (a), (d), (e), (h), (i), (k), (l), (o), (s) and
(v) and except for Dispositions from the Borrower or a Restricted Subsidiary
that is a Loan Party to the Borrower or a Restricted Subsidiary that is a Loan
Party), shall be for no less than the fair market value of such property at the
time of such Disposition as determined by the Borrower in good faith.  To the
extent any Collateral is Disposed of as expressly permitted by this Section 9.5
to any Person other than Holdings, the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. If any Current Asset
Collateral the fair market value of which is in excess of the greater of
$10,000,000 and 7.5% of Adjusted EBITDA is Disposed of outside the Ordinary
Course of Business or, if, at the time of or as a result of such Disposition, a
Cash Dominion Period shall exist, the Borrower shall promptly deliver to the
Administrative Agent an updated Borrowing Base Certificate giving Pro Forma
Effect to such Disposition; provided that nothing herein shall be deemed to
permit any Disposition that is not otherwise permitted under Section 9.5 or
waive any other requirement in respect of the Current Asset Collateral or the
Borrowing Base.

 

SECTION 9.6                                             Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to its other Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any of its other Restricted Subsidiaries and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

 

157

--------------------------------------------------------------------------------


 

(b)                                 the Borrower and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 9.3) of such Person;

 

(c)                                  Restricted Payments made (i) to consummate
the Transaction, (ii) in respect of working capital adjustments or purchase
price adjustments pursuant to the Purchase Agreement and (iii) in order to
satisfy indemnity and other similar obligations under the Purchase Agreement;

 

(d)                                 to the extent constituting Restricted
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 9.2
(other than Section 9.2(e)), 9.4 (other than a merger or consolidation of
Holdings and the Borrower) or 9.8 (other than Sections 9.8(a) or (i));

 

(e)                                  repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon exercise of stock options or warrants or the settlement or vesting of other
equity-based awards if such Equity Interests represent a portion of the exercise
price of, or tax withholdings with respect to, such options or warrants or other
equity-based awards;

 

(f)                                   the Borrower and each Restricted
Subsidiary may (i) pay (or make Restricted Payments to allow Holdings or any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests or settlement of
equity-based awards of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) (or of any such direct or indirect
parent thereof) held by any future, present or former employee, manager,
director, consultant or distributor (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of such Restricted Subsidiary (or the Borrower or any other direct or
indirect parent thereof) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow Holdings or any direct or
indirect parent of Holdings to pay principal or interest on promissory notes
that were issued to any future, present or former employee, officer, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of such
Restricted Subsidiary (or the Borrower or any other direct or indirect parent
thereof) in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests or equity-based
awards held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee, manager or director equity plan, employee, manager or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, consultant or distributor of the Borrower (or any direct or
indirect parent of the Borrower) or any of its Subsidiaries in an aggregate
amount after the Effective Date together with the aggregate amount of loans and
advances to Holdings (or any direct or indirect parent thereof)  made pursuant
to Section 9.2(m) in lieu of Restricted Payments permitted by this clause
(f) not to exceed $15,000,000 in any calendar year with unused amounts in any
calendar year being carried over to succeeding calendar years; provided that
such amount in any calendar year may be increased by an amount not to exceed the
cash proceeds of key man life insurance policies received by the Borrower or

 

158

--------------------------------------------------------------------------------


 

its Restricted Subsidiaries after the Effective Date; and provided further that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

(g)                                  the Borrower may make Restricted Payments
to Holdings or to any direct or indirect parent of Holdings:

 

(A)                               the proceeds of which will be used to pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
the tax liability to each foreign, federal, state or local jurisdiction in
respect of which a consolidated, combined, unitary or affiliated return is filed
by Holdings (or such direct or indirect parent) that includes the Borrower
and/or any of its Subsidiaries, to the extent such tax liability does not exceed
the lesser of (A) the taxes that would have been payable by the Borrower and/or
its Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Borrower and/or the Borrower’s Subsidiaries as a stand-alone
group), reduced by any such taxes paid or to be paid directly by the Borrower or
its Subsidiaries;

 

(B)                               the proceeds of which shall be used to pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
its operating costs and expenses incurred in the Ordinary Course of Business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the Ordinary Course of Business, attributable to
the ownership or operations of the Borrower and its Subsidiaries;

 

(C)                               the proceeds of which shall be used to pay (or
make Restricted Payments to allow any direct or indirect parent thereof which
does not own other Subsidiaries besides Holdings, its Subsidiaries and the
direct or indirect parents of Holdings to pay) (A) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of such direct or
indirect parents’) corporate existence or (B) costs and expenses incurred by it
or any of its direct or indirect parents in connection with such entity being a
public company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;

 

(D)                               to finance any Investment permitted to be made
pursuant to Section 9.2; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
and the Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 9.4) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 8.11 and 9.2;

 

159

--------------------------------------------------------------------------------


 

(E)                                the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) costs, fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement; and

 

(F)                                 the proceeds of which (A) shall be used to
pay salary, commissions, bonus and other benefits payable to and indemnities
provided on behalf of officers, employees, directors and members of management
of Holdings or any direct or indirect parent company of Holdings and any
payroll, social security or similar taxes hereof to the extent such salaries,
commissions, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries or (B) shall be used
to make payments permitted under Sections 9.8(g) and (i) (but only to the extent
such payments have not been and are not expected to be made by the Borrower or a
Restricted Subsidiary);

 

(h)                                 the Borrower or any of the Restricted
Subsidiaries may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition;

 

(i)                                     [reserved];

 

(j)                                    repurchases of Equity Interests
(i) deemed to occur on the exercise of options by the delivery of Equity
Interests in satisfaction of the exercise price of such options or (ii) in
consideration of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), including deemed repurchases in connection with the
exercise of stock options;

 

(k)                                 the proceeds of which shall be used to pay
customary “AHYDO catch-up payments”;

 

(l)                                     the proceeds of which shall be used by
Holdings to pay (or to make Restricted Payments to allow any direct or indirect
parent thereof to pay) (A) fees and expenses (other than to Affiliates) related
to any unsuccessful equity or debt offering by Holdings (or any direct or
indirect parent thereof) that is directly attributable to the operations of the
Borrower and its Restricted Subsidiaries and (B) expenses and indemnities of the
trustee with respect to any debt offering by Holdings (or any direct or indirect
parent thereof);

 

(m)                             in addition to the foregoing Restricted
Payments, the Borrower may make Restricted Payments in an aggregate amount,
together with the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 9.12(a)(i)(D), not to exceed the greater of $15,000,000 and 7.5% of
Adjusted EBITDA, in each case determined at the time of such Restricted Payment;
and

 

(n)                                 without duplication of, or aggregation with,
any Restricted Payments made under any other clause of this Section 9.9, the
Borrower and its Restricted Subsidiaries may make additional Restricted Payments
as long as the RP Conditions are satisfied after giving effect thereto.

 

160

--------------------------------------------------------------------------------


 

SECTION 9.7                                             Change in Nature of
Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Effective Date or any business or any other activities reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

 

SECTION 9.8                                             Transactions with
Affiliates.

 

Enter into any transaction of any kind with any Affiliate (other than Holdings)
of the Borrower involving aggregate payments or consideration in excess of
$2,500,000 for any individual transaction or series of related transactions,
whether or not in the Ordinary Course of Business, other than:

 

(a)                                 transactions between or among the Borrower
or any of the Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction,

 

(b)                                 transactions on terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate,

 

(c)                                  the Transaction and the payment of fees and
expenses (including the Transaction Expenses) related to the Transaction,

 

(d)                                 the issuance of Equity Interests or
equity-based awards of Holdings or any direct or indirect parent thereof to any
officer, director, employee or consultant of the Borrower or any of its
Subsidiaries or any direct or indirect parent of Holdings in connection with the
Transaction,

 

(e)                                  employment and severance arrangements
between Holdings, the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the Ordinary Course of Business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements,

 

(f)                                   the non-exclusive licensing of trademarks,
copyrights or other IP Rights in the Ordinary Course of Business to permit the
commercial exploitation of IP Rights between or among Affiliates and
Subsidiaries of Holdings or the Borrower,

 

(g)                                  (i) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings and the Restricted Subsidiaries or
any direct or indirect parent of Holdings in the Ordinary Course of Business to
the extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries and (ii) the payments contemplated under clause (o) of
the definition of “Consolidated Net Income”,

 

161

--------------------------------------------------------------------------------


 

(h)                                 any agreement, instrument or arrangement as
in effect as of the Effective Date and set forth on Schedule 9.8, or any
amendment thereto (so long as any such amendment is not adverse to the Lenders
in any material respect as compared to the applicable agreement as in effect on
the Effective Date),

 

(i)                                     Restricted Payments permitted under
Section 9.6,

 

(j)                                    payments by the Borrower and any of the
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the Board of
Directors or a majority of the disinterested members of the Board of Directors
of Holdings in good faith,

 

(k)                                 transactions in which the Borrower or any of
the Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this
Section 9.8,

 

(l)                                     the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof to
the extent otherwise permitted by this Agreement and to the extent such issuance
or transfer would not give rise to a Change of Control,

 

(m)                             investments by the Sponsor in securities of
Holdings, the Borrower or any of the Restricted Subsidiaries so long as (A) the
investment is being offered generally to other investors on the same or more
favorable terms and (B) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities,

 

(n)                                 payments to or from, and transactions with,
Joint Ventures (to the extent any such Joint Venture is only an Affiliate as a
result of Investments by Holdings, the Borrower and the Restricted Subsidiaries
in such Joint Venture) in the Ordinary Course of Business to the extent
otherwise permitted under Section 9.2,

 

(o)                                 any Disposition of Securitization Assets or
related assets in connection with any Qualified Securitization Financing, and

 

(p)                                 the payment of any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing.

 

SECTION 9.9                                             Burdensome Agreements. 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits,

 

162

--------------------------------------------------------------------------------


 

restricts, imposes any condition on or limits the ability of (a) any Restricted
Subsidiary that is not a Loan Party to make Restricted Payments to (directly or
indirectly) or to make or repay loans or advances to any Loan Party or to
Guarantee the Obligations of any Loan Party under the Loan Documents or (b) any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Obligations under the
Loan Documents; provided that the foregoing clauses (a) and (b) shall not apply
to Contractual Obligations that:

 

(i)                                     (x) exist on the date hereof and (to the
extent not otherwise permitted by this Section 9.9) are listed on Schedule 9.9
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

 

(ii)                                  are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary,

 

(iii)                               represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 9.3,

 

(iv)                              are customary restrictions that arise in
connection with (x) any Lien permitted by Sections 9.1(a),(l), (m), (s), (t)(i),
(t)(ii), (u), (y) and (ee) and relate to the property subject to such Lien or
(y) any Disposition permitted by Section 9.5 applicable pending such Disposition
solely to the assets subject to such Disposition,

 

(v)                                 are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 9.2 and applicable solely to such joint venture,

 

(vi)                              are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 9.3 but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof and, in
the case of the Term Facility, Incremental Equivalent Debt and Refinancing
Equivalent Debt, permit the Liens securing the Obligations without restriction
(subject to the ABL Intercreditor Agreement),

 

(vii)                           are customary restrictions on leases, subleases,
licenses, cross-licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the property interest,
rights or the assets subject thereto,

 

(viii)                        comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Sections 9.3(e), (g),
(h), (o)(i), (r), (t), (w) and (z) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness,

 

163

--------------------------------------------------------------------------------


 

(ix)                              are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary,

 

(x)                                 are customary provisions restricting
assignment of any agreement entered into in the Ordinary Course of Business,

 

(xi)                              are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business,

 

(xii)                           are customary restrictions contained in the Term
Facility Credit Agreement, the Term Facility Documentation and any Permitted
Refinancing thereof,

 

(xiii)                        arise in connection with cash or other deposits
permitted under Section 9.1 or Section 9.2, or

 

(xiv)                       comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Effective Date and permitted
under Section 9.3 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder.

 

SECTION 9.10                                      [Reserved].

 

SECTION 9.11                                      Accounting Changes.

 

Make any change in Fiscal Year; provided, however, that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its Fiscal
Year to any other Fiscal Year reasonably acceptable to the Administrative Agent,
in which case Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in Fiscal Year.

 

SECTION 9.12                                      Prepayments, Etc. of
Indebtedness.

 

(a)                                 (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any Indebtedness that is subordinated
in right of payment to the Obligations expressly by its terms (other than
Indebtedness among the Borrower and its Restricted Subsidiaries) (collectively,
“Junior Financing”), except (A) the refinancing thereof with the Net Cash
Proceeds of, or in exchange for, any Permitted Refinancing, to the extent not
required to prepay any Loans pursuant to the Term Facility Credit Agreement,
(B) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (C) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary owed to Holdings, the Borrower or a Restricted Subsidiary or the
prepayment of any other Junior Financing with the proceeds of any other Junior
Financing otherwise permitted by Section 9.3,

 

164

--------------------------------------------------------------------------------


 

(D) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of Restricted Payments made pursuant
to Section 9.6(m), not to exceed the greater of $15,000,000 and 7.5% of Adjusted
EBITDA, in each case determined at the time of such payment or (E) without
duplication of, or aggregation with, any prepayments, redemptions, purchases,
defeasances or other satisfactions prior to the schedule maturity thereof made
under any other clause of this Section 9.12, the Borrower and its Restricted
Subsidiaries may prepay, redeem, purchase, defease or otherwise satisfy any
Junior Financing prior to the schedule maturity thereof as long as the Payment
Conditions are satisfied after giving effect thereto or (ii) make any payment in
violation of any subordination terms of any Junior Financing Documentation.

 

(b)                                 Amend, modify or change in any manner
materially adverse to the interests of the Lenders, as reasonably determined in
good faith by the Borrower, any term or condition of any Junior Financing
Documentation in respect of any Indebtedness having an aggregate outstanding
principal amount in excess of the Threshold Amount (other than as a result of a
Permitted Refinancing thereof) without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

SECTION 9.13                                      Holdings.  In the case of
Holdings, conduct, transact or otherwise engage in any business or operations
other than the following (and any activities incidental thereto):  (i) its
direct ownership of the Equity Interests of the Borrower and its indirect
ownership of the Equity Interests of the Subsidiaries of the Borrower and
activities incidental thereto, including payment of dividends and other amounts
in respect of its Equity Interests, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, the Term Facility, any Qualified Holding Company Debt, any Permitted
Ratio Debt, any Incremental Equivalent Debt, any Refinancing Equivalent Debt or
the Purchase Agreement and the other agreements contemplated by the Purchase
Agreement, (iv) any public offering of its common stock or any other issuance of
its Equity Interests or any transaction permitted under Section 9.4,
(v) financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries in each case
solely to the extent permitted hereunder, (vi) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and the Borrower, (vii) holding any cash or property received in
connection with Restricted Payments made by the Borrower in accordance with
Section 9.6 pending application thereof by Holdings, (viii) providing
indemnification to officers and directors and (ix) activities incidental to the
businesses or activities described in clauses (i) to (viii) of this
Section 9.13.

 

165

--------------------------------------------------------------------------------


 

ARTICLE X

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 10.1                                      Events of Default.

 

Each of the events referred to in clauses (a) through (l) of this Section 10.1
shall constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

 

(b)                                 Specific Covenants.

 

(i)                                     The Borrower, any Restricted Subsidiary
or, in the case of Section 9.13, Holdings, fails to perform or observe any term,
covenant or agreement contained in (A) Article VI; provided, that, any failure
to comply with Article VI shall be subject to cure to the extent provided in
Section 10.4, (B) Section 7.3(a), (C) Section 8.1(a) (solely with respect to the
Borrower) or (D) Article IX;

 

(ii)                                  during the continuation of any Cash
Dominion Period the Borrower or any other Loan Party fails to perform or observe
(or to cause to be performed or observed) any covenant or agreement contained in
Section 8.12; or

 

(iii)                               the Borrower or any other Loan Party fails
to perform or observe (or to cause to be performed or observed) any covenant or
agreement contained in Section 7.4(a) or Section 7.4(b), as applicable, and in
either case such failure continues for five (5) Business Days after receipt by
the Borrower of written notice thereof from the Administrative Agent; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 10.1(a) or (b) above and, for the purpose of clarity, including any
failure to perform or observe any covenant or agreement contained
in Section 8.12 other than during the continuation of any Cash Dominion Period)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
in any material respect (or, with respect to any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language, in any respect (after giving effect to any qualification therein))
when made or deemed made; or

 

166

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount
(individually or in the aggregate with all other Indebtedness as to which such a
failure shall exist) of not less than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
other default thereunder by any Loan Party), the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Aggregate Commitments or acceleration of the Loans pursuant
to Section 10.2; provided that no such event under the Term Facility (other than
a payment default or any default relating to insolvency or any proceeding under
any Debtor Relief Law) shall constitute an Event of Default under this
Section 8.1(e) until the earliest to occur of (x) the date that is forty five
(45) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the Term Facility and (z) the exercise of any remedies by the
Term Facility Administrative Agent or collateral agent or any lenders under the
Term Facility in respect of any Collateral; or

 

(f)                                   Insolvency Proceedings, Etc. Holdings, the
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party

 

167

--------------------------------------------------------------------------------


 

insurance as to which the insurer has been notified of such judgment or order
and has not denied or failed to acknowledge coverage thereof) and such judgment
or order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of sixty (60) consecutive days; or

 

(h)                                 ERISA.  (i)  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or their
respective ERISA Affiliates under Title IV of ERISA in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect or (ii) any
Loan Party or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 9.4
or 9.5) or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(j)                                    Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.1 or 8.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 9.4 or 9.5) cease to create, or any
Lien purported to be created by any Collateral Document shall be asserted in
writing by any Loan Party not to be, a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 9.1, (x) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or the loss of such perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file UCC continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or

 

(k)                                 Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount or (ii) the

 

168

--------------------------------------------------------------------------------


 

subordination provisions set forth in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount shall, in whole or in part, cease to be effective or cease to
be legally valid, binding and enforceable against the holders of any such Junior
Financing, if applicable; or

 

(l)                                     Change of Control.  There occurs any
Change of Control.

 

SECTION 10.2                                      Remedies upon Event of
Default.

 

(a)                                 If any Event of Default occurs and is
continuing, the Administrative Agent may with the consent of, and shall at the
request of, the Requisite Lenders take any or all of the following actions:

 

(i)                                     declare Revolving Credit Commitments of
each Lender and any obligation of the Issuers to make L/C Credit Extensions to
be terminated, whereupon such Revolving Credit Commitments and obligation shall
be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(iii)                               require that the Borrower Cash Collateralize
the Letter of Credit Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(iv)                              exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Revolving Credit Commitments of each Lender and any obligation of
the Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the Letter of Credit
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

(b)                                 Without limitation of the rights of the
Agents or Secured Parties under Section 8.12 and the definition of Qualified
Cash, the Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that during the continuance of an Event of Default, and
notwithstanding Section 2.13(f) above, the Administrative Agent may in its sole
discretion, and, upon either (A) the written direction of the Requisite Lenders
or (B)

 

169

--------------------------------------------------------------------------------


 

the acceleration of the Obligations pursuant to Section 10.2(a), deliver a
notice to each Approved Account Bank instructing them to cease complying with
any instructions from any Loan Party and to transfer all funds therein to the
Administrative Agent and the Administrative Agent shall apply all payments in
respect of any Obligations and all funds on deposit in the Concentration Account
and all other proceeds of Collateral in the order specified in Section 10.3
hereof.

 

(c)                                  Notwithstanding anything to the contrary,
if the only Events of Default then having occurred and continuing are the
failure to comply with Section 6.1 with respect to the Test Period most recently
ended, then the Administrative Agent may not take any of the actions set forth
in subclauses (i), (ii), (iii) and (iv) of Section 10.2(a) during the period
commencing on the date that the Administrative Agent receives a Notice of Intent
to Cure and ending on the Cure Expiration Date with respect thereto in
accordance with and to the extent permitted by Section 10.4.

 

SECTION 10.3                                      Application of Funds.  Except
as may be otherwise provided in any applicable Incremental Amendment with
respect to Obligations under the applicable Revolving Commitment Increase (which
shall not be more favorable to the holders of such Revolving Commitments than
the allocations described below), after the exercise of remedies provided for in
Section 10.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 10.2), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, ratably, pay any fees, indemnities, or expense reimbursements then due to
the Administrative Agent or any Issuer from the Borrower (other than in
connection with Cash Management Obligations or Obligations in respect of Secured
Hedge Agreements);

 

Second, ratably, to pay any fees or expense reimbursements then due to the
Revolving Credit Lenders from the Borrower (other than in connection with Cash
Management Obligations or Obligations in respect of Secured Hedge Agreements);

 

Third, to pay interest due and payable in respect of any Loans (including any
Swing Loans) and any Protective Advances, ratably;

 

Fourth, to pay the principal of the Protective Advances;

 

Fifth, to pay the principal of Swing Loans;

 

Sixth, to pay principal on the Loans (other than the Protective Advances) and
unreimbursed Letter of Credit Borrowings, and to pay any amounts owing with
respect to Obligations in respect of Secured Hedge Agreements (other than any
Specified Secured Hedge Obligations) to the extent of Availability Reserves
established for any such Secured Hedge Agreements prior to payment under this
Section 10.3, ratably;

 

Seventh, to pay an amount to the Administrative Agent equal to 101% of the
Letter of Credit Obligations on such date, to be held in the Concentration
Account as cash collateral for such Obligations;

 

170

--------------------------------------------------------------------------------


 

Eighth, to pay any amounts owing with respect to Cash Management Obligations and
unpaid Obligations under Secured Hedge Agreements, ratably;

 

Ninth, to pay any amounts owing with respect to any Specified Secured Hedge
Obligations, ratably;

 

Tenth, to the payment of any other Obligation due to the Administrative Agent or
any Lender by the Borrower;

 

Eleventh, as provided for under the ABL Intercreditor Agreement; and

 

Twelfth, after all of the Obligations have been paid in full, to the Borrower or
as the Borrower shall direct or as otherwise required by Law.

 

Subject to Sections 2.4, 2.16, 8.12 and 10.5, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Seventh
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations remain outstanding, to the Borrower.

 

Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any
specific level of the waterfall in clauses First through Eleventh above, the
available funds being applied with respect to any such Secured Obligation
(unless otherwise specified in such clause) shall be allocated to the payment of
such Secured Obligation ratably, based on the proportion of the Administrative
Agent’s and each Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses.  The order of priority set forth
in clauses First through Ninth above may at any time and from time to time be
changed by the agreement of all Lenders without necessity of notice to or
consent of or approval by the Borrower, any Secured Party that is not a Lender
or Issuer or by any other Person that is not a Lender or Issuer.  The order of
priority set forth in clauses First through Tenth above may be changed only with
the prior written consent of the Administrative Agent in addition to that of all
Lenders.

 

SECTION 10.4                                      Company’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 10.1, in the event of any Event of Default under any
covenant set forth in Article VI and until the expiration of the tenth (10th)
Business Day after the date on which the Fixed Charge Coverage Ratio calculation
would be required to be delivered pursuant to Section 6.1 or
Section 7.2(a) (such date, the “Cure Expiration Date”), following delivery of a
Notice of Intent to Cure in accordance herewith, the Borrower may designate any
portion of the Net Cash Proceeds of any issuance of common Equity Interests of
the Borrower or any cash capital contribution to the common equity of the
Borrower that is made or contributed after the end of the most recently ended
Fiscal Quarter for which the Fixed Charge Coverage Ratio calculation would be
required to be delivered pursuant to Section 6.1 or Section 7.2(a) and before
the Cure Expiration Date as an increase to Consolidated EBITDA with respect to
such applicable quarter; provided that all such Net Cash Proceeds to be so
designated (i) are actually received by the Borrower as cash common

 

171

--------------------------------------------------------------------------------


 

equity (including through capital contribution of such Net Cash Proceeds to the
Borrower) that is contributed after the end of the most recently ended Fiscal
Quarter for which the Fixed Charge Coverage Ratio calculation would be required
to be delivered pursuant to Section 6.1 or Section 7.2(a) and before the Cure
Expiration Date and (ii) the aggregate amount of such Net Cash Proceeds or cash
capital contribution that are so designated shall not exceed 100% of the
aggregate amount necessary to cure such Event of Default under Article VI for
any applicable period.

 

(b)                                 Upon receipt by the Borrower of any such
designated Net Cash Proceeds or cash capital contribution (the “Cure Amount”) in
accordance with this Section 10.4, Consolidated EBITDA for any period of
calculation which includes the last Fiscal Quarter of the Test Period ending
immediately prior to the date on which such Cure Amount was received shall be
increased, solely for the purpose of calculating any financial ratio set forth
in Article VI, by an amount equal to the Cure Amount.  The resulting increase to
Consolidated EBITDA and any reduction in Indebtedness, if applicable, from
designation of a Cure Amount shall not result in any adjustment to Consolidated
EBITDA or any other financial definition for any purpose under this Agreement
other than for purposes of calculating the financial ratio set forth in
Article VI and for additional clarification shall not adjust the calculation of
Consolidated EBITDA for purposes of determining the Total Net Leverage Ratio or
Fixed Charge Coverage Ratio (other than for purposes of actual compliance with
Article VI as of the end of any applicable Test Period).

 

(c)                                  If, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of Article VI, the Borrower shall be deemed to have satisfied the requirements
of Article VI as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable existing breach or default of Article VI shall be deemed cured for
this purpose of the Agreement.

 

(d)                                 In each period of four Fiscal Quarters,
there shall be at least two (2) Fiscal Quarters for which Consolidated EBITDA is
not increased by exercise of a cure pursuant to Section 10.4(a).  The Notice of
Intent to Cure shall be exercised no more than five times over the term of this
Agreement.  For the avoidance of doubt, after the delivery of a Notice of Intent
to Cure, no new Borrowings shall be permitted until such time as the Cure Amount
is received.

 

SECTION 10.5                                    Actions in Respect of Letters of
Credit; Cash Collateral.

 

(a)                                 At any time (i) upon the Revolving Credit
Termination Date, (ii) after the Revolving Credit Termination Date when the
aggregate funds on deposit in the Concentration Account to Cash Collateralize
Letter of Credit Obligations shall be less than 101% of the Letter of Credit
Obligations and (iii) as may be required by Section 2.9 or Section 2.16, the
Borrower shall pay to the Administrative Agent in Same Day Funds at the
Administrative Agent’s office referred to in Section 12.8, for deposit in the
Concentration Account, (x) in the case of clauses (i) and (ii) above, the amount
required to that, after such payment, the aggregate funds on deposit in the
Concentration Account counts equals or exceeds 101% of the sum of all
outstanding Letter of Credit Obligations and (y) in the case of
clause (iii) above, the amount required by Section 2.9.  The Administrative
Agent may, from time to time after funds are deposited in the Concentration
Account, apply funds then held in the Concentration Account to the payment of
any amounts, in

 

172

--------------------------------------------------------------------------------


 

accordance with Section 2.9 and Section 10.2(b), as shall have become or shall
become due and payable by the Borrower to the Issuers or Lenders in respect of
the Letter of Credit Obligations.  The Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations.

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 10.5 or Sections 2.4, 2.9, 2.12, 2.16 or 10.2 in respect of Letters
of Credit or Swing Loans shall be held and applied to the satisfaction of the
specific Letter of Credit Obligations, Swing Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(c)                                  Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender or, as
appropriate, its assignee following compliance with Section 12.2(b)(vi)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 10.5 may be otherwise applied in accordance with Section 10.3), and
(y) the Person providing Cash Collateral and the applicable Issuer or Swing Loan
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 11.1                                      Appointment and Authority of
the Administrative Agent.

 

(a)                                 Each of the Lenders and the Issuers hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article XI (other than Sections 11.6 and 11.11) are solely
for the benefit of the Administrative Agent, the

 

173

--------------------------------------------------------------------------------


 

Lenders and the Issuers, and the Borrower shall not have rights as a third party
beneficiary of any such provision.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a Lender and a potential Hedge Bank and/or Cash
Management Bank) and the Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Lender and such Issuer for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article XI and Article XII (including
Sections 11.3, 11.14, 12.3, 12.4 and 12.5, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the ABL Intercreditor Agreement), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

SECTION 11.2                                      Rights as a Lender.

 

Any Person serving as an Agent (including as Administrative Agent) hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.

 

174

--------------------------------------------------------------------------------


 

SECTION 11.3                                      Exculpatory Provisions. 
Neither the Administrative Agent nor any other Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent):

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuer.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital statement, warranty or representation made in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to

 

175

--------------------------------------------------------------------------------


 

confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof.

 

SECTION 11.4                                      Reliance by the Administrative
Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Other than in respect of any actions at the direction of the Borrower, the
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Requisite Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Requisite Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

 

SECTION 11.5                                      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Documents by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Agent-Related Persons of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and

 

176

--------------------------------------------------------------------------------


 

nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

 

SECTION 11.6                                      Resignation of Administrative
Agent or Collateral Agent.

 

(a)                                 The Administrative Agent or Collateral Agent
may resign upon ten (10) days’ notice of its resignation to the Lenders and the
Borrower; provided that if no successor agent is appointed in accordance with
the terms set forth below within such 10-day period, the Administrative Agent
and/or the Collateral Agent shall not be permitted to resign until the earlier
to occur of (x) the date of the appointment of the successor agent or (y) the
date that is twenty (20) days after the last day of such 10-day period. If the
Administrative Agent or Collateral Agent, as applicable, is subject to an
Agent-Related Distress Event, the Requisite Lenders or the Borrower may remove
the Administrative Agent or the Collateral Agent, as applicable, upon ten
(10) days’ notice. Upon the removal or receipt of any such notice of
resignation, the Requisite Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed if
such successor is a commercial bank with a combined capital and surplus of at
least $5,000,000,000 that is a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, and otherwise may be
withheld at the Borrower’s sole discretion), to appoint a successor, which shall
be a Lender or a bank with an office in the United States, or an Affiliate of
any such Lender or bank with an office in the United States.  If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within twenty (20) days after the last day of such
10-day period, then the retiring or removed Administrative Agent or Collateral
Agent, as applicable, may on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
or removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or Collateral Agent on behalf of the Lenders or the Issuers
under any of the Loan Documents, the retiring or removed Agent shall continue to
hold such collateral security until such time as a successor of such Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuer directly, until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided for above in this
Section 11.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Requisite
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent or Collateral Agent, as applicable, and the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties

 

177

--------------------------------------------------------------------------------


 

and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring or
removed Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 12.3, 12.4 and 12.5 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Agent was
acting as Administrative Agent or Collateral Agent, as applicable.

 

(b)                                 Any resignation by Barclays as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuer and Swing Loan Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer and Swing Loan Lender, (ii) the retiring
Issuer and Swing Loan Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by Barclays, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders; Disclosure of Information by Agents.

 

Each Lender and each Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender and each Issuer also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Agent-Related Persons and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial

 

178

--------------------------------------------------------------------------------


 

and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 11.8                                      No Other Duties; Other Agents,
Arrangers, Managers, Etc.

 

Barclays Bank PLC, J.P. Morgan Securities LLC, Bank of America, N.A. and UBS
Securities LLC are each hereby appointed a Joint Lead Arranger and Joint
Bookrunner hereunder, and each Lender hereby authorizes each of Barclays Bank
PLC, J.P. Morgan Securities LLC, Bank of America, N.A. and UBS Securities LLC to
act as a Joint Lead Arranger and Joint Bookrunner in accordance with the terms
hereof and the other Loan Documents.  KeyBank National Association, SunTrust
Robinson Humphrey, Inc., Amegy Bank National Association and Cadence Bank, N.A.
are each hereby appointed a Co-Manager hereunder, and each Lender hereby
authorizes each of KeyBank National Association, SunTrust Robinson
Humphrey, Inc., Amegy Bank National Association and Cadence Bank, N.A. to act as
a Co-Manager in accordance with the terms hereof and the other Loan Documents. 
Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Loan Documents, as applicable. 
Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Managers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder and such Persons shall have the
benefit of this Article XI.  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, Holdings, the Borrower or any
of their respective Subsidiaries.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.  Each of the Co-Managers, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates.  Subject to Section 11.6, each of the Co-Managers and any other
Agent may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to the Administrative Agent and Borrower.

 

SECTION 11.9                                           ABL Intercreditor
Agreement.  The Administrative Agent and the Collateral Agent are authorized to
enter into the ABL Intercreditor Agreement, and the parties hereto acknowledge
that the ABL Intercreditor Agreement is binding upon them.  Each Lender
(a) hereby consents to the subordination of the Liens on the Collateral other
than the Current Asset Collateral securing the Obligations on the terms set
forth in the ABL Intercreditor Agreement, (b) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the ABL Intercreditor
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof.  The foregoing provisions are intended as an inducement
to the Secured Parties to extend credit to the Borrower and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the ABL Intercreditor Agreement.

 

179

--------------------------------------------------------------------------------


 

SECTION 11.10                                    Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuers
and the Administrative Agent under Sections 2.12, 12.3  and 12.4) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
12.3 and 12.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
Issuer in any such proceeding.

 

SECTION 11.11                                    Collateral and Guaranty
Matters.

 

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the Issuers irrevocably authorizes the
Administrative Agent and the Collateral Agent, and each of the Administrative
Agent and the Collateral Agent agrees that it will:

 

(a)                                 automatically release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations and liabilities
under Secured Hedge Agreements, (y) Cash Management Obligations and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements reasonably satisfactory to the Administrative
Agent and each applicable Issuer shall have been

 

180

--------------------------------------------------------------------------------


 

made), (ii) at the time the property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person other than Holdings, the Borrower
or any of its Domestic Subsidiaries that are Guarantors, (iii) subject to
Section 12.1, if the release of such Lien is approved, authorized or ratified in
writing by the Requisite Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below or (v) if such property becomes
Excluded Assets;

 

(b)                                 release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 9.1(i);

 

(c)                                  release any Guarantor from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Term Facility, any Incremental
Equivalent Debt, Refinancing Equivalent Debt or any Junior Financing; and

 

(d)                                 if any Guarantor shall cease to be a
Material Subsidiary (as certified in writing by a Responsible Officer) or
becomes an Excluded Subsidiary, and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty and provides the Administrative Agent and the
Collateral Agent such certifications or documents as either such Agent shall
reasonably request, (i) release such Subsidiary from its obligations under the
Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; provided that no such release shall occur
if such Subsidiary continues to be a guarantor in respect of the Term Facility,
any Incremental Equivalent Debt, Refinancing Equivalent Debt or any Junior
Financing.

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 11.11. In each case as specified in this Section 11.11, the applicable
Agent will (and each Lender irrevocably authorizes the applicable Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 11.11.

 

SECTION 11.12                                    Appointment of Supplemental
Administrative Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in

 

181

--------------------------------------------------------------------------------


 

case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article XI
and of Sections 12.3 and 12.4 that refer to the Administrative Agent shall inure
to the benefit of such Supplemental Administrative Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

SECTION 11.13                                    Secured Cash Management
Agreements and Secured Hedge Agreements.

 

(a)                                 Except as otherwise expressly set forth
herein or in any Guaranty or any Collateral Document, no Cash Management Bank or
Hedge Bank that obtains the benefits of Section 10.3, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan

 

182

--------------------------------------------------------------------------------


 

Documents.  Notwithstanding any other provision of this Article XI to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

(b)                                 Each Secured Party hereby agrees (i) that,
after the occurrence and during the continuance of a Cash Dominion Period (and
thereafter at such frequency as the Administrative Agent may reasonably request
in writing), it will provide to the Administrative Agent, promptly upon the
written request of the Administrative Agent, a summary of all Obligations owing
to it under this Agreement and (ii) that the benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not an
Agent, a Lender or an Issuer party hereto as long as, by accepting such
benefits, such Secured Party agrees, as among Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by Agent, shall
confirm such agreement in a writing in form and substance reasonably acceptable
to Agent) this Article XI and Sections 3.1, Sections 12.4, 12.6, 12.19, 12.23
and 12.26 and the ABL Intercreditor Agreement, and the decisions and actions of
any Agent and the Requisite Lenders (or, where expressly required by the terms
of this Agreement, a greater proportion of the Lenders or other parties hereto
as required herein) to the same extent a Lender is bound; provided, however,
that, notwithstanding the foregoing clause (ii), (x) such Secured Party shall be
bound by Sections 12.3, 12.4 and 12.5 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (y) each of Agents,
the Lenders and the Issuers party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (z) such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.

 

SECTION 11.14                                    Indemnification of Agents.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of the Administrative
Agent) from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by

 

183

--------------------------------------------------------------------------------


 

the final judgment of a court of competent jurisdiction; provided that no action
taken in accordance with the directions of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.14.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 11.14
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person.  Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, provided further that the failure of any Lender to indemnify or
reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect thereof.  The undertaking in this Section 11.14 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, the Swing Loan
Lender or any Issuer.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                           Amendments, Etc.  Except
as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Requisite Lenders (other than with respect to
any amendment or waiver contemplated in Sections 12.1(a) through (j) below,
which shall only require the consent of the Lenders expressly set forth therein
and not the Requisite Lenders) (or by the Administrative Agent with the consent
of the Requisite Lenders) and the Borrower or the applicable Loan Party, as the
case may be and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Revolving Credit
Commitment of any Lender without the written consent of each Lender directly and
adversely affected thereby (it being understood that (i) a waiver of any
condition precedent set forth in Section 4.2 and (ii) the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension or increase of any Revolving Credit Commitment
of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.6 or 2.10
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a

 

184

--------------------------------------------------------------------------------


 

postponement of any date scheduled for the payment of principal or interest, and
it further being understood that any change to the definitions of the
Consolidated Cash Interest Coverage Ratio, the Senior Secured Net Leverage
Ratio, the Total Net Leverage Ratio, “Average Historical Excess Availability” or
“Average Revolving Loan Utilization” or, in each case, the component definitions
thereof shall not constitute a reduction in any amount of interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Borrowing, or
(subject to clause (iii) of the second proviso to this Section 12.1) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definitions of the Consolidated Cash Interest
Coverage Ratio, the Senior Secured Net Leverage Ratio, the Total Net Leverage
Ratio, “Excess Availability” or “Average Revolving Loan Utilization” or, in each
case, the component definitions thereof shall not constitute a reduction in the
rate of interest); provided that only the consent of the Requisite Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 12.1,
Section 12.7 (in a manner that would alter the pro rata sharing of payments or
setoffs required thereby), the definition of “Requisite Lenders”, “Requisite
Class Lenders”, “Supermajority Lenders” or any other provision specifying the
number of Lenders or portion of the Loans or Revolving Credit Commitments
required to take any action under the Loan Documents, without the written
consent of each Lender affected thereby;

 

(e)                                  other than in a transaction permitted under
Section 9.4 or 9.5, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)                                   other than in a transaction permitted
under Section 9.4 or 9.5, release all or substantially all of the aggregate
value of the Guaranty, without the written consent of each Lender;

 

(g)                                  change the definition of the term
“Borrowing Base” or any component definition thereof, but excluding the
definition of “Eligible Accounts Advance Rate”, “Credit Card Advance Rate” or
“Eligible Inventory Advance Rate” or the numerical percentage of Qualified Cash
in the definition of “Borrowing Base”, in each case the amendment or
modifications of which shall be subject to clause (h) below, if as a result
thereof the amounts available to be borrowed by the Borrower would be increased,
without the written consent of the Supermajority Lenders, provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Availability Reserves, Inventory Reserves or Shrink
Reserves without the consent of any Lenders;

 

(h)                                 increase the numerical percentage contained
in Eligible Accounts Advance Rate, Credit Card Advance Rate or Eligible
Inventory Advance Rate, or the numerical

 

185

--------------------------------------------------------------------------------


 

percentage of Qualified Cash in the definition of “Borrowing Base”, without the
written consent of each Lender; provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Availability Reserves, Inventory Reserves or Shrink Reserves without the consent
of any Lenders;

 

(i)                                     without the prior written consent of all
Lenders directly affected thereby, (i) subordinate the Obligations hereunder to
any other Indebtedness, or (ii) except as provided by operation of applicable
Law or in the ABL Intercreditor Agreement, subordinate the Liens granted
hereunder or under the other Loan Documents to any other Lien; or

 

(j)                                    change the order of the application of
funds specified in Section 10.3 without the written consent of each Lender
directly affected thereby;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuer in addition to the Lenders required above,
affect the rights or duties of an Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Loan Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Loan Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 12.2(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (v) the consent of Requisite Class Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Class in respect of payments hereunder in a manner
different than such amendment affects other Classes; (vi) no Lender consent is
required to effect any amendment or supplement to the ABL Intercreditor
Agreement, (A) that is for the purpose of adding the holders of Indebtedness
incurred or issued pursuant to a Permitted Refinancing of the Term Facility (or
any agent or trustee of such holders) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement and permitted under
Section 9.3(p) (it being understood that any such amendment or supplement may
make such other changes to the ABL Intercreditor Agreement as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (B) that is expressly contemplated
by Sections 5.2(c) or 7.4 of the ABL Intercreditor Agreement with respect to a
Permitted Refinancing of the Term Facility permitted under Section 9.3(p) (or
the comparable provisions, if any, of any successor intercreditor agreement with
respect to a Permitted Refinancing of the Term Facility permitted under
Section 9.3(p)); provided further that no such agreement shall, pursuant to this
clause (vi), amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent, as applicable; and (vii) only the consent of the Borrower and
the Administrative Agent shall be required to effect any amendment, waiver or
consent under the Agent Fee Letter.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment,

 

186

--------------------------------------------------------------------------------


 

waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Credit Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

Notwithstanding anything to the contrary contained in this Section 12.1,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

 

If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Requisite Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 3.7; provided that
such amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

SECTION 12.2                                           Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Holdings nor the Borrower may, except as permitted by
Section 9.4, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and

 

187

--------------------------------------------------------------------------------


 

any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Agent-Related Persons of each of the Administrative Agent, the Issuers and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans (including for purposes of this subsection (b),
participations in Letter of Credit Obligations and in Swing Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and the
Loans of any Class at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate unused amount of the Revolving Credit
Commitment (plus the principal outstanding balance of the Loans) or, if the
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default under Section 10.1(a) or (f), solely with respect to the
Borrower, has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Revolving Credit Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of the Swing Loan Lender’s
rights and obligations in respect of Swing Loans;

 

188

--------------------------------------------------------------------------------


 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution, an Event of Default under Section 10.1(a) or, solely with respect
to the Borrower or any Guarantor, Section 10.1(f), has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution as shown on a list available to the assigning Lender prior to the
execution of the Assignment and Assumption, the Borrower shall be deemed to have
consented to any such assignment of the Loans unless it shall have objected
thereto by written notice to the Administrative Agent within fifteen (15)
Business Days after having received notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                               the consent of the Issuers (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Loan Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment;

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The Eligible Assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.  All assignments shall
be by novation.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to Parent, Holdings, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person or (D) to any Disqualified Institution; provided, that the
Administrative Agent shall have no duties or responsibilities for monitoring or
enforcing prohibitions on participations to Disqualified Institutions.

 

189

--------------------------------------------------------------------------------


 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.5, 12.3, 12.4 and 12.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment). 
Upon request, and the surrender by the assigning Lender of its Revolving Credit
Note, the Borrower (at its expense) shall execute and deliver a Revolving Credit
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitments of, and principal amounts (and
related interest amounts) of the Loans and Letter of Credit Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In

 

190

--------------------------------------------------------------------------------


 

addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower, any Agent or any Lender (but, only in the case of a Lender, at the
Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans and other Obligations), at any reasonable time and
from time to time upon reasonable prior notice.  This Section 12.2(c) and
Section 2.7 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Disqualified
Institution, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Obligations and/or Swing Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such
participation is recorded in the Participant Register and (iv) the Borrower, the
Agents, the other Lenders and the Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 (other than clause (d) thereof) that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1 (subject
to the requirements of Sections 3.1(b), (c) or (d), as applicable), Section 3.4
and Section 3.5 (through the applicable Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 12.6 as though it
were a Lender; provided such Participant agrees to be subject to Section 12.7 as
though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.4 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 3.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply and does in fact comply with Section 3.1 as though it were a Lender. 
Each Lender that sells a participation shall (acting solely for this purpose as
a non-fiduciary agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f), 871(h)

 

191

--------------------------------------------------------------------------------


 

and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations or is otherwise required thereunder.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  The portion of any Participant
Register relating to any Participant or SPC requesting payment from the Borrower
or seeking to exercise its rights under Section 12.9 shall be available for
inspection by the Borrower upon reasonable request to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or is otherwise required thereunder.

 

(f)                                   Any Lender may, at any time, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Revolving Credit Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Revolving Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to make all or any part of such Revolving Loan, the Granting Lender shall
be obligated to make such Revolving Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.13(e) and (iii) such SPC and the applicable Loan or any
applicable part thereof, shall be appropriately reflected in the Participant
Register.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Sections 3.1, 3.4 and 3.5), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Revolving Loan by an SPC hereunder shall utilize the
Revolving Credit Commitment of the Granting Lender to the same extent, and as
if, such Revolving Loan were made by such Granting Lender.  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other

 

192

--------------------------------------------------------------------------------


 

Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Revolving Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(h)                                 Resignation as Issuer or Swing Loan Lender. 
Notwithstanding anything to the contrary contained herein, any Issuer may resign
as Issuer at any time by giving 30 days’ prior notice to the Administrative
Agent, the Lenders and the Borrower, and any Swing Loan Lender may resign as
Swing Loan Lender at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower.  In the event of any such
resignation as Issuer or Swing Loan Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuer or Swing Loan Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Barclays or the applicable Issuer
as Issuer or (as applicable) Swing Loan Lender, as the case may be.  If Barclays
or the applicable Issuer resigns as Issuer, it shall retain all the rights,
powers, privileges and duties of an Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuer and
all Letter of Credit Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
unreimbursed amounts under Letters of Credit pursuant to Section 2.4).  If
Barclays resigns as Swing Loan Lender, it shall retain all the rights of the
Swing Loan Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Loans pursuant to Section 2.3.  Upon the appointment of a
successor Issuer and/or Swing Loan Lender, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuer or Swing Loan Lender, as the case may be, and (b) the successor
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Barclays or the applicable Issuer to effectively assume the
obligations of Barclays or the applicable Issuer with respect to such Letters of
Credit.

 

SECTION 12.3                                      Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Effective Date occurs, to pay or reimburse the
Administrative Agent, each Co-Manager and the Arrangers for all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Paul Hastings LLP and, if reasonably necessary, one local
counsel in each relevant jurisdiction material to the interests of the Lenders
taken as a whole, and (b) after the Effective Date, to pay or reimburse the
Administrative Agent, the Issuers and the Lenders for all reasonable and

 

193

--------------------------------------------------------------------------------


 

documented or invoiced out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Administrative Agent, the Issuers and
the Lenders taken as a whole (and, if reasonably necessary, one local counsel in
any relevant material jurisdiction and, in the event of any conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated taken as a whole)).  The agreements in this
Section 12.3 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 12.3
shall be paid within thirty (30) days following receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Effective Date, all amounts due under this
Section 10.04 shall be paid on the Effective Date solely to the extent invoiced
to the Borrower within two (2) Business Days prior to the Effective Date.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion. 
The Borrower and each other Loan Party hereby acknowledge that the
Administrative Agent, any Issuer and/or any Lender may receive a benefit,
including a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
the Administrative Agent, such Issuer and/or such Lender, including fees paid
pursuant to this Agreement or any other Loan Document.  This Section 12.3 shall
not apply to Taxes, or amounts excluded from the definition of Taxes pursuant to
clauses (i) through (vii) of the first sentence of Section 3.01(a), that are
imposed with respect to payments to or for the account of any Agent or any
Lender under any Loan Document, which shall be governed by Section 3.01.  This
Section 12.3 also shall not apply to Other Taxes or to taxes covered by
Section 3.04.

 

SECTION 12.4                                      Indemnification by the
Borrower.

 

The Borrower shall indemnify and hold harmless the Agents, each Lender, each
Issuer, the Arrangers and their respective Affiliates and such Persons’ and
their Affiliates’ respective directors, officers, employees, agents, partners,
trustees or advisors and other representatives (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (but
limited, in the case of legal fees and expenses, to the reasonable and
documented or invoiced out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interest of the Lenders, and solely in the
case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Indemnitees similarly situated taken as a
whole) (i) the execution, delivery, enforcement, performance or administration
of any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand

 

194

--------------------------------------------------------------------------------


 

do not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liabilities arising out of the
activities or operations of the Borrower, any Subsidiary or any other Loan
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee or a Loan Party is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any Related
Indemnified Person, as determined by a final, non-appealable judgment of a court
of competent jurisdiction, (y) a material breach of any obligations under any
Loan Document by such Indemnitee or of any Related Indemnified Person, in each
case as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Class of Loans
and other than any claims arising out of any act or omission of the Borrower or
any of its Affiliates.  To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 12.4 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement (except for direct (as
opposed to indirect, special, punitive or consequential) damages resulting from
the gross negligence, bad faith or willful misconduct, as determined by a court
of competent jurisdiction in a final and non-appealable judgment, of any such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 12.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 12.4 shall be paid
within twenty (20) Business Days after written demand therefor (together with
reasonably detailed backup documentation supporting such reimbursement request);
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that it is determined by a final, non-appealable judgment of a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 12.4.  The agreements in this Section 12.4 shall survive the resignation
of the Administrative Agent, the Collateral Agent, the Swing Loan

 

195

--------------------------------------------------------------------------------


 

Lender or any Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.  This Section 12.4 shall not apply to Taxes, or amounts
excluded from the definition of Taxes pursuant to clauses (i) through (ix) of
the first sentence of Section 3.1(a), that are imposed with respect to payments
to or for account of any Agent or any Lender under any Loan Document, which
shall be governed by Section 3.1.  This Section 12.5 also shall not apply to
Other Taxes or to taxes covered by Section 3.4.

 

SECTION 12.5                                      [Reserved].

 

SECTION 12.6                                      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such other Loan
Party (other than, with respect to any Guarantor, Excluded Swap Obligations of
such Guarantor) now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness; 
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 12.7                                      Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal of or interest on account of the Loans made
by it, or the participations in Letter of Credit Obligations and Swing Loans
held by it (in each case, whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in Letter of Credit Obligations or Swing Loans held by them,
as the case may be, as shall be

 

196

--------------------------------------------------------------------------------


 

necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 12.15 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The provisions of this
Section shall not be construed to apply to the application of Cash Collateral
provided for in Sections 10.3 and 10.5.  For avoidance of doubt, the provisions
of this paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder.  The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.6) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 12.7 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 12.7 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 12.8                                           Notices and Other
Communications; Facsimile Copies.

 

(a)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)               if to Holdings, the Borrower, the Administrative Agent, an
Issuer or the Swing Loan Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 12.8; and

 

(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if

 

197

--------------------------------------------------------------------------------


 

not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or Issuer
pursuant to Article II if such Lender or Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Receipt.  Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Agent-Related Persons or any Arranger (collectively, the “Agent Parties”)
have any liability to Holdings, the Borrower, any Lender, any Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Holdings, the Borrower, any Lender, any Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

198

--------------------------------------------------------------------------------


 

(e)                                  Change of Address.  Each of Holdings, the
Borrower, the Administrative Agent, each Issuer and the Swing Loan Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, each Issuer and the Swing Loan Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(f)                                   Reliance by Administrative Agent, Issuers
and Lenders.  The Administrative Agent, the Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Borrowing or Swing Loan Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Issuer, each Lender and the Agent-Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence, willful misconduct or bad faith of
such Person, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 12.9                                      No Waiver; Cumulative
Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

SECTION 12.10                               Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with

 

199

--------------------------------------------------------------------------------


 

such other currency on the Business Day preceding that on which final judgment
is given.  The obligation of the Borrower in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

SECTION 12.11                                    Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Borrower,
Holdings and the Administrative Agent and the Administrative Agent shall have
been notified by each Lender, Swing Loan Lender and each Issuer that each such
Lender, Swing Loan Lender and Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, Holdings, each Agent and
each Lender and their respective successors and assigns.

 

SECTION 12.12                               [Reserved].

 

SECTION 12.13                               Governing Law; Submission to
Jurisdiction; Service of Process.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)                                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON

 

200

--------------------------------------------------------------------------------


 

THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES
THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE LOAN
DOCUMENTS OR IN THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

(c)                                  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 12.14                               Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 12.15                               Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Loan Parties or any other party
or against or in payment of any or all of the Obligations.  To the extent that
any payment by or on behalf of the Borrower is made to any Agent or any Lender,
or any Agent or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently

 

201

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

 

SECTION 12.16                               [Reserved].

 

SECTION 12.17                               Counterparts; Integration;
Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Sections 4.1 and 4.3, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 12.18                               Electronic Execution of Assignments
and Certain Other Documents.

 

Delivery by telecopier, .pdf, or other electronic imaging means of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.19                               Confidentiality.

 

Each of the Administrative Agent, the Lenders and the Issuers agrees to maintain
the confidentiality of the Information in accordance with its customary
procedures (as set forth below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’

 

202

--------------------------------------------------------------------------------


 

respective partners, directors, officers, employees, agents, trustees, advisors,
service providers, and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions at
least as restrictive as those of this Section 12.19, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be an Additional Lender or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower; (h) to
any rating agency when required by it on a customary basis and after
consultation with the Borrower (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuer, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings, the
Borrower or any Subsidiary thereof, and which source is not known by such Agent
or Lender to be subject to a confidentiality restriction in respect thereof in
favor of the Borrower or any Affiliate of the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof other than as a result of a breach of this Section 12.19, it being
understood that all information received from Holdings, the Borrower or any
Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

203

--------------------------------------------------------------------------------


 

SECTION 12.20                               Use of Name, Logo, etc.

 

Each Loan Party consents to the publication in the ordinary course by
Administrative Agent or the Arrangers of customary advertising material relating
to the financing transactions contemplated by this Agreement using such Loan
Party’s name, product photographs, logo or trademark.  Such consent shall remain
effective until revoked by such Loan Party in writing to the Administrative
Agent and the Arrangers.

 

SECTION 12.21                               USA PATRIOT Act Notice.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

SECTION 12.22                               Reserved.

 

SECTION 12.23                               No Advisory or Fiduciary
Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the Agents and
the Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Agents, the Arrangers and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings or any of their respective Affiliates, or
any other Person and (B) none of the Agents, the Arrangers nor any Lender has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings their respective Affiliates, and none of the Agents,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the

 

204

--------------------------------------------------------------------------------


 

Agents, the Arrangers nor any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 12.24                                    Severability.  If any provision
of this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 12.24, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable Issuer or the Swing Loan Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

SECTION 12.25                               Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent, each Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, any Issuer or any Lender or on
their behalf and notwithstanding that the Administrative Agent, any Issuer or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding (other than (i) contingent
indemnification obligations as to which no claim has been asserted and
(ii) Obligations under Secured Hedge Agreements and Cash Management
Obligations).

 

SECTION 12.26                                    Lender Action.  Each Lender
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy against any Loan Party under any of the
Loan Documents or the Secured Hedge Agreements (including the exercise of any
right of set-off, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent (which shall not be withheld in contravention of
Section 11.4).  The provision of this Section 12.26 are for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

SECTION 12.27                                    Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate,

 

205

--------------------------------------------------------------------------------


 

such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 12.28                               ABL Intercreditor Agreement.

 

(a)                                 PURSUANT TO THE EXPRESS TERMS OF THE ABL
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE TERMS OF THE ABL INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE
PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

(b)                                 EACH LENDER AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO THE ABL INTERCREDITOR AGREEMENT ON BEHALF OF
SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE ABL INTERCREDITOR
AGREEMENT. EACH LENDER AGREES TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY
TO THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT.

 

(c)                                  THE PROVISIONS OF THIS SECTION 12.28 ARE
NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT.  REFERENCE MUST BE MADE TO THE ABL INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL INTERCREDITOR AGREEMENT AND THE
TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE ABL INTERCREDITOR AGREEMENT.

 

(d)                                 THE PROVISIONS OF THIS SECTION 12.28 SHALL
APPLY WITH EQUAL FORCE, MUTATIS MUTANDIS, TO THE ABL INTERCREDITOR AGREEMENT AND
ANY OTHER ABL INTERCREDITOR AGREEMENT OR ARRANGEMENT PERMITTED BY THIS
AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

206

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

MATTRESS HOLDING CORP., as Borrower

 

 

 

 

 

 

By:

/s/ Alex Weiss

 

 

Name: Alex Weiss

 

 

Title: Vice President and Treasurer

 

 

 

 

 

MATTRESS HOLDCO, INC., as Holdings,

 

 

 

 

 

 

By:

/s/ Alex Weiss

 

 

Name: Alex Weiss

 

 

Title: Vice President and Treasurer

 

 

[Signature Page]

Mattress Firm ABL Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, Swing Loan Lender, Issuer and a
Lender,

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title: Vice President

 

 

[Signature Page]

Mattress Firm ABL Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

[                ]

 

 

[Signature Page]

Mattress Firm ABL Credit Agreement

 

--------------------------------------------------------------------------------